                           Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 1 of 167



------'-------------·--------=-1~--------·- - ··---------------!




                                        G.rounds:
=============-==::;:::===========2====······=--=-·=--=---=--==-=-=-=~-====:::::.::::::::..::====;;;_=~;~=~==·~=-~==s===========_:. _-:=;____==-~-·"".'.'."'.= -
                                Issue #1:                                 Wh~ther The Defendant Was
                                                                          Entitled To Attend The ~re-
                                                                          Trial conferenc~, ~be Failure
                                                                          Of Which Was A Structural De-
                                                                          fett In The Trial Process?
                                                                                                       PP·    10-19


                                Issue i~2:                                Whether ~be dourt •as Required
                                                                          To Di$mi$s The tes$er Includea
                                                                          dffehse bf A~tjta9at~d Rape Be-
                                                                          cause rt was - An El.ement of The
                                                                          Crime Of ~ggravated Bur~l~ry?
                                                                                                       pp. 19-24


                                Issue #3:                                 Whether The Defendant Should Have
                                                                          Been Nptified The commonwealth
                                                                          would Be Relieved ot Its Burden
                                                                          To Prove gver~ Ele~eht Of The crimes
                                                                          Charged Beyond A Reasohable Doubt?

                                                                                                       PP•     24-27


                                Issue #4:                                 Whether The LOSS Of Key ~vidence In
                                                                          The case by The Government Denied
                                                                          The Defendant Due Process On Direct
                                                                          Appeal And Collateral Reviey, Where
                                                                          Tests would Ptove His Innocence?
                                                                                                       pp. 28-30

                         Issue #5:                                 Whether The Identification ot The
                       ----                               · -· ·--Defendant one-on-one With Tne Gov-----
                                                                   ernment Was suggeetive In Violation
                                                                   Of The 14th Amendment?

                                                                                                       PP· 31-32



                                                                              ----------·--- - - · - - - - - - - - - - - - - - -                ··-

                                                                      -----------------------------------1
                                                                     ------------------·-·--------------<


                                                                          ------------------- ------------I
                                                                                                                   ----------·-             -
                                             -;-   •i·~r -....:•:•· ---
        Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 2 of 167
                                                  ··-•..,~~'••t•··•                                                         ......~,,_,.,..,...




           Issue #6:           Whether The Defendant was Denied
                           · '=A~Elilii;:;;r~natr~ucc:l!-;i:o,n.· E~or·;i·ml!l-fil!,-et··:;~~-u[r,~'i~':=J'Ji·,;'.-•;-;-~;;;;;~;;;;;~~±
                               Whete His Attorhey Failed to Noti-
                               fy The ctovernment.Qf The Defen~
                               dant's Alibi Defehs~?
                                                                           pp• 33 ·

           Issue #7:           Whet;he,: The Government's Failure
                               T6 tnvestigate The drime ~ceqe Of
                               Other Perp~~rator~, W~s T~¢ oefen-
                               dant benied Third.,;.i?c\rty De~ense?
                                                                           pp.34 ... 35


           Issue #8:           Whether The Government Breach~d
                               The Defendant's Motion In Limin~
                               To Exclude Inferences Of Prior Bad
                               Act$ Cr~ated A Miscarriage Of Jus-
                               tice In this Case?

                                                                           PP•35-37

           Issue #9:           Whether The Prosecutor vouched for
                               The credibility Of the Vict;iin In
                               Vidl~tiOh Of The 6th And 14th Alliend-
                               ment:s to the u.s. constitution?

                                                                           PP· 37-39

           Issue itlO:        Whetb¢r rhe Jury Instruction~ on
                              Reasoh~ble coU:bt were Erroneous As
                              A Matter Of Law, Creating a Struc-
                              tural Defett In the Trial Ptoce~s?
                                                                          pp. 39-51
                                                                      ----




                                                                           -------------
-------------------             -----------                             ___________________--
                                                                                            _,
                                                                                                                             ---·




----------------------------------------- ----------
                                                                                             -:,,-~.   "Li•.•·.-',;".;
        Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 3 of 167
                                                                                                                          •. •• ...   .;:...-_r>.~,::-•




                                                        - __________
                                                              ,




           fssue Ill:              Wheth,t The Oefendant Was Denied                        _
         -,~~==,==-=:==----"'"T:h~e=EH.e:estehv,e=,l\'S·si~s:tca,n-c,e=O-f·--Go,u,ncs:e::11=-=··;;~;;;;;;~.;;~=-=·="=:::_=~~-~-~===l··
                                   At Trial ·And On ·6iiect Appeal?                      -

                                                                                pp. ~1-55

           Issue #12:                    Whether The oef~rtdant Agreed to An
                                         Imptoper Plea Agreement b~ tndict-
                                         ments 84057 and 84058, That It We>t;ilc:i
                                         Ruh Concurrent With The rr~vi()µsly
                                         Entered Sent~nce(s), It NO~ Reqbires
                                         R~iente6clhg To The Maximum 6f 20
                                         Years?

                                                                               pp. 55-57

          Prior Proceedings On Direct Review:

                  Direct Appeal~ March 6, 1992 by the A~peals Court,
          Fine, Jacobs           &   Laurertce, JJ., who ruled on prior bad
          acts testimony only.

          Prior Proteedings - Collateral:

                  April 16, 2002, Motion Far Release From Unlaw-
          ful -Restraint - rule 3Q(a), Seeking to vacate his

          commitment as a sexua:Ily qangerous petson (SOP), citing
          Redgate, Petitioner, ·417 Mass. 799 (1994), as he was
          committed whil~ sentencing vas pending.                          c _ __ _ __




                                 ---------·--------------------·---------;


----------------------------·----------------------1
                              ----,=-------··•··... - - . -
                                                         ~~                                         _.,-:.-7•   -
                Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 4 of 167




--------------------~1-0-------------


                           Th_ defendant sought jail creaits in November
                                7
                  2015, was denied, and appealed. co~monwealth v.
                  Dutcher, No. 2-15-P~l724 is in the Appeals court
                  on a stay pending this motion.


                                                            Lega.1 Arguments

                                                               Issue fl:;L:


                      WHE'J:'HER THE D.ErENDAijT WAS ENTITLED TO ~TTEND
                      THE PRETRIAL CONFERENCE, THE FAILURE OF WHICH
                      WAS -A STRUCTURAL DEFECT IN THE TRIAL PRbCESS?


                           Acdording to the Official iecord of the case~
                  the PteTtial conference wa~ held july 6, 1987. The

                  defehdartt was not notifieci by the clerk of court or

                  his attorney there was a pretrial tonference and was,
                  therefore, absent. [Affidavit In support Of Motion

                  to Vatiate, set A~ide, or correct Sentence, p.1,
                  ,r 2 ]

                                       Mass.J.Crim.P. ll(a)~

                       "The prosecuting attorney and counsel
                                  .           . 1
                        for the defendant shall attend a pre-
                                              ---- ·-   -   ---                                ·-~ - - - -


                  1        The word "shall 11 is ordinarily inter;preted as having
                           a mandatory or imperative obligation., Hashirrii v. Kalil,
                           388 Mass. 607, 609 (1983); Johnsor:i v •. Dist. A.tty. For
                           The N- Dist., 342 Mass. 212, 215 (1961)
------   ·--   -------·-,--···--------------         --···-----------·-·-------------
                                                                               ..

                                     -------------------
                                                                                      -----------~
                           ··-- ---- ·-·--·    -------

                                                                                    -·· - - --,_·""'·=":--:-:,.--,---

                                                                                       -·----~-             ..   ---
          Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 5 of 167




                                       -l.L-


                       trial cOnferenc:e to consider such
====~-=============================;==~=- ----~---~--==~--==~=-~
                  llldtters-as-Qi ll pt'6mcff..e• -an expeo"i-
                       tious disposition of tha case. The
                       deferidant shall be available for
                       attendance at the pretrial confer-
                       ence. 11 [ Emphas:i.s a..ddeq]


                  The defendant was not notified by tl:le cierk

            of court via.. hab~a~ ¢o~pus to t~e Plymouth House of
            correction or by his a,ttotney there would be a pre-

            trial conference.

                 There were no discussions with the defendant
            whether at trial he would testify; what was his de-

            fense to the charges, as to whether there would be
            any stipulations, what discovery he would receive
            from the Commonwealth, etc.

                 The PteTri~l Conference was a critical stage ot
            the proceedings for which the defendant's presence

            was necessary, -both actually, and to satisfy Due
            Process.   ~ass.R~Crim.P~ 18(a)

                 The Constitutional-right to be presen.t..-a-t~a-11 .. ____ _

            critical stages of the criminal proceedin~s is a




             --------------------·--                 --··------
----------------------·-·----------------------------,---·-




                                                                       -   -··-------
                                                                              r-:--
                         Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 6 of 167
      .-.._..., .•. u•., ~,,~•I•~•.'• ~•




                                                       -----~-'-Li .,,,_2-~--- ------···---·-··----,_-·---·········--··-······-· - ·

                                   fundamental right of each and every criminal defen~
======~======·~                                                                                    . ·•·- ·-- - - -        ·-·-.--_    ···= -:-. . . .

                                   dant_.     A sta~e is a critical one if the "defen~ant's
                                   presence would contribute to the fairness of the pro-

                                   cedure."      Snydet v •. Massachusetts, 291 u~s. 97, 107-
                                  108 (1934)

                                            As the rule of law, the defendant himself has

                                  the Constitution~! right to cdnfront the prosecutor,
                                  and the comrnonweaith's case, in the ptesende of his

                                  attorney, for issues of discovery, theories of the
                                  prosecution, pr~trial motions and efficient memoranda,
                                 generally the right to raise any pretrial concerns

                                 which would affect the Commonwealth's prosecution of
                                 the thatges artd th~ defense thereof. Kentucky v.
                                 Stincer., 482 u.s. 7.30; 740-744 (1987)(the confron-

                                 tation right does not tutrt on whether the stage was
                                 critidal)~ Diaz v~ United stat~s, 223 u.s. 442, 454-
                                 455 (1912)

                                           At ahy juncttire in the criminal court proc~ed-
                                 ings, the defendant's presence has a relation to the

                                opportunity to _~~fe.n? again~t the charges, using the

                                all proofs doctrine of Article XII              of   the Massachusetts




-·-------------·----·---------------------------- --------------1



                                                                  ---------------------------1
                                                    · · · ~                                                       .-. ~-   . .,   --
                  Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 7 of 167



- - - - - - - - - - - - - - - - - - - - - · - - 1 - 3 ~ - - - - - - - - - - - - - - ___,.____________________ .



                                                                                      -,===----- ---=.----=--=-~ .


                      dant mu~t be there, his presence felt as an acti~e
                      participant.      Snyder, 291 u.s. at 105-106.

                            The ~xtlU~ioh bf the defend~nt from the
                      pret~ial confere~ce is a s~rµctural defect on the
                      process of prosecution for an alleged crime ~ommitted.

                            Standing Order 2~86 of the superior court

                      Rules mahdates that in all cases, the defendant shall
                      be available for the pretrial conference and shall
                      sign the pretrial conferende report.

                                  " ••• the pr9secµtiQg attorney and
                                  defense counsel f:lhall confer prior
                                  tb the s~heduled pretrial hearing
                                  in order to conf~rence the case agd
                                  prepare a ~ritt~n pretrial ~onference
                                  repott. Ih accbrdAnce with Mass.R.Crim.P.
                                  ll(a) the defendant shall be available
                                  foi;:- attendance at the pretrial conference.         11




                                   [E111phas:i.S added]
                            The Rules of-·-----
                                             Court
                                                ----
                                                     have the force of law
                                                     ---
                                                                             and
                                                                         - - - ---------. -         ------

                     m~y not be ignored by an individual judge. mmpire
                      Apts. Inc. v- Gray, 353 Mass. 604, 606 (1985)




----------------                              --------------------------

                              -- ----- ------- - - - - - - -



                                             _. --_-~:~ ·. - ~~1-221                         -----.-,--   - .. ---
                                         .            ·-       ·--- -   -   .
                   Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 8 of 167




- - - - - - - - - - - - - - - - - - - - - - - - - - 1 - 4 - - - - - - - - - - - - - - - - - - - - ··--··- ·- - '


                                 The issue is one of g_rocedural due _Qroc_es. s..
                       concerhing the aspedt of superior court standing
                       Order 2-86, to which the defendant: has           .cl   liberty
                       interest to be included in determining all proofs.
                       Logan v.~ Zim·merman Brush co., 455 u.s. 422, 437

                       (1982)       Tbe ~andatory langua~e in the order has to
                       protect the defe~dant, and not that h~ 1 s ~av~llabl~"
                       in some holding cell ·( s.omewhere in the CoutthoUse )f

                       bµt that u.nder the Due Pr.ocess Clause he is entitl,ed
                       to notice and hearing of all things pret:i:;-ial confer-
                      ence-wise,        Board of Regents v. Rotll, 408 u.s.
                       564 (1972), 6f everything that takes place at i::he
                      ~onference.        No secrets allowed. LOur~ine, 390 Mass.
                      34-:3'8.

                             The substance of Rule ll(a) and Rule 18(a}
                      of the Mass. R~les of Cri~ih~l Procedure:

                      1.    the agreed statement of the facts;
                      2.    p~opbsed stipµlations of the p~~ties;
                      3.    li 9 t.of ~ames of; prospective witnesses;
                      4.    liat of proposed ~~hibits;
                      5.-   dtate~ent bf di~puted legal issues;
                      6.    list of pretrial motions;
                      7.    whether the d_e_£~[!9_ant is _in custody;
                      8.    whether i:ih ihtE:ir.preter is needed;
                      9.    estimated length of trial;




-----------·---------·---:-- --------------------------- - - - - - - - - - -
   --------------------- -----------------------·-


                                                          ------------------------
                                                                                                   .:'.':·.   -··
                       Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 9 of 167
                       •• a,·,   •. ~ ...t.,, 0--;-.,;::,,,'i"•~-·,. .




----------------------:1-5-,---------------------




        ,==1=:o. bai:red ori the automatic discovery=ai;u;;in""'a""'e=r==--==-- ==-------·
========== ''. ~~-'U=l=e=l-'4:(::-a:.)-; . s 0 · t:h~e::::-a·e:f:emEia:n:t='h~ms'e:1-=fi:=·========-==--=·====.=...:_:......=::....=;:::;j:
                                                                                0

                 may confront the prosecution's case
                 to make an honest evaluation of the
                 case qgainst him;

                                    11.                      whether the case can be disposed of by
                                                             means of a plea agreement;
                                   12.                       after a full discUssioh be~~een tbe p~Q-
                                                             ~ecJt~t, the ~efendahi, and defense eounsel,
                                                             the pretrial conference report will then be
                                                             signed by ali parties.

                                                             Tr:a.dition_ally, Commonwealth's attorney(s) are

                                   taught to s«ve                           ~   con~{ction at ahy cost, and ~oqla
                                   argu~ tb thi~ court that the pretrial confer~nce is
                                   not a critical stage of the proceedings, and the
                                   defendant, therefore, doee not havl a nue Process
                                   entitlement to attend the discussions.                                     The District
                                   Attorney(s) ~ould prefer to conduct pretrial con-
                                   ferences in secreti withih the "good -01 1 boy"
                                   network Of "just us lawyers."                                Like parents who
                                   are discussihg impotant issues out of earshot of
                                   the child, "for his own protection."

                                       The US Supreme Court would disagree with the
                                           - - - - - - - - - · - - ·--           ------·----- --                                         ·----
                                  District Attorney(s) in Snyder, ante, where it was




                                                                 - - - - - - - - - - - - - - - - - - - · -·    ---------- ---------!
-----------------------------------------------------------
--------------------·----------------------------

                                                                                              ----------------------
 ---.-_.----,--·                                                                                                             .   --~--   :-·
                 Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 10 of 167




                                                 ..;r6=- - - - - - - - - - - - - - - - - - - - - - - - ---·- - ·--··




                     of ade process to the extent that a just and fair
                     hearing would be thwarted by the defendant's absence.

                           Where ~ule lB(a) "is -patterned primarily upon
                     Rule 3 .180 of ·the florida rui.-es of criminal. Pr ocE:!dure

                     arid is a codification of accepted ~assachusetts Prac-
                     tice:"
                                 "Under,. ttie Florida Rule a defendant's
                                 presehte is tomfuanded at ¢ertain speci-
                                 fically enumerated 'critical stages' of
                                 a criminal proceeding: arr 9 ign~~nt,
                                 entry of piea, pret~ial cortf$rence, all
                                 trial proc~edings befote the court.
                                 jury viei, rendition of ~erdidt, pto-
                                 nounsement of judgment and imposition
                                 of sentence."[Reporter's Notes]

                           What delineates the pretrial conference as a

                    critical ~tage with substanti~e due proceas is Mass.
                    R.crirn.P. ll(a).     The de~endant must be available
                     for attendance at the pretrial conference, not be

                    waiting in the wihgs.       The rules of court have the
                    force of law, and because of the substantive predi~
                    cates in the Rules of court, including Standing
                               ---------· ·-- - - - - - ·            -----M••---••--                                          -••-
                    orders, the defendant has a protected liberty in-
                    terest in his attendance at the pretrial co~ference




- - - - - - - - ----· - .
-------------------------------- ------ -------------·----·--------- --
- - - - - - - - - - - - - - - - - - - - - - - - - ----------
                                         ····--·-·•···-------
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -.. - . _ - - - - - - - - - - - - - - l
--------------------------                                  ---------------------
                                                                                                   - · - -•·· - .~ _1"'":t'   .s:::::
                                        Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 11 of 167




                                        ----------------1-7---------------------


                                            which j,.s p):-otected
=----===- - - -:;-::: - - - - - ---------·- -                   -, -
                                                                    by the Fourteenth
                                                                             .      .
                                                                                      Amendment
                                                                                      - - ...

                                            and Article 12.      He is not yet a convicted pereon.
                                            Meachum v •. Fano, 427     u. s. 215, 224,--225 ( 1976); Bell
                                            v.   Wolfish, 441   u.s.   520, 539 [1979)      This is rtot
                                            a civil proce~dibg where the attorneys for the par-
                                            tie~ m~Y enter into stipulatiops outside the party's
                                            pr_esence.   Frett v. Govern:tneQt of. yit'gin Islands,
                                            839 F.id 9S8, 971-972 (3rd Cir. 1988)            Here, in

                                            this criminal proc~eding, it's the defendant's life
                                            and his liberty at Stake.

                                                  The rule of law is this:           A statute, rule, or

                                            regctlation creates a liberty interest (entitlement)
                                            if it limits the discretion of the commonwealth's
                                            Courts and public eervants.          Kentucky Dept. of Cor..,.
                                            ~§EEi6ks v. ~hompson, 490         u.s.   454, 462 (1989)

                                                  The most common method of litnitirtg disctetion

                                            is to use "explicitly mandatory l~nguage in connet-
                                            tion with requiring substantive predit~tes." See,
                                            Hewitt V• Helms, 459       u.s.   460, 472 (1983)
                                                         - - - - ·-·-- ··-
                                                  Mandatory language often means ~ords like




·------------------------

------------------------
                                                                                                                -~-·~·•.
                                                                                                                 .. ---·---
              .._.,_         ..
                                                                       __:~_..:_
  -·---~.,...,,..,..,..,.,.~-
                       '-"
             . "':.~- .! : . ; _·_
                                  -:.
                                                                                                             ----   ..
                                                                                                                    .....
                                         Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 12 of 167




_ _ _ ___,_____ - - - - - - - - - - - - - - - ~ - 1 8 - - - - - - - - · - - - - - - - - - - - - - -

                                              ~sh~ll," "will," or "must." B6atd 6f Pardons v.



                                                    There are no "escape clauses" in the Rules

                                             and Orders of the Superior Cqutt which allow the
                                             C6urts•·and the commonw~alth's attorneys to apply
                                             cerebral ign~s fat-Uus.        Jo.ihner v. McEvets, 898

                                             F.2d 569, 572 (7th cir. 1990)("to the extent pr~c-
                                             ticable" does nnt app~ar in Rules ll(a) and l8(a))

                                                    Here, because the structural defect affected
                                             the framework upon which the trial was built, if
                                             this Court looks to "prejudice" flowing from the
                                             structural defect, it would be a ;, spec~lat,i ve in-
                                             quiry into what ~ight have occurr~d in ah alterna-
                                             tive univers~."    United States v. Gonzalez-Lopezf
                                             548   u.s. 140, 150 (2006)

                                                   ~ot allowihg the defendijnt to be present at

                                            the pretrial conf~rence is tantamount to net allo~-
                                            ing defenc:laiit's counsel to attend               a        plea hearing.
                                            Van P~tten v. beppisch, 4a4 F.3d 1038 (7th Cir.
                                            2·006) ( this is an obvious structural -aefect)




                                                          - - - - - - - - - - - - - - - - - - ------ ----'---- - - - - - - - - 1

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ------

  .   - -· --------------

-------------------------~~~----=-~-~-~-----------------------------·-
      -----   •, ~·t:; .~·,._. __   .·                                 .
                                                                           fR°t1f@:·
                                                                           -~::_~-·,_...- - ---..   -·· -                --- - - -
                                                                                                                        __ :, _ _ _ ,   ':.,~:-a·
                                  Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 13 of 167




                                        -------·------"'-CJ.9- ··------- - - - - - - - - - - - - - - -


                                          1he failure   to allow the defendant to attend
                                                                                                               ==;=,~==-   --···    ---· -     -,
====::=:::======================~=~~====-.:=:::::__:cc:__:::=i.:
            the pretrial conference nullified the trial. S~e,
                                    for example, ~ullivan v. Louisiana, 508                      u.S.   275
                                    {1993}[citing] that a "Cage error represents a

                                    str-ucturgl defect that effectively nullif:tes the
                                    prdceeding and ie a fundamental fa,irnase issue~"


                                          For th~s reason, this Court must vacate the
                                    daf~rtaartt's don~ictione.

                                                             Issue #2:
                                          )
                                          WHETHER TflE COPRT WAS RE WIRED TO DISMISS
                                          TaE t~SSER INCLUDfuD OFFENSE OF AGGRAVATED
                                         RAPE BECl-\USE tT WAS AN ELEMENT OF THE CRIME
                                                     OF AGGR~VATED BU~GLARY?


                                          Tha Court, Hurd) J., gave no instructions to
                                    the jury on les~er included offenses.                        The defendant
                                                                                                         2
                                    was charged with violations of G-L- c. 266 §14                            As-
                                    sault In A tiwelling (Burglary while armed}; G.L. c.

                                    26~ §22{a), Aggravat~d Rape, an~ G.L. c~ 265 §13A,

                                    Assault & Battery.


- - - · - - --·· ---=::.:...__ _ _ _ _--=========~---." --                           - -·----                       ----·------·-               -


                                    2
                                          Amended by the Court to c. 266 §15 (Unarmed Burglary)




--------------------------------------------------------
------------------------ - - - - - - - ------------- ----------1

-------- - - - - - - - - - - - - - - - - - - - - - - -
                                                                                                                               .        .........
                                                                                                                                   -------~
                                                                  ~6~'1~1-:.:::-::· .::...   .                                       .   .   . ··--
              • - ·~-f.-•   . -                                   ~ ' 'L. --.-., ~ - -- - -
     - - - - --~·=-;;.·:~
                     " •,-.•,•- - ~ -                                                                                              . -~--     =-;"
                      Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 14 of 167




------+------------------20=---------------------


                             G~L, . ~- 266 §15; Burglary; unarmed


                                   IIWhoever breaks and enters a dwe·lling
                                   house in the night time, with the in-
                                   tent mentioned tn the preceding sec-
                                   tion, or, having entered with such in-
                                   tent, break1:3 such clwelling house in the
                                   night tim.e, the qffetider not being c3.tmeid,
                                   nor atfuing hirn~elf in such house, with
                                   a dangerous weq.pon, nor making ah assablt
                                   upon such petson Jawfully therein, shall
                                   be punished by i~~tisonment in the state
                                   prison for not more than twenty Ye~rs
                                   ana, lf he shall have been pre~iou~ly
                                   con~lcted of any crime named in this or
                                   the pr~c~ding section, for not less than
                                   five years~" [I<.-L. 1902, c. 208, §15]

                        Jury rnsttuctiohs
                             Burglary - "I'll read from the statute, which is

                        Chapter 266, section 14 ••• -strike that- it's section
                        15; and not being armed nor arming himself in such
                        hot1~e with a dangerous weapon shall be punished .••• "
                        [TR: 2-94-95]   11
                                             •••   disregard arw refereinc_e to being
                       unarmed or armed .•. " [Id.,]            Burglary is the prime
- - - ----·   - -·-   ----
                       charge in this case.




-------------------- - ·------------------
                                                            -----------------------

                                                       '·------------------


----·---.                                                   -    ......   ______
                Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 15 of 167




--------------------~-2-1-------···· --------------------


                                          ~-L- c. 265 §lt(a): Rape, ~en~tally;
                                                                                      ~ = ~ = ~ = ~ = = = = - - - -- --

                                          (a)   Whoever ha~ setqal iptert6Ur$e or
                                                unnatural sexual intercourse with a
                                                person, and compels such person to
                                                submit    by threat of bodily inj~ry
                                                and if    either such sexual inter-
                                                dotlt~e   or unnatural sexual inter-
                                                course    results _in or i_s co~_mitteq
                                                 with ac~s resulting irt serious bod-
                                                 il¥ injury, or .is committed by a
                                                  joint enterprise, or is committed
                                                 during the commi$~ion or atte~pted
                                                 co~~ission of an offense defined in
                                                ·section fifteen 'A, fifteen b, sevian-
                                                 teen, nineteen or tw~nty-six of this
                                                 chapter, section fbutteeh, fifteen,
                                                 sixteen, seventeen or eighteen of
                                                 chapter two hundred ahd ~ixty-six of
                                                 sec•pion. ·ten :Of chapter two hundred
                                                 ahd sixty nine shall be punished by
                                                 imprisonment in the state prison fbr
                                                 life or for any ter~ of years.~

                                                [R.L. 1902, c. 207, §22J

                                          Here, both crimes, burglary and aggravated rape
                 --a-1:;-e--elements of each-0-t.h-e-1:;---,-and--one- of-E-hem must be

                           dismissed as an underlying lesser included offense.




                                                                 ------   ----------



        ·=-.-ll~-~- ·~-           .•. ,
        ."'t.t.:=.. . ..... ; •    -
                  Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 16 of 167



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _- _ , _ . 2 , = - c _ _ - - - - - - - - - - - - - - - - - -


                     ihere ·multiple punlshments were prohibited, the
                                                                                     .....~ - · - - - ·   -    -   -----·   ---   ----·
                     p~oper ap~roach of the trial court was to submit the
                     multiple charges to the jury and once guilty verdicts
                     were retutned on more than ooe, to dismisa the lesser

                     in<;:luded off~nse (here, aggi;avated rcfpe) or either
                     ot them p~ior to the entry of judgment of t;:onvlgtion
                     and sentencing :on the primary crime of Burglary.

                     cammonwea_lth v • .Jones, 382 Mass. 3$7, 394,..395 (1981);
                     R~tledge v. united States, 517          u.s.     292, 301 (1996)

                     (1 of 2 concurrent sentences vacated as lesser included
                     offense)

                           Here, according to the statutes of the crimes

                     Charged, each crime ~equires the commission of ·a
                     felony while.in the process of committing the primary
                     (overlying) felony.        In this case the primary crime
                     was Burglary, with the rape used to aggravate the
                     burglary.     Illinois v. Vitale, 447          u.s. 410, 420~21
                     (1980)(Case remanded to determine whether sepatate
                     conviction for fallure to reduce speed was lesser-
                     included offense of involuntary man$1aughter, and

                     thus barred trial for the latter)




                                                                                                              ---------· -
   ----------




                                                                    ,{·:·: ..   -.
        Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 17 of 167



                           ·---------3,..=-::___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ···--- ---·-


                Th~ fa¢t that the Burglary containea as an

           element of tha ctime, the crime of rape, is ae~er-
          mirted by the statutory elements of the offenses.
          Carter v. united states, 530 u.s. 255, 257-261 (2000)

           (Whether offense is lesser~includea offense aetermined
          by te*tual comparison of statutory ele~entd betause
          Su¢h t~st l~hdd itself to certain and preai~tabl~
          outcomes)

                Ruling on tha test of whether' each crime requires

          proff of an additionai fact that the other aces not,
          Morey v. Commonweal th, 108 M_ass. 433, 434 ( 1871), the
          Supreme Judicial court held in Jones, 382 Mass. at

          395 th~t, " ••• we now conclude, however, that the pro-
          tection against multiple punishments embodied in the
          Morey _test for duplicitous convictions extends as

          well to the imposition of concurrent sentences for
          what ambtints to the same offense."[citing] United
          states v. Buckley, 586 u.s. 498, 504~505 [n.3](1978)

               Here, where both crimes are eiements of each
          other, the question remains, of the two coricurrent

          sentences, which is the lesser-includea offense?




                       -----------------------

                           -- · - - - ~ - - - - - - -
----------------------------------------------------1

                       .-~~-~- ~~:;,=~- . _· .
                                 ·=·J.   : ·._· -
                                                    [~~:~1 _
                 Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 18 of 167

                 --   . ,-··---- . .   --

                                               -24-
----~-------------------------eo-------··-·-·--·----···----·-----···-----·---··-·--··------ -•--•-


                                        bad t~e Commonwealth charged the defendant
=·====================•==s=s==~=-=-=~--~=-=~~=-=====~•~=·--=-·~··--~-~---=·-                                                                               -- -
              _. ------~ith si~ple Rap~ u~der §22(b(;                       ~hi~h   -·is- ~- lesser-·· - · -- ··•-·•

                         included offense, by statute of §22{a), and, instead
                        of guilty-filing the assault under §13A, that would

                        have be~n the lesser-included bound to be dismissed
                        on dbndutrent Sehtencing.                     N6w, the defendant has
                        completed his 20--years sentence for Burglary and ¢ust
                                                   3
                        b.e re;i.e·ased.

                                                               Issue #3:


                                          WHEr~EQ THE DE~ENDlNT SHOULD HAVE BEEN
                                       NOTIFIED THE COMMONWEALTH WOULD BE RELIEVED
                                       OF ITS BURDEN TO PROVE EVERY ELEMENT OF TijE
                                        CRIMES CHARGED BEYOND A REASONABLE DOUBT?


                                        The defendant's counsel, John Yunits, without

                         the defendant's knowledge or approval, stipulated
                         that CW's house was burglarized, she was assatilted

                        and raped.

                                        Because the defendant was hot allowed to attend

                        the PreTrial Conference, he had no knowledge of the


                                            - - - - - - - - . ·-- -------
                        3
                                        " ..• and I have defined that particular crime for you,
                                        and I won't repeat it because it was part really of
                                        the burglarization; [TR 2: 99]




   -------------------------------------------:------ ---------·---!




-·--------------------------------------•-·--------l
                                                          :---~                                                        .   ~   ·-:.: ........ {   .. : .
         Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 19 of 167
                                                                               -     ... .~......... _
                                                                              ., ,_,., ,                 ,, __




                                           ----2--5---- - ------------


           stipulations to yh.ich he would not have agreed.
                                                                                                                 -   ··-··-----·---~ -----~-------   .   ··-
            [Affidavit In Support of Motion To Vacate, Set

            Aside, or Correct Sentence, p. 1 ,r 3                                    ]

                  The rule of law is that the Commonweatth in

           a criminal trial, has the burden of proof on each
           and every element of the crimes chargecl. In re
           Winship, 397             u.s. 358, 371 (1970)(Proof is beyond
           a reasonable doubt in a critnin<:1.l case)

                 The court, Hurd, J., instructed the jurors that

           ~and the commonwaalth ha~ the burden of proving be-
           yond a reasonable doubt that the defendant was the
           person who committed the crime. 11 [TR.2: 85]


                 And, furthermore,                     f ... the burden of proving
           the defendant guilty by proving all of the elements

           of the cri~e with which he is charged falls upori the
           shoulders of the commonwealth.                                 The burden never shifts
           to the defeqdant."'[':i:'r2: 85]


                 Then, "the defendant has denied that he is
           guilty of these crTmes·. ct-i"argea· in these indict-_.m_e__n_t_s___-11 _______                                                -   ---------




           ·[TR2: 86]




             - - - - - - - - - - - - - - - - - - ...... - - · · · - - - - - - - - ~ - - - - - - - - - - - l
---------------------
                                              -----------------------
                    .. -·····--·-    ·-·--------


                                         - ~ -
                                            .1" •· •.- --   J • - : • ~
                Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 20 of 167




-----------~---------------26---                                     -----------------                                         .   ---·-----·




                          Finapy,        11
                                              •••   because I unc3erstan9 it's conceded

                    that on the evening of Februa~y               19, 1987, or the
                    early morning hours, the victim in this case (CW)
                    was the victim of an aggravated rape, that this was

                    done by bfirglarization of her home; and in the course

                    of whJch, she was as 9 aulted ar:id ba"t.t~rea.           Tl1ose :!;acts_
                    are conceded.   11
                                              (   Emphasis added) [TR2: 89]


                          iiAnd I'll now ~efine these two elements and
                    I'm· going to   ao            it rather briefly beCaµse it's

                    con~eded that a rape took place, and it was an

                    aggravat~d one.• [TR2: 101]

                          In commonwealth              v. Hill, 20 Mass. App. ct. 130
                    (1985) the Appeil~ Co~rt held th~t a $tipbl~tion of
                    fact~ "ConclU~ive of guilt" requires a Court to con~

                    duct a colloquy with the defehdant in order that any

                    ~aiver of hi~ 6th Amend~ent ri~hts be official!~ pre-
                    served.    Accord, commonwealth v. Garrett, 26 Mass~-

                    ArP· ct. 964 Ci98B)

                          The Commonwealth' s __obligatioh is to prove ________________ _

                    beyond a reasonable doubt every element of the crimes

                    charged. Commonwealth v. Sepheus, 82 Mass. App. Ct.




----------------------------------
------------------------------------------------------------
------------------·-------------------------------·-
                                                                                       -- -···· - ··--   ________,
- - - - - · - - - - - - - - - - , - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ---
                                                                                                            . ,-....=----.-,. .,,:e-•--.: - -
                                                                                                .- -- -- -..=
                                                                                                                  ·.:·:t-::.-:· :-:,.,.,,.•. '_,
                       Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 21 of 167

                         ---   ...   -~~·-·


-------=-'- - - - - - - - - - - - - - - - - - - r i - ; . · 7 - . : : : - - - - · - - - - - - - - - - - - - - - - - - - - - · · -·- --- -- -


                               765, 788 (2012)                          Here, the 1ury hears the term
 =====-=====··--
=-                               ··---

                               "conceded," without the propet voir dite of the
                               defendant, and a jury instruction explaining this

                               so~call~~ toncession, the butden ~as sbiftea to tha
                               defendant.

                                          The defendant ha$ the unmitigat~d consti~utiona1

                               right to insist the Commonwealth prove each and every
                               element. beyond a reasonable do.ubt. coml)lortweali:h v.
                               Betry, 420 M~ss. 95, 111 (1995); Coiiltnon.wealt.h                       v.
                               Vallie•re, 437 Mass. 366, 372 (2002')

                                          This shortcut, to deprive the defendant of his

                               Constitutional right to put tha commonwealth to the
                               tast of its butden, waive~ by Gounsel, catjnOt stahd,
                               as the court, and the defense counsel may be in a

                               hurty to try.the case, ahd in that endeavor trample
                               the defendant 1 s right to a fair trial. commonwealth
                               v. Desert, 90 Masa. App. ct. 1114 (2016)

                                          For thi~ reason, the conviction must be vacated
                               and the concomitant guilty pleas which hung on a
·-·-   -   -----                         - - - - - - - - - -··-• ------        --------
                               conviction must be vacated as well.




-------------·-·----··                   --···-·-   - - - - .. · · · · - - - - - - - - - - - - - - - - - - - - -
 -------------------------------------------------------------
---------------'---------------------------------------------
----------                                              --   ---   ..   -------------- ···-   -       .. ----- ---·------------!

-----------------------:----------------------------
•. --~-----.-~-•'i,>•;.-,\:,-••.-.,:=;-'---- ·-- ·-··· ~--- ---~--=,-~=-=~--..-,.,.-.--                                                  --1
                                        Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 22 of 167



                                                                     -28-                             ------------·--·--·--                                 -----------


                                                                  Issue #4:
======,~===s==•===~======--- ... - -                                          ·--=--:~ _-_--.- c.".. ~-:--::-:-·               •        -·            . -    . ....   --

                                               WHETHER THE LOSS OF K_EY EVIDENCE IN THE CASE
                                                BY THE GOVERNMENT DENIED THE DEFENDANT DUE
                                               PROCESS ON DIREC·T APPEAL AND COLLATERAL REVIEW,
                                                   WHERE TESTS WOULD PRbVE HIS tNNOCENCt?


                                                (At 1:53 p.m. ~ithout jury)

                                          The court:         Good afterrioon. I just thought
                                                             we 1 d better h~ve a conferente
                                                             as it reflects to a missing ex-
                                                             hibit here; the clothing in the
                                                             case, which was Exhibit #4, I
                                                             believe.              We plated it ih a plas-
                                                             tic bag. It's missing now. It's
                                                             gone. [TR2: 105-107]


                                               CW, the victi~ in this case, testified she
                                          vomited on herself after the perpstrator ejaculated.
                                          [TRl: 49]    The lost clothing were never tested in

                                          any way, shape, manner or form. [TRl: 75]                                          The
                                          Commonwealth 9howed the clothes to the jury then

                                         lost the clothes.    Ther~ would never be any test~~


                                               At the time of the defendant 1 s trial - the de-
----·       -- - - - - - -               fendant wished-t-o---i-nt-rodt.i-ce · foremri:c· evidence that -----------                                               ----




------------·------------------------                                                                                              --- -- - - - - - - - - - - - - - !
--------------------------------------------------------


-------------------------                                                                             ----------------------·-
                                                                 -----~-~-~~~~--- .
        ...,.·_.   ~   ...... ·----··
                                                                    _,. .. ••, -~_..;,n h;_...:._,:~::.,.• ,•   c•,e.. ·-~
                       Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 23 of 167




                                                     ------~9::- ·-·-----·-------------------

                              the vomit of CW would contain a possible blood type
                                                                                                                --- - --.·---·-
                                                                                                                     ..         ------· --~-.
========:::::=::a:i-t--f"e·re·nA-fimHfi-s-t-yp~Ttre=Couff.--=wou±a===-t=F-=nfi::,:;·em-n;:::::;:ar.:-e;:;;-~====:..::..:..:=.:.:....::c~==i

                              termine whether any semen contained in the vqrnit,
                              lett by the perpetrator, could be scientifically

                              tested by the Commonwealth as being present and

                              then type it for similarity to the defenoant. See,
                              Frye v~ united Stat~s, 54 A~p. DC 46, 293 Fi lOlJ

                              (DC cir. 1923); commonwealth v. Fatalo, 346 M~ss.
                              266, 269 (1963)

                                    The Commonwealth did not test. commonwealth v.

                              Bowden, 379 Mass. 472 (1980) Based on defendant's
                              counsel's stipulations he would fail to request/
                              initiate testing oh CW's clothing, whidh fbr all
                              intents and purposes would prove the defendant's
                              innocence or that he was likely the perpetrator.

                              Thi~ ih~~tion by trial counsel was manifestly un-
                              reasonable. Commonwealth v. Conley, 43 Mass. App.
                              Ct. 385, 391 (1997)(Calling actioh •tactic' does not

                              insulate it from scrutiny in the ineffectiveness of
                              counsel); commonwealth v. Olszewski, 401 Mass. 749
------·- · - - · - - - - -                        - - - - - - - - · · · -·-· -----··-
                              (1988)




                -··-· ----·- - - - - - - - - · - - - - -------· -                                     ..

------------------ ----------------------------·---
                                                 ------------------------------------
                                                                                                                      ···-··-. ·- - - - - - - - 1

         .. -·-- ------ - !
                                                                                                                              - - - ·--::-·.-.,.~,--~---·--·--1.,_
                                     Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 24 of 167




-------------------------=30=-------


                                                    Ih 2012, the Legislature
                                                                   -, .....
                                                                             ena¢t~d G-L• c~
                                                                                    .,.



                                               278~, "An act providing acces$ to forensic and

                                              $cientific analysis~(a~t), See. St. 2012, c. 38.
                                              The enactment which occurred in the wa~e of n~tional
                                              recognition that "DNA testing has an unparalleled

                                              ability both to exonerate ~he wrongly cbniicted abd
                                              to identify fhe guilty," Di~ttict Atto~n~,•~ Office
                                              for the Thitd Judicial Dist. v. Osborne, 557                            u.s.
                                              52, 55 (2009), wb~ld permit access to forensic tests
                                              on CW's clothing, even today, ette~t the ~overnment
                                              has lost the evidence.

                                                   The aefendant is fa~tually innocent of the three
                                              charges for which he was tcied. [Affidatit Ih Support
                                              of Mdtion tb Vacate, Set Aside, or Correct ~entence,
                                              p.;47 ,r 17 ] , but all that is necessary wquld be a

                                              preponderance of the evidence, Coin_mohwei;tlt_h v. Evans,
                                              439 Mass. 184, 203 (2003) [quoting] Commonwealth v~

                                              Grae~, 397 Mass. 303t 306 (19R6)(n~w trial granted

                                              up on oeterniinatioh of ·11 substantial· risk that the jµ~y
                       ____!oUld have reath~d a different_conclusion.")

                                                   Because the Commonwealth has lost the clothing
                                              to be tested, the Court must vacate~he conviction.



                                                                                                                         ----- - · - - · - - -   -------J

---------------------·-------

-· ·-   ------------                                            -· ----- --
                                                                   -          -·-   ·-·- - - - - - - -                            . -   - - - - ----------,


                         .             ·- .                                   . -·-·-·· -----==--::,--==-,:c-------
           ,,,.~....._ .,.,~.--·
           .. ·••.hi.. .. -~~- . .   . .
                                                                                          ~~   ~:.·_    .
                                                                                                       ~-   :::·-
              :•t~~~:-:_ ..-::· :·.:-.· . .
                                         Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 25 of 167



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ____,-3_...._l-_ __                                                                                                                    - ..   --   .




                                                                                       .Issue #5:
=====-====~~============                                                        ====c==~~~==~==-=,=s=.=======~-· - -- -                                                                  ·--
                                                             WHETHER THE IDENTIFICATION OF THE DEFENDANT
                                                            ONE-ON-ONE WITH THE GOVERNMENT WAS SUGGESTIVE
                                                                 IN VIOL~~ION 0~ 1HE 14~H A~E9bME~T1

                                                              The polit~ det~ctive testifQd he came to
                                                         the victim's home with a photo array of eight
                                                         photographs, one 6f Vhich was the defepdant.

                                                         CM testified she picked the defendant's photo

                                                         from the detective's ~rray.                  T~e;e ~ere only two
                                                         people at tl}is "picking procedure," the detective

                                                         and cw~   That's~ proble~. Cofumonwealth v. R9dri~uez,
                                                         37~ Mass. 296 (1979)


                                                              This was not a q~~stion fo~ the defense counsel
                                                         on c'ro$s-examinat:i.on, commonw_eq._lth. v. Jones,362
                                                         Mass. 497, 500 (1972), but it should have been

                                                         attacked as improper in front of the jury.                                                   This
                                                         prodedure (one-on-one) is the definition of the
                                                         art of suggestiveness.


                                                              Because the defendant was informed of the
                                                         identification's suggestiveness does ·not exone~ate
                                                                        - - - - - - - -- -- -------
                                                         the failure to meet the basic stan9ards of fairness.




- - - - - - - - - - ~ - - - - - - - -- .----- ---------
------------·--------------- ------------------·----·---
                                                                       ..   -------- ......
                                                                                          ,   __...__________ _                                              ------·=··   "--------1




                                                                                  -    ...... -----=~----
                ... ~ ·•"':;:;:':   ·;!!~- •':,_   - -
                                                                                         .~;---=-                                                                          -   ---~~
         .• ~ - ., •• - -.• ,•. ,, ,• .• •·---                                                    -   . . . . . _.   ,!   ·;,   --   •   ·,~ '   .,
                                     Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 26 of 167




- ' - - - - - - - - - - - - - - - - - - - - - - - - - 3 - . t : . . ·= - - - - - - - - - - - - , - - - - - - -


                                                                There shoula have been a pretrial voir aire anent
===~-="'===~==                                                                                         ·-'==                              ,,                        c=====
                                                                the circum_stances surrounding this identification.
                                                                Cdmmonwealth v. Dougan, 377 M~~s. 303 (1979) No one
                                                                ever asked anyone of ~olice procedures surrounaing

                                                                the iaentificatlon of    ij   su~pect in a crime, i.$~,
                                                            whether tl'}ere i$ always rn.c:>re than, j\lst                                            one     officer
                                                            preseht for this iaentification, etc.,

                                                                    Based on this sµggesti~ertess of the 6ne-on-one
                                                            pho~o atray iaentifidation session, where it was

                                                            so easy to ju~t tell        cw    this is the guy and no one
                                                            will e~er know what happened, ii just too loose to
                                                            satisfy due process. Commonwealth v. Tanso, 4ll Mass.
                                                            640 (1992)

                                                                    Where CW identified a similar-looki~g young

                                                           man who turned out to not be the perpetrator, and
                                                           since the perpetrator spoke to CM in the pr9cess
                                                           of committing the crlmes, a ~oideprint identifi-

                                                           cation was more than appropriate. Commonwealth t.
                                                           tykus, 367 Mass •. 191 (1975)                     The. defendant was
                                          ·--~t.1 tled to the all proofs aocfrTrie of A.rticle 12.

                                                          Commonwealth v. Lauraine, 390 Mass. at 34-38.




                                                                                                             -----------------
                                                                                   __ _______ ____ - - - - - - - - -
                                                                                    ,          ,




                  •   • • ~.,,.........   .... ,1   ·;, • • •                                      ~   ·-· ·-: .... '"'"'":~""~ ...   -- ·•-.-       .-   .

                          ·,:,J''::'':. ':' .. : .                               ____ . ~~~A@,--:_.                    ,,,.s, •.. - ·
                                                                                                                                                                             '---·--
          --•~: ••.:.;'.:!t.....f'")~;:--·r • :-·.-                                                                    J-'f.::·: :·.·•• -· •     ~   •.
                             Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 27 of 167



                                                                                   -33-


                                                                                 rssue .#6:


                                                               ·wHETHER THE DEFENDINT WAS DJ~lEP AN ALIBJ
                                                              INSTRUCTION TO THE JURY WHERE HIS ATTORNEY
                                                                 F~ILED TO ~01ItY THE GOVE~NMENT OF THE
                                                                       DEFENDANT'S ALIBJ DEFENSE?

                                                               The defendant testified under oath be ~a$

                                                 at his boother's house at the time of the crime.

                                                 Co~monwealth.v. ~erth, 385 Mass. 784 (1982)

                                                               John Yunits, defense counsel, not only did

                                                 not notify the prosecutot of the deferidant's alibi,
                                                 he did not request any instruction on the issue of

                                                 an alibi. commonwealth v. Aviles, 3i Mass. App. ct.

                                                 244 (1991)             See~ Mass~ij.Crim.P. 11 (Pretrial cofi-
                                                 ference discussion to include "nature of defense,"

                                                 including alibi) Mass.R.Crim.P. 14(b)tl) (Ofi DA's

                                                 motiofi, Judge may requlre ~libi·notice (time1 date,
                                                 place          &   witness, etc.,)).   DA must give notice of

                                                 any rebuttal witness(es).

                                                               The fa~t that Mr. Yun!ts ~id not produce the

                                                 defendant's brother to testify that the defendant

                                                 was at his house on February 19, 1987 would make
                                                 the jury disbelieve the defendant's testimony.
                                                 Commonwealth v. Fredette, 396 Mass. 455, 466 (1986)


                      - - - - - - - - - - - - - - - - - - --- - - - - - - - -                                     -··

 -----------------------------------------------------

                      - ------•------------
-------------------·-------------------

-------------------------------==~==~~=~==--------------!
      ___ ,.-
                •.. ~ '•••o-:-.,i.--.-.",N~-


                  _.!,   •_-_;--;,-"~;.   ·:•·
                                                 .•.•• •··•


                                                                                                                        __._
            :   ,_ .. _. ___ .•-.:i-•~-,."':•;_•··:--;~
                                               Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 28 of 167




-------------------------34---

                                                                                                   Issu~ #7:
                                                                                               --=-:... -:::.·-- ~ - ----
];,."6=;;;;-
        -.;;.~ ; ; ; : ; : ; ; ~ . . . ; : ; ~ ----:;;-~=-~---=---~--=~=--~--:=:===·=-~=·==·=--~•--y==··=
                                                                                                     - ==---=-··~'--:::::·=====··-=··-=·-·-=·-·=-=-•-=·-·-=-='==-==--==··===-===~==·=---=-=-=·~-==1-
                                                                                    WHETHER THE GOVERl\lMENT' S FIULURE TO
                                                                                    INVESTIGATE THE CRIME SCENE OF OTHER
                                                                                   PERPETRATORS, WAS THE DEFENDl'I.NT DENIED
                                                                                            THIRD-PARTY DEFENSE?

                                                                               At the victim's home, no forehsic investi-
                                                                gation was performed by the police to ascertain
                                                                fingerprints, fluids, footprints outside, or

                                                                any epithe~ls on the victim or her clothing.
                                                                This failure required an instruction to the jury
                                                               which the court refused to give it.


                                                                               There certainly was probable c~tise to inv~s-
                                                               tig~te the crime scene at CW's home. Commonwealth
                                                               v. ~acks~n, 23 Mass. App. ct. 975 (1987)                                                     This
                                                               failure goes to the gov~rnment's credibility on
                                                               all aspects of the crime regarding pre-conceived

                                                               notions, suggestive identification, other crimes
                                                               in the area, etc. Commonwealth v. Flariagan, 20
                                                              Mass. App. ct. 472 (1985)


                                                                               This begs the question of whether a jury in-

     ---------·                                            - s..t.ruction on the police..!..s-f-ail-ure- t-o ~in-v-e-st-igate

                                                              could infer reasonable doubt. Commonwealth v. Reid,




---· · - - - - - - - - - - - - - - - - -                                                                          - - - - - - - - - - -....                        ---·- -   ----
                                       ------------------
                                                                                                           ---·----------------
         ----·--·------------

                                                                                                                              ---------------------1
                          --- - - ------~----,·, c - - . ~
                                                         .. -

                             .--....---.."---'·--!,~~=;,,"; :.:.;__;__-
                                                -t:.· • ... -
                                                                      -·._.-
                                                                  • ·: - ·
                                                                               -                                              -~.:,•-:::.   -~- .. -- -:·
                          Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 29 of 167



-----··--···- ----·----------------~35------ --------··--·--------------------- ·-·--


========~,==-~==               _2"9 M~9._'."· App. Ct. 537 ~!985)           Arti.Cl!= 12 of~~t_h=-13·===•=-===------"-~""
                                                              ~-·-:ui.n"                   .   -   -~

                               Massachusetts Declaratid~ o~ Rights gives the de-
                               fendant to pi:=-e$eht a third-p·arty defense based on
                               the police's failure to conduct a forensic investi-

                               gation. Co~monwealth.~. Rosa, 422 Mass. 18, 22
                               (1996)(where the evidence of non-tnvestigation is
                               of substah~ial ptoba.tive ~alue, ~nd ~ill not tend
                               to prejudice or confuse, all doubt must be resolved
                               in favor of giving the instruction)

                                                           Issue #.8_:

                                       WHETHER THE GOVERN_ME_t,lT BREI\CttED THE
                                     DEFENDANT'S MOTION lN LIMINE TO EXCLUDE
                                      INFERENCES. OF PRIOR BAD ACTS CREATED A
                                       MISCARRIAGE OF JUS'i'ICE J;N THIS CASE?

                                    The defenda~t•s ~ttorney, ijohn ~~nits, did
                              not file a motion in limine to exclude prior bad

                              acts, except at the cha~ge conference pre-trial.

                                    Witness Sharon Chace, the alleged victim in

                              a p~nding assault case charged against the defen-
                              dant, testified that she hated the defendant "for
                           .. ·- good~eason,   II   an inference that··.he previoul:lly had




------------- --------------------------------------------~
    -- -----   --·   .   ----------                             ·-·-----   -·-   -- - - - - - - - - - -
                   Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 30 of 167




------------------------36 ----------------------------

                                         committed a crime again~t her. [TR2: 7]
===•====.·-------.                                              -.   -------, - - - . ---- --                         --   _-;:;,.--·-
                                                                                                                              --.
                                          Inferences

                                                              The witness's hate for the defendant in a
                                         rape case could only lead to an inference of prior

                                        bad acts.                    In Gbiriinonweal.th v. Dinkins, 440 Mass~ 715,
                                         720-721 [n.8] (2004)(the jury may ID~ke an infere"ce
                                                                                                I

                                        on an inference here to do~e to the cohclusioh of

                                       guilt or innocenc~) the Court held eicept e~ch ih-
                                        ference must be a reasonable and logical conclusion
                                        from the prior in-ferehce.


                                                              Here, under the Prior Bad ~cts Doctrine, Mass.
                                      G- Evia. 404(b), Sharon Chabe't testimony was inad-
                                      ~issible as it was not offered a~ proof of motive,
                                      opportunity, intent, preparation, plan, knowledge,
                                      nature 6f reJationship, .or absence of mistake or

                                     accident. Commonwealth                         v.   Julien, 59 Mass. ~PP•
                                     Ct~ 679, 686-687 (2003)

                                                              For identity purposes, if Chace had Simplt
                                     testified she saw the defendant on Mar~h 25, 1987
     _________ . and.. described what she saw-r-h-e-~-pur;pose- fq~her-




-----------------------------------------·- --·------------------
--------------------------------·-------------------



               •     -.      • ;;,-. '-<=,.., ..- •   -~.--


                   ------
                     . ,i"     • --- ·;-;:             ...
                                          Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 31 of 167
•';r~?,$-',i½•     . ,.

J_ ---
 i



                                         - - - - - - - - - - - - - - - - 7 ~ - - - - - - ----------- --                                -------------l




                               _____ testimo~_y could only                           h.a.ve     be_e:rLJ3_gecul_at_iy~~;__but'=-=                         ===
~~~~=~~=~-;;;;==.::·-=----=---=--·=·-..::=·-=-·•·-=======-=~=====·-=-····=---=---=---~-=----=-=~=-=-=•--=--:.:::·-=·-=--=--=-=-··-=--==-·.::.::·===.. --=-=-~==-~-=-=--=--~-===-----c·· -
                                                 when, on cross-examination, she stated she hated

                                                 the.defendant for sound reasoni she pushed hard
                                                 at the PBA doctrine.                  Commonwealth v. Bohds, 445
                                                 Mass. 821, 824 (2006)(p~obative value of Chate's

                                                 testimony substantially outweighed by its preju-
                                                 dicial effect)             No _limiting instruction could nave
                                                 saved this violation, commonwealth                                  v.   Gollman,

                                                 51 Mass. App. ct. 839, 845 (2001), and it was eli-

                                                 cited by the defendant's counsel.                                   Ineffective?



                                                                                   Issue #9:

                                                                WHETbER THE PROSECOTO~ VOUCHED FOR THE
                                                                CREDIBILITY OF THE VICTIM IN VIOLATION
                                                                 OF THE 6TH AND 14TH AMENDMENTS TO THE
                                                                           U.S. CONSTITUTION?


                                                                " ..• think abo·ut that encounter with this

                                                man. (CW) was not an innocent bystander.                                         This
                                                was not a neutral setting.                         There a~e circum-
                                                stances in which people can look -you in the face

                                                f_(?~ _an hour_, and if you ask them fL\7-e_m_i_nut_e.s_ _ _

                                                later what you look like, they couldn't tell
                                                because they have no reason to.                                  This was a




                                                                                                                  -----------                                 -   -   --------

                                                                                                        -----------------
                 --·      ---- - -   -   -- . -- - - - - - - - - - -


                                                                                                            ..
                                                                                                                        ·-------------------l
                                                                                                                 ··-·· ---- -------,--------
                                                                                                                                  ...

                                                   J -"'~··   ·:1 .                                                             . . ,. . __ .- ...
                    Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 32 of 167



                                -------------~38...,..----··-------·---·----------------


                                    "~ert unique situation.                                     (CW) hid every r~a$oh
                                                                                 ====•=..=----::--··
==========--=,--¥·;-;:;;;-;=-r=r=;;;-e.ii'mn:·eimcinb~-~ha~-h-apperiea. t:o-her-·ina what the                                                                       ·---          =--
                                                                                                                                                                                ·=-




                                   person looked like." {TR2: 63-64]


                                                    "So the real question is is he the guy who

                                   did it?                      CW says yes, he is.                     Why should you be-

                                   lieve her? Wh~t is i~ ~bbut her testimony that
                                  would lead you to believe in your minds and in

                                  your hearts that he, John Dutpher, is the man
                                  who committed these crimes?" [TR2: 65]

                                                  "[W]e put (CW) up on the stand, and she iden-

                                  tified him in the courtroom.                                          She hasn't seen him
                                  since the night of Februarr 19th 1987."(Except for

                                  the one-on-one p)10to ar_r~y, but th_e prosec·utor may

                                 have meant "in _J?etsbn.") "Yet, she got up there;
                                 and when I as~ed her do you see that man in here,

                                 she point$d to him.                                   she pointed to him directly,
                                 without any reservations, without any wavering;
                                 and despite cross-examination she waanit shaken."

                                 [TR2: 70-71]                                  This is vouching for the witness.
                                                               - - - - - - : - - - - - - : : : - - " - --
                                    --- -The prosecutor, one Murr~y, is advancing his

                                personal opirtion as tb the tru~hfulness, toughness,




                         - - - - - - - - - - - ---                                 .   ------   --···--------·--------------- ·-·-----
                                                                                                                                  -------------------l
                                                    -   '                                       --   . ---------   --   .,   ..   ----------

                      - - ·- -- ·- -.~
                                     ....=. . . .. -..,.=-,·""',-~,_,-,--c.-
                                                ~




                                             ''!·.'' ' _, '   .,--.   '                                                            .. _ i.t~·:,·--~ ··;:·_·. 1:·-; - .·-•-··-
               Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 33 of 167



                                                     ... ~ 9 - · - - - - - - - -                     --- -           ------------l



                         and perseverance of the co~pl~ihihg withess, in
====~==~-=                                                                                       ==·--===-·~-----.--.---------=e:.---,-__,---·=::;.::.

                         violation    at   Supreme Judicial Court Rule 3:07,

                         3.8, 8.4; commonwealth v. Kozee, 399 Mass. 514

                         (1987)    the cumulative.effect of the previously

                         listed transcription q~otes of Mr. Murray 1 s blatant

                         vouching should cause th.is court to vacate the

                         conviction. Commonwealth v~ DeMars, 42 M~ss. ~pp.

                         788 (1997);    s.c.,
                                        -·-     426 Mass. 1008 (1998)


                               See Commonwealth v. Villalobos, 7 Ma~s. App.

                         Ct. 905 (1979)(DA's improper suggested personal know~

                         ledge of facts - here it w~s Mur~ay's personal opinjon

                         of what was in hi.$ witness's mind.                       Co@monwealth

                         v. Walker, 442 Mass. 185, 197~199 (2004)(Personal

                         opinion cannot Substahtiate CW's mental character)


                                                 Issue #10:


                         WHETHER THE JURY INSTRUCTIONS ON REASONABLE DOUBT
                           WERE ERRONEOUS AS A MATTER OF LA.W, CREATING A
                              STRUCTOiAL DEFECT I~ t~E TRlAL PROCESS~

                                     "[W]hat is a reasonable doubt?                         The
                                     term is often used and probably .E~~~t~y_ __
                                     well understood, but not easily defined.




                         - - - - - - - - - - - · - - -- ----·   ___   .,_   --·------ - - - - - - - - - - - - - ·- -·- - - -

                                                                                         --------------------
      - -~--   ____.   __ - - - - - - - - - -                               -- ----.   ----------'-----

                                                                                                     ··-       ...
                                                                                                            ,~.-     ~   ,   ..
                                                                                        •   c:   -   .:c.-.•c: ~;.~ · :_
                    Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 34 of 167



-------------------------40-----------                                                                        ---------------------l




~==========cc--=--.--~=- -                                               II    It is not mere possi~le doub_t' - --------=•----~-c•e•-~-----~~
                                                                         because everyiting~ r_e·J:a£ing to numan
                                                                        affaifs and depending on moral evi-
                                                                        dence is open to some possible or
                                                                         imagina~y doubt.         R~asonable doubt
                                                                        is that state of the case when, after
                                                                        the entire comparison anp con~ideta-
                                                                        t ion of all of, t_he evip_ehce, th_e minds
                                                                        df t~e juror~ ate left i~ that cdhdi-
                                                                        tion that; they cannot say they feei an
                                                                        abiding conviction to a moral certainty
                                                                        of the truth of the thatge. 11 [TR2: 87-88]


                                                                       " ..• but the evidence mu~t e~tabllsh the
                                                                       truth of the fact to a reasonable and
                                                                       moral certainty--and I insert with my
                                                                       hands in the air, in patenthesi~ I ad~
                                                                       not to ah.a~solute, not to a mathemati-
                                                                       cal c~rtainty auch as you can get when
                                                                       you add two and two for fo_ur,-,..,.but t:o a
                                                                      cartainty that convinces ahd directs
                                                                      the tihderstanding and satisfies the rea-
                                                                      son ahd jtidgrnent of those who are bound
                                                                      to act conscientiously upon it. 11 [Jd.,]

                                        The Mass~chusetts Appeals Court held the
                ____phi::ase- !'.reas0na-ble and moral cet'-t.a-i-R-e--yJL..to-be--con-----

                          stitutiohally infirmed. Commonwealth v. Viera,
                          42 Mass. App. ct. 916 (19~7}



    ...   -·--------------··--· - - - - - - - - - - - - - - -                                      ----------------------                                 -   ------



                                   .. -------------
---------·-------------------------------:-------------1


                               -   •M   :-   ••   .r~~-<t "Jt:.   •!~•'!••:   • •. •                                 M,..,,:•.-..   ,.L.o.,.•.:..,_,.,•
                                           Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 35 of 167


 ··•'1:-...-~:'>.. !:r/,:tt;i~~,r.-••··
  .!>.;:-i-:t~.,:~.i'i-~,'~~,l..,.,.,.._u. ';. 41· -.
----------·----------·--·-·-------------·--·-----------·-
                  ·-,-:,~.-,J,;,•• \ .                                                                --




                                                       The Supreme C!Qt;1rt,, ,in \rj,_c::tor v. Ne.braska,
                                                                                   -----          -   --------. -     -   .--

                                                511   u.s.   1, 14 (1994), O'Connor, J., held that
                                                "moral certainty" did not rendet Commonwealth

                                                v. •ebster, 59 Mass. 295, 320 (1850) instructions
                                                on reasonable doubt to be unconstitutional.


                                                      Victor's progeny may have been ~age v.
                                                Louisiana, 498     u.~.   39 (1990)(Per Curiam) when
                                                the"- Court
                                                      .
                                                            found the phrasing below to be unconsti-

                                                tutional:
                                                             "It must be such doubt as would give
                                                             rise to a grave uncer~aifity ••• "
                                                             "It is·an actual substantial doubt .••
                                                             What is required is not an absolute
                                                             or mathematical certainty, but a
                                                             morai certainty." Cage, 498 u.s. at
                                                             40.               --

                                                      In Hopt v. Utah, 120       u.s.     430 (1887), which

                                                was a ca~itai death penalty tase, the Court, Field,
                                                J., upon the Court's decision of error #3, where

                                                the lower Court charged the jurors:

                                                     "The court further charges you that a
                                                     reasonabld doubt is a doubt based on
                                                     reason, and which is reasonable in view
                                          __________ of_ all the evidence~ •• ":;_____- - - - - - · - - - -




-------------------------------------------------------------l

                                                                                     -   -----· --------· -- - - - - - - - - - - - - -


---------------·-------------------------------------1
                                . -··------·•-------------
                          Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 36 of 167



         ·-.-!-•--· •.•
                                                                                     -42-         --- ---------- - - - - - - - - - - - - - ! -




                                               Justice Field held the Webs.ter instruction

                                    to be infitined:

                                                          " ... the difficulty ~ith this instruc-
                                                          tion is that the words 'to a reasonable
                                                          and moral certaintt' add nothing to
                                                          the words 'beyond a reasonable doubt,'
                                                          or may require e~planatjon as much as
                                                          the othe_r."

                                               At the state level,, there appear~ to be only

                                    the one direct challenge to the infirmed instruction:
                                    Commonwealth v. Byers, 62 Mass. App. ct. 148 (2004)


                                               In that case, the Court removed the word_ "moral"
                                    from the p~rase "reasortable and moral ce~tainty,"
                                    used in Commonwealth v. Latimore, 423 Mass. 129, 139
                                    [n.9] (1996)                                                                           .
                                               rn    denying Bye~s relief, and citing Victor v.

                                    Nebraska, the Appeals Gourt held that the instruc~
                                    tion "read as a whole," did not offend the Consti-.
                                    tution.            The Appeals courts' moral turpitude not-

                                   withstanding, th.at decision did not comport with
                                   Viera, which was the Appeals Court's decision.



                                   the Rule of Law established by the supreme Court.




        - - - - - - - - - - - - - - - - - - - - - - - ------ - - - - - - - - - - - - - - - - - - - - - - - ' - -
--------------------------------------------------------------1

                                  --- ' - - - - - - - - - - - - - - - - - - -
------------------------------··-------------------------

                                                                                  ___-_-_-~115]
                          -~---~~~--=-------,:--;:;--_-:---_::,-~-;;-~:,-;~-;:-i::-;~-,-i__-
                 Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 37 of 167



- - - - - - - - - - - - - - - - - - - - - - - - - ~ 4. 3._-_ _ _ _ _ _ _ _            -------------------!




                              On the Federal jurt~diction, Simpson v.
                                                                                     ~a=.~~--~--~=,==~---- ---            -,-----,:- -
                                                                                                          ........... -._,_-='"=.
                        Matesanz, 29 F.Supp. 2d 11 (D. Mass. 1998) was
                        granted the great Writ on the jury instruction's

                        infirmity, but the First Circuit Cou:rt of Appeals
                        choked~ 175 F.3d 200 (1999), another listless
                        Court which undermined the Supreme Court's Rule
                        Of Law.

                             Under Federal Circuit Court law in a more
                       knowleclgeable circuit; a similar holding on u.s.

                       v. Indorato, 628 F.2d 711 (2nd cir. 1980) that
                       the interchangeable.use ot the phrases "morally
                       cettain" and "reasoriable certairt" was of dubio~s

                       value, only the court did not settle the contro-
                       versy surrortn~ihg the tise df "reasonable" certainty.


                             This decision supports the defendant's claim.
                       Coupled with Victor, the state superior Court may
                       address and s~ttle the controversy whether the

                       instruction created a structural defect ih the
                       trial, the remedy for wh.ich is to vacate the con-
                       victi ..o.n.•... Ari.zona_v_._F.ulminante, 499 -U-.&-.2]_9__(.19.91 j ____




------------- - ---------- · - - - - - - - - - - - -
------------------------------------·-------------·-------!

            ,----·--~--- ----·~----------- ·-·--· --··-··--------
----------------------~-------------------------------1
                                                       - - · - - - - - - - - - - - - - - - - - · - - - ----·------l

                                     ·--t- .__,...,~   .- •.• _.. ·..   •
                     Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 38 of 167



--------------------------=A.---------


                                    In Yict6r, the supreme Cobrt granted certiorari
                                                                                                        -         ·-     .   --               ~--------- -         -~
                           to two Stat~ cases, Victbr v. Nebraska, 92-8894,
                           and Sandoval v. California, 92-9049, issuing com-
                           bined opinions on the reasonable doubt instructions.

                                   The defendant here is concerned primarily with
                           Sandoval's holding in which Justice O'Connor found
                           "mor~l certaihty" to be constituti9hally correct,

                           an· implication that "reasoqable certainty was not
                           constitutionally correct.                            Victor, 511    u.s.               at 15.


                                   The Supreme tourt was not presented any error
                          on the "teaso~able cert~lhty" of Sandoval and/o~
                          Webster, since California only adopted the"biHk of

                          the Webst$t irtst~uction as a statutory ~efiniti6n
                          of reasonable doubt." cal. Penal Code Ahn. §1096


                                   Where s~ndbval did not challehge tha act of
                          equating moral certainty with reasonable certainty
                          the question is open for judicial dispute.


                                   In Massadhbsetts, Commonwealth v. Costley,
                          ..118 Mass_.__ l-1_2_4 __( 1.8..25_)_ it was held by _th.e._Co.ur_t.: __




                                                                                       ------------- --- - - - - - - - - - - - 1
                                               ----------------                                                        ------------

                           -   -------- -·" - - - - - - - - - -                               -------   ... ,.•   ------------

  -----------------------------------------------~
                   - - - - - -----·-- ..
----~--   --·   --
                                            -:-~-:---;--·-~ - ~
                                               :f.-> ~··-:"'"- :': -~- -;__ •                                          --··--     .-- , "!.   - -. ··--- . ~- ..
                                                                                                                                  :.! ·,-.-~- - , ~ - - -
                Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 39 of 167



                  -----------------=-4-5·~-~----------- ----------- ----- - - - - -


                               ,i   [l:.] roof: •be»;ond _9 x:e_as_o_n_ahLe doubt'
                 --~-----~.                               -~· --·=               --- --··-----···
                               is prooc'to a moral certainty' as
                               distinguished from an absolute ce~-
                               tainty. As a~plied to a judicial
                               trial for crime, the two phrases are
                               synonymous and eguival~nt •.• "

                               Victo~, 511 u.s. at 12: Costley, 118 Mass.
                     at 24; Wilson v._ United States, 23i u.s. S6j, 570
                     (1914); Miles v. United states, 103 u.s. 304, 309
                     (1881)

                               All of the above, to a facial challenge to the

                     term "moral evidence" in the same inst~uction as
                     "moral certainty."                            Aside from the moral evidence
                     issue it was "morai cet'taihty" ~hich passed consti-

                     tutional muster.                          Wilson, 232 u.s. at 570; Miles
                    103 u~s. at 109.

                               "Reasonable cettainty," accdrding to Victor,

                    and cases cited therein, does not pass muster.

                               "It is stidh doubt as will not permit you,
                               after full, fair, and impartial consid~r-
                               ation of all the evidente, to have an abid-
                               ing conviction to a moral certainty, of
                               the gui-1-t-of- the--a-ccused."    -------
                               Victor, 511 U.S. at 18.




----------- -    -------------------------
 --------------------------------------------------------------1

                        -- -   ·----   -- ···•   ------------                                       ----   --------

                 ----- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - 1
                          -----~---~                                     - ---- ·------------
                                                 ___·...__~----,,~-=:-----~-=---
                                                           .- : !:.. ..
                                                               ~
                                                             ~! _- ·-   ..
                  Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 40 of 167



- - - - - - - --------------------=-46--~---------------- -- ---·--------


----------=====~--===~-:
                               It. is not to helve an abiding
                                                           .
                                                              c_onviction  to a
                                                                        - -------------·--·------
                         "re~sbn~ble ~ertainty," as in Victor "a juror

                        morally·cettaln· of a fact wbuld nbt hesitate to
                        rely on it."

                               This court, when revieying this partitfil$r·:

                        ,jur1 instruction [TR2: 87~88] on reasonable doubt
                        it may be necessary to give the word13 in the in-
                        struction their co~~on and ordinary fueaning.                It~isi

                        intolerable fo the jury ir:ist;ruction merely be sen-
                        tient to an interpretation that appears technically
                        correct.     The imporant question is that, where there

                        is a reasonable likelihood the jury was misled or
                        confused by the ter~s in the instrdction, they applied

                        it to the detriment of the defendant's constitutional
                        rights. Boyde v~ California, 494           u.s. 370, 380
                        (1990)

                              Any jury·instruction defining reasonable doubt
                        Whith su~gests an i~properly high.degree of doubt
                        for acquittal, or, as is the case here, an imptopetly

                        low degree of cer~-~-i~~y for_ conviction, offends the                ------             ----
                        Due Process Clause of the Fourteenth Amendment.




   --------------------------------------------------------·----'
 --------------- -----------------
                                                                           - . --· ·- ·- ---·- - - - - - - - - - -
--------------------------- ------------------------1
- - - - - - - - - - - - - - - - - - ~ - - - - - - - - - - - - - - - - - - - - - - · - - - - - - ------1
                                           ·-   ---·-
                                                   .. -._- - - ~
                                                                                           -!.----'-----"-':-:.-"-,-
                                                                                                                 .. .....;-·-·~ - -
                                                                                                        -~-- -   1·r•:   •
                 Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 41 of 167



                   - - - - - - - - - - - - - = 4 - 7 - - - - - - - - - - - - - - - - - ----·--·-----·---- ------ - -


                             T_he st.ate coui::-t, indluoing this Cqurt and
=====-----======                  -· --··-   -                                          ·------·-=_=__ ~--=----~
=========~undou6fea.q1 tne Supreme Judici~l court has fear
                      shown by its mo.ti ve to !:ls chew reversal: based on
                      there msy be multiple repercussions from other
                                                              .
                      c6nvictioris (riding the band wagon ot sound judicial
                      rulings) that the "r~a§ohable ~ertainty" is a
                      le~§et, watered-down version, of "morai certaintt"
                      cannot be ruminated by the court in Washington which
                      unequivo¢ably a~~roVed the higher proof of "moral
                      certatnty" in Victor.

                            See, Melendez-Diaz v. Massachusetts, 129 s.ct.
                      2527, 2540 (20b9)(Sky will not fall after reversal):
                      s~ith .v. Massachusetts, 543-u.s. 462, 467 (2005)~
                      (There will be tetrials, etc.)

                            According to Victor, there can be a reasonable
                     doubt to preclude conviction, but the willingness
                     to convict cannot be based on a certainty that is
                     onli "rea~onable."

                            The term "rec1son_able certainty". is used through-
                     out the civil litigation world.               Assume the public-




                                                                          . . . ·--   ..- - - - - - - - - - - - - - - - - - ~
                    ------------ --------------------------------·--------
- · - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - · - - - - ----- - - - - - - - - - - - -
                                                                                           .. ..
                                                                                            ,      - - ·------·   -------,

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - · - - - - - - - - - - - - - - - - - - -----
-·----
                                                                                 --·---·----------
                                                                                     . ____,_,,__.,..,.,.  ,
                                                                                                                    -~ ;,.;::.:..
                                                                                                                     :, ..    ,··   ·-,.-.
                                                                                                                                             __ _
                                           Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 42 of 167



                                                                                      -48-


                                                {p_Qt.ential) jurors know this.                       -Examples 9f thts
==================~======~•=•=•==~--~-"·=---·=-=---==---~=-~=--=·---·-·- --                                                                                         ...
                                                premiss are as follows~

                                                      Flrst Nationwide Bank v. United States,
                                                431 F.3d 1342 {2005)(Restatement (second) of.
                                                contract~, §352 - "Damages are not recoverable

                                                fo~ ioss beyond an amount that the eiicence per-
                                                ini ts to be established with "reasonable certainty••)

                                                     Cirey, v. Planning Board of Revere, 335 Mass~

                                                740 (1957)ttorm is not important, but notice "must
                                                convey with 'reasonable certainty' information
                                                needed to survive statutory purpose.'!)

                                                     Sullivan v! City of Augusta, 511 F.3d 16
                                                (ist Cir. 2607)(the poiice chief shall grant a

                                                permit to sponsor, promote, or conduct a mass out-
                                                door gathering to be attended by two hundred                          ilOO)
                                                or more persons µpon written application. There-

                                                fore, unless it appears to the police chief with
                                                "reasonable certainty" that such gathering will
                                                unreasonably. endanger the public health or public
..           -------                                   - - - - - - - - - ------              ------------- -----·
                                                safety. ME Code §§3-117 {1991))




- - - - - - - - --·- - - - - - - - - - - - - - - - - - - - - - -
----- ---------------------= ------ ----------------------- ----------
- - - - - - - - - - - - - - · - - =-- ---------     ----------------------
                                                         .. ·---•·· ... · · · · · · - - - - - - - -               - .. ------·-. •-• · · · - - · - - - - - - - - 1


- - - - - - - - - - - - - - - - - - - - - - · · - · - · - - - - - - - - - - - - - - - - - - - - - - - - - - ----
----------- ___                      .,_



  _:;•.- .. :-
  •":!•-- : ... - . ~ •
                           ··-
                          - •-.- •
                                                                            .:·-~lJ==·
                                                                              '= - ~-- ••.
                                                                                  ~    f .
                                                                                                                                        -·-   ----------
                                                                                                                                                ·/:;-~ ~~-, : ...
                                                                                                                                                                ;•~
                                   Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 43 of 167



                                                                          -49-


                                                     Anbther example of the lesser burden is found
===~.. -~,;;;,,=...-=---~=====                                                                         =--==~=~c-=---~c--•-·=· -- .- •--..::..,;;,,:,,,
                                          in Uni~ea States v. King, U.S. Dist. LEXIS 21530
                                          (1999) [citing] Russell v. United States, 369                     u.s.
                                          749, 756-766 (1962)("FUrther, an indictment need.
                                          only ttack the language of the statute, and~ if
                                          necessary, to apprise the defendant of the nature

                                          of the ~ccus~tion a~ain~t him with "reasonable
                                          certainty" state the time and place of the alleged
                                          offense in appioximate te~ms.")


                                                    United States v. Crowley, 79 F.Supp. 2d 138
                                          (ED NY i999); United States v. snype, 441 F.3d 119

                                          (2005); Kunz v. New York, 340 U.S. 290 (1957) (a
                                          "reasonable certainty" of disorder in a freedom o(
                                          speech case)

                                                    In the time span of 30 years, emanating from
                                          United States v. McLennan, 672 F.2d 239 (19Bi)("We

                                          agree that the words 'reasonable certainty' as used

                                          here ~ere not apt in the ~xplanation of the cortdept
                                          of reasonable doubtl') no Court has had the judicial.
                                          fortitude . . .to_app.i_y___th.e truth........t.o.. this instruction-0'1-ln1------- ··-- ____ _




- - - - - - - - - - - - - --                 "   -------   -·---- ---------------              -·-

·-------·--------·--------------·---------------------------------
-------------------- --·---------------- - - - - - - -----------
                                                                                                              . -   - - " - - -- -• ..~ - - - - - !



----- - - - -____
 ----------   - -- - - - - - - - - - - - - - - - - -
                                   , __
                                                                                        - - - - - - - - - - - - - - · - - - - - - ---
                                                                       - -· - - - ~ ~ - - - ·                   ..... ---·---------'
    :· ..:.·-;-;.·.   -   --   .                                 . .. ~•-·. -~-
                                                                             .   ~ - .                                                  •T.' •. _.,, ·• ·.•:,   •
                                     Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 44 of 167



- - - - - - - - - - - - - - - - - - - - - - - - - , . - " 1 ! ; 0 - - - - - - - - - - - - - - - - - - - - - · · ---- -- ------·--


                                                   reasqnabl~ do,ubt, that it_. is infirmed, that_ it is

                                                   unconstitt;tt;ional, and is a structural defect in
                                                   the trial prodess.


                                                         Cf·. commonwealth v .• Watkins, 433 Mass. 539
                                                   (2001) wheDe the Court held that "moral certainty"

                                                   was proper ,. . but                Q.O   c9mment on the phrase "reaso·nc;l.ble

                                                   certainty,   11
                                                                       :with Gaines v. Kelly, 202 F. 3d 598
                                                   ( 1991) where th·e Court held "morally and reqsonably
                                                   certain" phta,\les warranted issuing the writ of Habeas·
                                                   Corpus.

                                                        The juror who may only be "reasonabiy certain"

                                                   of a fact proven in evidence may convict on a lesser
                                                   stan¢i.arq thgn t_he c!bid_in_g ,cony iction necessary.                            As .i

                                                   Justice Blackm4n pointaq out in the dissent, thete

                                                   may hatre been ~oth a higber de~.tee of doubt and an
                                                   understated deg.tee of cettainty. Vidtor, 511                               u.s.
                                                   at 38.

                                                        A donstitutionally-defici€nt reasonable doubt
                                                   instruction is a structural defect which defies
----·--       -      -   ----                      harmless error. United-State-s v. E·dmonds, 80 F.3d_____________ ---·-




- - - - - - - - - - - - -·- - - - - - - - - - - - - - - - - - - - - · - - - · · - - - - - - - - - - - · - - - - - - !
-------------------------------------------------------------

-·----------                                                          ·-   ,   .. -    ·- ·----------------·-                    -- -- -- ·····•--- -·· - - - - - - 1

-------------------------·----------------------------
                       -- --- .. ·----------·  --· - ·-----
 --------·-·"
   ····-----                                                         - -~ -~-- . _____-__-__-_-lm~-i_!---_-_- -_ -                       ·-   --·   ---·----------
                                                                                                                                                          -· -"·----a
·-·---'---·~1'.;~:.......
            . , __, ~-
                     ; --''-.....
                           :-· - ' - - - - - - -                                                 . i.'   ~   .-. --·. •   -~
                                                                                                                                                      -   ___ ,.."""!"""",.   ,·   ·-'--:··.
                                                                                                                                                                                     -~--,:    ... -··
                  Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 45 of 167



----------' - - - - - - - - - - - - - - - - - ~ - . 5 - 1 - - - . -----------------------------


                            810 [~!1~] (3rd Cir. 1995)~ Cofufuonwealth v. Pinckney,
====-,=--------    --- -                                                                                                              - - - - - - ----=-·-:---~ -·

                            419 Mass. 341, 342 (1995) Based on the instructions

                            to the jury on reasonable doubt, the defendant could
                           not have had a fair trial and his conviction must
                           be vacateq.


                                                              Issue #11:

                                  WHETH~R THE DEFENDANT WAS DENIED THE
                                EFFECTIVE ASSISTANCE OF COUNSEL AT TRIAL
                                          AND ON DIRECT APPEAL?

                                From the very beginning of this trial the

                           defendant was excluded from all thoughts, acts,
                           deeds of the attorney, .John Yunits~                                             For example,
                           the defendant ~as eiclu~ed by his attorney from

                           attendance at th~ Preirrial Cori"fererice. [Affidavit
                           In support Of Mqtidn To Vac~te, Set Aside, or correct
                           Sentence; p. 1 ,r 2            ]


                                His attorney, without the defendant's knowledge,
                           stipulated to the Commonwealth having met its burden

                           of proof that aggrotrated Burglary and aggravated Rape
                           and assault      &   battery actually occurred and were
                                                                                                                               ·-----------                     ·-

                           crimes committed by the defendant, except the issue
                           of identification.




--------------- -                  ..,.   --- - - - - - - - - - - - - - - - - - - - - -                              --- -- - - - - - - - - - - - - - ' - - - - - l
---------------------------------------------------------
----------------------------------~----------------------
····---------------- --------- - . -- ---------------- . ·-------- .. - - - - - - - l
---------------------------------------------:------
---------------------------------------------·-------
   ... ---···--------··     -- --    ··------,------ -                    ··•

 -----------            ---      ..~1;t1~oi . · ·-. -. '-------. - - - - - - - - ,
                                                -   - -       - -- -:.· . ~ ,.   .t.:.,,. .:~·. . ·-a-:__   •~
                    Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 46 of 167



______________________
                     -.5-2.:..c---------------------


                                Andy~~ he otfered little advocacy on the
=~=~==,-c=--~-========"===== =            0                                            ,-~=c----~----~--=-~--=~====•--~-- --- ·----
                          issue of identification.                There was an attempt to
                          suppress the composite drawing from the IdentiKit

                          and an In-Court identifica~ion, but not to the
                                                             '
                          stiggestiveness of tHe-,one-on-one meeting of the
                          CW and detective LeGarde.

                                Mr. Yunits claimed, based on his personal know-
                          ledge that "the photographic array was impermisst~ly
                          suggestive artd unreliable." [Motion To Stippress,

                          Reco·ra Appendix 25 ,r 4] [ Affidavit, Record Appendix
                          26 ,re]   The motion wa~ denied by the Court, H~t~, J. 1
                          but thete ~as no interlocutory appeal of this de-

                          cision and the one-on-one suggestive identification
                          w~nt by thd waysi~e ~ased on Mr. Yunlts fiagrant

                          ineffectiveness, as it would appear without the

                          proper irttrestigation into poJice protocols on the
                          issue of identification, re: photo arrays, Yunits

                          was just "going throµgh the motions."

                               See, G.L. c. 278 §28E (Application for an
                          appeal from a decision, order or judgment of the
---------- ---- --·----                  ------------·-·- -- - - - - - -




-------------·--------------------------------------------

..   ------   -----------                     -·- ------ - - - - - - - - - -


------- ------------------------- ---------                                                                         ----·-------
                                                                    - - - - - ·-~"~--~ ·-        -   ~ - •   ·--'                -----
                                                      ·•·---~---                                                        - -   -·------!
                                                 --   - . - ~.., ;_7 ·~-~ :.~--.--·--~-- ....-.... ---- --
                                                                         .!· :" : -- . :   -·-
                                          Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 47 of 167



----·----··- -- - - - - - - - - - - - - - - - - - - - - - - 5 - 3 - - -- . - . -----·-·-----------------

                                                             Supertor court determining a motion to suppress
======·:=.c:..···:::.::··=····:::.::-=··-=::;=::;::;;;=::::==::::::::::;===;:==;::::=;:::~==;;..;·;.:::·-·=·=··--·-·-::;;-..::c·-:::;=::;=:=,::;-==;;====;::::=:=====-__:_;___;__--=--.:..._:::j
                                                             ev1aence prior to tr:Dal may .be flTed in the suprem~
                                                             Judicial Court by a defendant ••. )                      Sea also,
                                                             Mass.R.Crim.P. 15(a)(2); Commonwealth v. Boswell,

                                                             374 M~ss. 263, 267 (1978)(dommonwealth would have
                                                             Lost the right to present identification evi~ence)
                                                             The time limit w~$ 10 days. (st. 1967 c. 898 §1)

                                                                  The defendc1.nt argues his ~ttorney(s~1 was/were
                                                             ineftet:tive j;>U!:'.'$uant to the Sixth A.mendrnent ,;ight

                                                             to counsel. Strickiand v. Washington, 466                               u.s. 668,
                                                             687 (1984)    lhe qtiestion here is whether the defen-
                                                             d.ant suffeJ:ed prejudice from counsels' dreary per-

                                                             formances?

                                                                  Rather than do all the work it took to fight
                                                             the charges, a reasonable person could conclu_de Mr.
                                                         Yunits was unfamiliar with his client's case, how
                                                             to investigate it, how to hold the government's

                                                             feet to the fire of exculpatory evidence, and, in
                                                             fact, what was his client's defense?                            Adams v.            u.s.
--·--·-.                     -
                                                         ex. rel Mccann, 317 d.s. 269,_275-276 jl942)




- - - - - - - - - - - - - - - - - - - - - - - - --------------------------------------1
----------------------------------------------------------
 ------------------------------------------------------
                                                                                                                                                                  . - - ----- - - - - - - !


------- ----------------------- --------------------
     ----·--· - . --·-
                            .--•:·.-·.   ...
                                       - ~., ,: __
                                                                                                                                                                .... - ---      . ---~.;....-1
            _.. ..:.-. -.   •:J,•:: '---::: : ,., : ·r   ,
                    Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 48 of 167



                                                         -54-

                               Yunits did n9t understand that,_ accordiqg
                                                                                                          - - ~ ·- -----•----=--
                         to the indictments, ea:ch,of the crimes charged

                         were lesser-included offenses of the other, based

                         on the element.s of the crimes, Price v. Georgia,
                         398   u.s.   323, 331 (1970){Because the Court                   ala    not

                         inst:ruct: on. le$ 9 ~r-:i.ncluded offenses, or dts111:i.f:is


                         it d~nnot be deter~ined which actually was the

                         lesser-i(lcl.uded offense.)          See, common.wealth v.
                         Saf~riah, 366 M~s~. 89, 94 (1974)


                               It is obvious Mr. Yunits did not believe as
                         his client knows, that he is actually innocent of
                         the crimes.     The more the case has gone on, over

                         the yeats, the hatder it is for the defendant to
                         prove his innocence. Schlup v. Delo, 513                      u.s~     298,
                         321 (1995)

                               Turning to the issue of waiver~ the defen-
                         dant's direct appeal was conducted by Ridhard Shea,

                         who £ailed ih a serious manner to raise all the
                     _____ issues, and weakly-r-a4e-d-ine_ffecti v-e-assistance
                         on the cros-s-examination of Sharon Chace, and Mt.




                                         ··- -•·····- - - - - - - - - - - - - - - - - - - - · - - · - · · - - - - - - - - - - - - !
                                                    -----------------
                        - - - - - - - ····---------------------------------1



                                                                     ---------··- ··-
······-··   -··-------------
                                                                                                                            ·----~-
                                 Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 49 of 167



----·--·-··-·--·--                             -55-
                                 --------------~ ~                                                           ------·----~---------- --   -----------


                                                       'fulits     11
                                                                        sandbagged 11 his client by eliciting prior

                                                       bad act evidenc~ on his cross-examination of Ms.
                                                       Chace, who; after she told the jurors she hated

                                                       the defenqa,nt for good i::-eason, the jurors found
                                                       the defendant guilty on that inferenc~ alone.

                                                                  ihe problem with Mr. Shea was, it is the

                                                       only issue raised.                  This was not fair to the
                                                       defendant, as is seen herein, there were many

                                                       issues of both trial errors and structural defedts
                                                       in the trial process.

                                                                                     Issue #1?:


                                                           WHE~8ER THE DEFE~DANT A~REED fo AN r~PROPER
                                                         PL~A AGR~EMENT ON l~DICTMENTS 84057 and 840~8,
                                                       THA'I,' 'l'HEY WOULD RUN qONCURRENT WITH THE PREVIOUStY
                                                        ENTERED SENTENCES; IT NOW REQUIRES RESENTENCING
                                                                       TO THE MAXIMUM OF 20 YEARS?

                                                                  This issue is "joined at the hi~ 11 with Issue

                                                       #2 on the lesser-included offense of aggravated rape's
                                                       mandatbry dismissal, where it was an elemertt of the
                                                       crime of aggtatratea burglary, the ptimary charge
----           ----. ·-·-         -
                                                ----of-unarmed burglary carrying on1.y -20- years· maximum
                                                       sentence, which the defendant has now "wrapped up.                                       11




                                                                               ----------·----·----------------·--··--                               -- -·--·
                                                                 -----------------------

  -·   ----   ----------                                                            . -   -- ---·-----   .. ,.   -----------


         ·-   --------~---·----·
                  -· ----~----·-·-.
                    .   •.   -.-,:.. --'I:·::   . -·   . ._._.                                  f§~--~--~::;0> ··.:.:~-- .·. - --
                                  Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 50 of 167



                                     - - - - - - - - - - - - - -5·6-- -·------· -----------




                                               (1998)7 Bou~ley plead guilty to drug possession

                                              with intent to di~ttibUte and also to "using" a
                                              fi~earm "during and in relation to a drug trafficking
                                              crimeri in violation of 18                 u.s.c.    §924(c)(l).       On

                                              appe~l, he did not challenge the plea~~~~alidity,
                                              but later sought habeas relJ~f on the ground that
                                              his plea lacked a factual basis; the ~istrict t~uri

                                              ~ismissed the petition.                  While his appeal        ~a~   pen~-
                                              ing, the Supreme cou~t held in Bailey v. United
                                              states, 516              u.s.   137 (1995), that a conviction for

                                              using a firearm under §924(c)~l) requires ptbof of
                                              "active employment of the firearm.~                       The court
                                             of ~ppe~ls h~id Bousley dould not obtain relief

                                             based on Bailey, but the Supreme court concluded
                                             this was not necessarily so.                     The court concluded
                                             there was no nonretroactivity problem because Bailey

                                             had decided wh~t the ~tatute always meant, and
                                             that Bousley could prevail on habeas regarding an
                                             issue not previously raised if on remand he showed
                                                                             ---·--· . -----
                                             he was actually innocent.




                                                                              - - - - - - · - - - - - - - - - - - · · - - ----- - · - · - - - - -
                             -----------------
     ---------     -   ---------



. ··•-·- ·- ----
                        ---------
                   - . __cc__.;.__;·-=:··-•-,.__--.
                                         ,:t•:t ..-'-'-'-cc..·
                                                    -:.: . " - - ~ -
                   Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 51 of 167



- - - - - - - - - - - - - - - - - - ~ - 5 - 7 - ------·------·-·---·---··-----·---·----

                                   Hete, the ~~~endant's guilty plea to the
                                                                                      -   -- -- - - · - = · - ·-- ------- - -
                          indittments II 84057 and 84058 ~ere unintelligible
                          bedatise the defendant was rnisinfor~ed as to the

                          lesser-included offense, which could only ~pply

                          to the charge of rape bec~use the charge of assault
                          and batter:y had been guilty filed.


                                   It is cieat that all parti~S did not under-
                          ~tand the ramifications of the mandatory dismissal

                          of the underlying lesser-included offense.

                                   For the reasons stated above, the defendant's
                          guilty pleas to II 84057 and 8405A must be vac~ted.


                                  WH~RE~ORi, because the defendant has made
                          a credible showing of his innocence, coupled with

                          trial errors and structural defects, he must be
                          afforded relief.

                          March 3, 2017·                           R:Z!tfu;~su?rnitted,
                                                                   '2.Ww cf. ~µ~if/4-l.,,.
                                                              iJ_/>hn _E. Dutcher; Pro Se
                                                            /;Box 43; Norfolk, MA 02056
                                                            {_,/

     --------·· --         -   ·----·•                  -----------         ··-·-   -----




                                 -· - ---------------------
                                            ...

              -------------------
------ - - - - - - - - - - - - - - - -



                                   ------------------- -----------------l
                                                   - - - - - ·-----·-- -
            Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 52 of 167


AO 24@(Re
       09/17)

          (2)        The time during which a properly filed application for State post-conviction or other collateral review with
                     respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
                     under this subsection.

Therefore, petitioner asks that the Court grant the following relief:     t!J.ebBe           /2¥£ .~4/4JPJ2 Ide'
<;v Ve))        It    ll&u ll1a!
 or any other relief to which petitioner may be entitled.




                                                                          Sig6ature of Attorney (if any)




I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on        0c:c      J   )   t· ;2~ / '1   (month, date, year). ·




Executed (signed) on ~ C              J 3,
                                         I
                                             c)tJ/2   (date).


                                                                                                \.




If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.




                                                                                                                           Page 16 of 16
      Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 53 of 167


                   COMMONWEALTH OF MASSACHUSETTS
                       SUPREME JUDICIAL COURT


PLYMOUTH ss.                                                           S.J.C. NO. FARII




                                 COMMONWEALTH·
                                   APPELLEE


                                           V.

                              JOHN E. DUTCHER
                          DEFENDANT/APPELLANT


                       IIIIIIIIIIIIIIIHIIIIIIIIIIIIIIIIIIIIIIIIIIIII


                      ON APPEAL FROM A JUDGMENT
                        OF THE SUPERIOR COURT




               DEFENDANT/APPELLANT JOHN E. DUTCHEa's
                  APPLICATION FOR LEAVE TO OBTAIN
                      FURTHER APPEL~ATE. REVIEW




                                                            JOHN E. DUTCHER,PRO: SE;
                                                            2 Clark Street
                                                            Norfolk, MA. 02056
      Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 54 of 167




   Now comes John E. Dutcher and applies for leave to obtain
further appellate review of the Appeals Courts decision
affirming the denial for relief on his Rule 61A Motion to
Vacate, Set Aside or Correct Sentence.



                          PRIOR PROCEEDINGS
   Defendant filed his motion along with an affidavit describing
the issues in the Superior Court,on March 3, 2017. This Motion
was denied on February 8, 2018. The Appeals Court Affirmed on
August 30, 2019.


                          STATEMENT OF FACTS
   The memorandum opinion.of the Appeals court adequatly.states
the facts relevant to this application for further appellate
review.


           ISSUES PRESENT FOR FURTHER APPELLATE REVIEW

Wether the Judges amendment of the indictment and the courts
refusal to address the issue deprived the defendant of his
Fifth (5) ammendment rights under the U.S. Constitution as well
as the Massachusetts Constitution and thus condoning a substantial
misscariage of ju~tice.



   Whether the courts continued blindfolded approach to Appelate
counsels ineffectiveness on DIRECT APPEAL requires reversal
under clearly established federal and state laws.
     Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 55 of 167




    Did the court err in claiming that the defendants absence
from a pre trial comference in which the court claims it was
agreed that the crimes were conceeded did not violate his rights
nor would it have changed the outcome of the trial.



   Is it validation by the courts that the petitioner had issues
that should have been raised on Direct Appelate Review but their
contention now is they are waived. If so is this a concession that
Appelate Counsel was therefor ineffective.
      Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 56 of 167



                               ARGUMENT


        DID THE JUDGES AMENDMENT OF THE INDICTMENT ALONG

     WITH THE COURTS REFUSAL TO ·ADRESS THE ISSUE DEPRIVE THE

   DEFENDANT OF HIS FIFTH (5) AMENDMENT RIGHTS UNDER TH U.S.

   CONSTITUTION AS.WELL AS THE MASSACHUSETTS CONSTITUTION THUS

         CONDONING A SUBSTANTIAL MISSCARIAGE OF JUSTICE



   The judges refusal to give any weight to the defendants
                                                               l,_




affidavrt, which she states is nothing but self serving is

actualy a miscariage of justice. An affidavit- is a sworn, under

the pains and penalties of perjury lagally binding document.

This complete disregard of the defendants affidavit only served

the interests of the courts in their quest to uphold the~r

brothers conviction rather than the Constitutions Bill of Rights

and the law.



   The judges put it quite succinctly in their brief that their

brothers conviction must have finality and protection from piece

meal li ti.gation that would put a strain on consumer resources.

Our founding fathers had a different view, that the individual

must be protected from unlawful government prosecution or

imprisonment. That we are a country of laws and not of men.
     Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 57 of 167



   In the defendants affidavit at #9, 10, 11       (R.App.II) the

defendant raised the claim, supported by trial transcripts

2-94,95 (R.App. III) that the judge on his own accord Amended

the indictment from ARMED BURGLARY G.L.sec.14 to UNARMED BURGLARY

G.Lc. 266 sec 15.but then allowed the jury to convict him of

Armed Burglary in violation of the law.



   The judges charge to the jury to forget about being ARMED or

UN-ARMED broadend the scope of which the defendant could be

convicted. The judge, weather knowingly or not amended the

Indictment, reducing the charge from Armed Burglary to UNarmed

Burglary.



   This amendment materialy altered the substantive offense

charged. see Com. v. Gallo 1 Mass.App. Ct. 636 (1974) such an

amendment is one of substance, not of form and is not permissable

A constructive amendment is per sea Fifth (5th) amendment
violation, see United States v Mccourt¥ 562 f.3d 458, 470 (2d Mc

Dermott 245 f. 3d 133, ··139 ( 2d cir 2001)



   A constructive amendment occures either where,        (1) An additional

element, sufficient for conviction, is added or (2) An element

essential to the crime charged is altered. Such as the case here




                              5.
     Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 58 of 167




   The jury instructions regarding the elements of offense -

to wit. "now Mr. forman ladies and gentlemen .•... I'll deal

first with the crime of Burglary which is G.L.c.266 sec 14. It

provides whoever breaks and enters a dwelling house in the

night time with intent to commit a felony; or whoever, after

entering with such intent, breaks such house in the night time,

any person being then lawfully therein ••• STRIKE THAT, IT'S SEC.

15 AND NOT BEING ARMED NOR ARMING HIMSELF IN SUCH HOUSE WITH A

DANGEROUS WEAPON SHALL BE PUNISHED.



   Those words "STRIKE THAT IT'S sec.15" changed the Grand Jury

Indictment from Armed Burglary to Un Armed Burglary. An amendment

of substance rather than form was impermissable regardless of

weather deeendant was prejudiced therby ... Comm. v. Miranda

59 Mass. App. Ct. 378, 796 Ne 2d 406.



   Unlike the decision in U.S. v. McGilberry (2007 CA5 Miss) 480

f.3d 326 where the ju~y instructio~s narrowed the.grounds for

conviction the jury instructions in the petitioners case expanded

the grounds for conviction by removing an essential element of

the Indicted offense of Armed Burglary. The portion as to being

armed or committing an assault therin in the sec 14 statue is a

distinct element that the judge removed.
     Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 59 of 167




                             ARGUMENT II


             WEATHER THE COURTS BLINDFOLDED APPROACH

              TO APPELLATE COUNSELS INEFFECTIVENESS

            ON DIRECT APPEAL REQUIRES REVERSAL UNDER

            CLEARLY ESTABLISHED FEDERAL AND STATE LAW



   The U.S. Supreme Court has ruled in Davila v. Davis 137 s.ct

2058, 2067, 198 L.Ed. 2d 603 (2017) that deficient performance

is when counsel (appellate) r~ises a claim and ignoring a claim

or claims that were plainly stronger than those presented on appeal.



  Appellate counsel for the petitioner raised a single claim,

that the solicited biased testimonyfrom the wit. was prejudicial

and therefore counsel was ineffective. Appelate counsel failed to

raise the more agregious trial errors such as the Judge amending

the Indictment, the Judge conceeding the crimes to the jury or

the failure of the D.A. to turn over exculpatory evidence that

indicated the accussed was not sexually assaulted.



  The courts have continuously ignored App. Counsels lack of

due diligence by focusing on the issue he presented, steadfastly

claiming he did the best with what he had argued.




                             7.
        Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 60 of 167

                                                              I
                                                              l
                                                              i
                                                              i
                                                              I
    The argument is not that App. counsel did ~ot do a good job
                                                              '
arguing that issue. The issue presented to the courts since the
                                                          .   '
begining is that App. counsel was ineffective 1because he failed

to raise other more significant issues. At a critical stage of

the trial process his performance was ~FefieieBt- deficient and

prejudiced the petitioner.



    Prejudice may be pressumed under Cronic ~here (1) there is.a
                                                              :
complete denial of counsel at a ~ritical stage of the trial

(process) (2) Counsel entir~ly fails to subject the prosecution

case to meaningfull adversarial TESTING. see also Bell v. Cone

5 3 5 U. S • 6 8 5, 1 5 2 L. Ed. 2 d 91 4 ( 2 0 0 2 ) •




    The courts in Massachusetts have used the petitioners lack of

legal expertise to treat him as a legal ping pong ball, bouncing

him back and forth saying that his claims are :waived because he
                                                                  '
failed to raise them on direct appeal but wait,; your App. counsel

was not ineffective because he did a good job 'with the issue he·

did raise.




                                     8.
               Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 61 of 167




            To hoist the court by its own petard, using their words they

         have so often said to me. Conspicuously missing from any of the

        denials for a New Trial Motion is a claim that the petitioners

         arguments in this regard are FRIVolous.



            The petitioner was denied the effective assistance of Appellate

         counsel as pointed out in Davila supra as such he was prejudiced.
                                       II
        Under these circumstances           Counsels failure to raise issues on

- - --- --appeal-could __onl¥-· be_clas_s.i.fied__ as_ine£_fective assis~ance. If. theee ______ _

         is a reasonable probability that inclusion of the issue(s) would

        have changed the result of the appeal". McFarland v. Yukins 356

        F.3d 688, 700 (6th Cir. 2004)



            If the courts are more interested in protecting the prosacutions

        conviction than uphoiding the principles of the Constitution;

        even in the face of adversity like our forefathers intended, then

        we are no bett~r off as a people than the Russians, Chinese, N.Koreans

        or any other comunist country that opposses human·rights. The

        mentality that we should use any means necessary to convict the man

        we believe is guilty, weather we do it Constitutionaly or not

        we'll call it Justice, after all isn't Justice Blind,




                                             q_
     Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 62 of 167



                             ARGUMENT III

       WEATHER THE DENIAL OF HAVING THE DEFENDANT PRESENT

  AT A PRE-TRIAL CONFERENCE/HEARING IN WHICH HIS CONSTITUTIONAL

        RIGHTS WERE BEING CONCEEDED IS STRUCTURAL ERROR.



   Massachusetts Court Rule 11 along with Superior Court Standing

Order (S.O.) 2-86 demands at (i)(A) Conference Report, the filing

of a conference report subscribed by the prosecutor and the counsel

for the defense, and when necessaryto WAIVE A DEFENDANTS CONSTITUTIONAL

RIGHTS(that an actual crime occured) or that the crimes were/are

conceeded, or when the report shall contain stipulations as to

material facts by the DEFENDANT it shall be filed with the clerk

of the court ...•.• The conference report SHALL, meaning must, contain

a statement of those matters upon which the parties have agreed.




   The defendant submitted thi•s very report as evidence to the court

to substantiate his claim that he did not conceed the crimes, nor

was he even present to be consulted., such action requires a

colloquay between the defendant and the Judge. The lack of any

written agreements by the parties is binding on the court and

subject to pre-trial motions.




                              10.
      Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 63 of 167




   Conspicuously clear is the parroting of language between the

D.A. and the judge. They dismiss the defendants claims simply

stating that his only evidence is his self-serving affidavit. They

convieniently chose to ignore the pre-trial conference report that

shows there was no agreement to conceed the crimes by the parties.



   The court chooses to align themselfs       frd5m the begining with

the D.A. to find ways to uphold the conviction rather than admini-

ster justice, ignoring the facts and the evidence. The judge and

the D.A. in their own self serving interest have-failed to explain

·why it was not Structural Error when the D.A.'and the court failed

to follow R.11   (2)(A) and (a)(1 )(c).



   The defendant pled not guilty,that is his defense,which means

·the Commonwealth must pcove that a crime was comitted and that the

defendabt did it. Any _defense upon which the defendant intends to

rely upon are to be included in the report as topics to be discusseed.

For these reasons the Supreme Court has held that these con£erences

are a critical stage of the trial process in which the defendant

must be present to waive his rights.



   For these reasons the defendants pre-trial conference report




                               11.
     Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 64 of 167




and his-self serving affidavit should be credited as factual

evidence thereby rendering his claim of Structurai Error valid.




   The courts claim,that the defendants defense was one of

mistaken identity is only accurate as to what defense counsel

presented, however the defendant informed counsel he had an aliby

which counsels investigator substantiated, and his other defense

was that the lab report concluded that there was no indication of

a sexual assault based upon scientific evidence.



   The defendant asked the court for an evidentiary hearing in



and questioned under oath. In a case of this magnitude in which

there was no physical evidence putting the defendant at the crime

scene or any proof that the victim was sexualy assaulted the defe-

ndant should have been given an evidentiary hearing.




                              CONCLUSION

   It is urged that further appellate review be granted.·



                                            ·Respectfully Submitted,


                                             ;F:ut1::~
                                             2 Clark Street

                                             Norfolk, Ma.02056

Dated October!, 2019



                               1 2.
           Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 65 of 167
     '          Supreme Judicial Court for the Commonwealth of Massachusetts
                                                                                     John Adams Courthouse
                            One Pemberton Square, Suite 1400,.Boston, Massachusetts. 02108-1724 ,
                                                             · Telephone 617-557-1020, Fax 617-557-1145




John E. Dutcher
MCI Norfolk (W46237)
2 Clark Street, P.O. Box 43
Norfolk, MA 02056




COMMONWEALTH
     vs.
JOHN E. DUTCHER


            Plymouth Superior Court No. 8783CR84017
            A.C. No. 2018-P-0308


   NOTICE OF DENIAL OF APPLICATION FOR FURTHER APPELLATE REVIEW


       Please take note that on November 14, 2019, the application for further appellate review
was denied.


                                                                                                                Francis V. Kenneally, Clerk


Dated: November 14, 2019

To: Johanna S. Black, A.D.A.
Carolyn A. Burbine, A.D.A.
John E. Dutcher ,
Plymouth Superior Court

    ,,   .·,_
                   -   •-   -f-   ~ •·   ., _,   ,   •   •   • • -~   '•   ~:   •   l \.   J.   '••'\•••I· I'   < "   •1   ~- ,,,.'                '.
                                                                                                                                      , --~·- .l. _, , ,
      ,:,
            Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 66 of 167




                       Defendant             John       Dutcher              was     indicted in Plymouth                    1




              Superior        Court          on    May        27,        1987.             The        indictments

              charged        burglary             and    assault              in a dwelling house (No.

              84019)      and          aggravated         rape           (No.        84018).               Defendant
              moved          to          suppress              in-court                   and        out-of-court
              .identific~tions               as    well        as        a        composite          created            by

              police.         The       motion          was     denied              on December 16, 1988.
              Defendant was tried before                        a        jury        on    January              26     and
              January         27,         1989,          and        was           found    guilty           of        both
              charges.       He was           given       concurrent                 sentences             of        20~40

              years     at        Cedar       Junction.              (App.                      ).    This appeal
              followed.


·--                                               STATEMENT OF FACTS



                       The complaining                  witness              in     the    case        was· Tracy

              Martens.            She    testified that at the time of the assault
              she   was      separated             and        living          with        her         two            small
              children            in     Brockton.                  (Tr.            1-60).           Th~        assault
              occurred       about           11:30      p.m.         on           February            18,            1987.

              Martens     had          put    her·       children to bed and had dozed off

              on the parlor             couch        while          watching             television.                  (Tr.
              1-67).      She          was     awakened             by       a draft and looked up to
              see a man standing by the couch.                                    (Tr.    1-69).            The        man
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 67 of 167




  jumped        on     top        of     her,     ripped her clothes, penetrated
  her with his hand, and forced her to                                   have           oral' sex      on
  him.          (Tr.        1-73-75).            She      described                the     assailant,
  including a clean-shaven appearance on the night                                              of    the
  assault.           (Tr.     1-71).            She      identified the defendant in
  the courtroom as her                    assailant.                  {Tr.        1-72).        Martens
  testified          further            that     on      April          1,        1987,     about six
  weeks     after           the        assault,        she        viewed           an      array       of
  photographs               and         identified            one            as     depicting         her

  assailant.           It was a photograph of defendant,                                   taken      the
  day     before,           March        31,     1987. ·          (Tr. 1-142; Exhibit 8) •
  She described the March 31 photo as· depicting                                            him      with

  a   growth         of      beard:        "the        facial          hair he had was like
  needing a shave. 11                  (Tr. 1-144).
           The commonwealth also produced                                a        witness,       Sharon
  Chace.        She         testified           that,.       on       March         25,     1987, she

  spent 45 minutes                to      one     hour        in       Dutcher's            presence.
                                                                  (
  (Tr.     2-5-6}.           At        that      time        "he looked like he hadn't
  shaved in a couple days. 11                     (Tr. 2-6).                 Comparing          him    on
  that     occasion           with        the     photograph                 taken on March 31,
  Chase testified that "He had                           less         hair         on     his    face".
  (Tr.      2-6).             Defense            counsel              then          conducted         the
  following cross~examination:

           11
              Q. Ms. Chace, had you known                             John         Dutcher       before
           March 25th?

           A.    No, I did.not.


                                                         -2 -
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 68 of 167




              Q.   Would it be fair to say, Ms. Chace, you don't
              like Mr. Dutcher?
              A.     There is good reason.
              Q.     In fact, you hate Mr. Dutcher, don't you?
              A.     You bet.
                    [Defense counsel]: No further questions."
                    (Tr. 2-7).

              The      Commonwealth's              witnesses         also          included
     Detective         LaGarde          of   the    Brockton        Police,        who. had
     constructed . a          composite,           unsuccessfully            had       shown
     Martens        hundreds       of    mu~ shots (none of which contained
                                             )


     Dutcher's picture), and who ultimately had shown. her                                  an
     array     of     eight      photographs,         from     which        she selected
     Dutcher's picture.             (Tr. 1-128'-136) .
         . Defendant testified.                  He denied         that    he    was       the
                                                                     J

  assailant           or    that    he ever had met Tracy Martens.                       (Tr.
     2-32).        Dutcher testified further              that      he     had      worn     a
  beard            continually,          including        in   early        1987.        (Tr.
     2-34).        Defendant produced three witnesses, a                        friend      of
  his     ~ister,          bis   brother-in-law,           and his sister.               Each
  testified that in -February and March 1987,                             Dutcher      wore
                                                               \
 I
  a beard.           (Tr. 2-11, 2-17-18, 2-24-25) •




                                                   -3 -
    Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 69 of 167




                                               ARGUMENT




              DEFENSE           COUNSEL'S        .CROSS--EXAMINATION               OF SHARON
              CHACE SUGGESTED T!JAT    DEFENDANT   HAD                                  SEXUALLY
              ASSAULTED   HER.   DEPRIVING   OEFENDANT                                  OF   THE
              EFFECTIVE ASSISTANCE OF COUNSEL.

              The       only      issue       contested before the jury was the
      identification of defendant as                       the     assailant.           Martens
      identified            Dutcher     and    he      denied       the    assault.          She
      descrih.ed        her     assailant        as clean-shaven, but Dutcher's
      picture. on March·31 showed him with a                         growth        of     beard.
      Whether         the     growth     was     recent          or· longstanding became
      .vigorously           conte~ted     between          the       Commonwealth            and
r
      defendant.            .The_ commonwealth           produced         Sharon ~hace to
      testify that the beard was just                      starting       to       grow     when
      she saw him on March 25.
              Before .~hace            testified, defense counsel requested
      a   side        bar      conference.            He         cautioned         that      the
      prosecutor · was            treading close to provoking a motion for

      a mistrial         by    eliciting         an     identification             which     was
      based      on    the     witness        having       seen      Dutcher during his
      alleged·rape of her.*               (Tr.        2-3-4).       After      a     colloquy
      with    the       judge,:    the    prosecutor.            agreed .to caution the
      witness again.           He also agreed to leave out of his


              *Defendant had been acquitted of this rape charge.
              He had not denied being with Chace.



                                                      -4 -
     Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 70 of 167




       questioning ref~rence to the fact that                                   the     witness     had
             I

       viewed          the    March     31     photo,           which had been taken upon
       Dutcher's             arrest    for     allegedly              raping          Chace.        The
       prosecutor             then      carefully           circumscribed               his      direct
       examination.            The :.witness         testified             to    the      fact     that
       she       saw     Du.tcher on March 25 fo+ 45 minutes to one hour;
       she described :.him as having a new growth                                of     beard; · and
       she       compared       him     to ·the March 31 photo which had been
       admitted         as     an     exhibit.         No        question          or    answer      on
       direct examination suggested anything .unusual                                    about      the
       March 25 encounter with Dutcher.                  (Tr. 2-5-6).
                                                    \
                  Cross-examination              suggested   to   the                      jury,     as

       direct examination had not, that defendant. had                                     sexually
       assaulted          Chace.        First,        defense           counsel         established
       that       Chace       had     riot previously known Dutcher.                       Next, he
       elicited that she hated him "with                              good      reason."         Thus,

       the       witness       hated     Dutcher,           who!\\      she      had,    never met,
       after spending 45 minutes to                        one        hour      with     him.       The
       jury       already       knew     that the p~lice, for.the first time,
       had a photograph of Dutcher                     a        few     days       after       Chace's
r,
       encounter               with           him.               (Tr.            1-135).            The
       cross-examination               thus     suggested             to     the        jury       that
       Chace's         brief     encounter           with       the        hated       Dutcher· was
       criminal,         probably        sexual,           in nature.            It is difficult
       tp conclude that the jury would deduce anything else.
                 Cross-examination of Chace                      deprived             defendant      of

                                                                                                          )

                                                           -5
          Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 71 of 167




            the    effective              assistance          of counsel at a crucial stage

-....__
            of his trial.                 This     is       because( counsel's               performance
            fell    "measurably                 below       that     which     might         be expected
            from    an        ordinarily              fallible            lawyer"        and        "likely
            deprived          the          defendant          of     an    otherwise           available,
                         .'    f

            substantial             ground         of        defense. 11          Commonwealth             v.
            Saferian,         366         Mass.       89,     96     {1974).           Here, counsel's
            "performance             fell        below       an      objective           standard          of
            reasonableness                 and                       there        is     a    reasonable
            probability that· but                     for     this        ineffective         assistance
            the    outcome           of     the       trial       would have been different."
            United States v. Carbone, 880 F.2d 1500, 1501                                      (1st    Cir.

            1989), cert. denied., 110                       s.ct.   _1131 (1990).

                    Ostensibly,                 defense       counsel       was     trying          to. show
            bias on the part _of                  the       witness.        However,          the     three
            questions         and         answers       suggested          that     the witness was
            biased for the reason that· she                          had     been        assaulted         by
            Dutcher.          Bias         was     thus       eclipsed by the invitation to
            the·jury·to believe1 that Dutcher had committed a                                       rape    a
            few    weeks           after the Martens assault.                     Counsel therefore
            made    a    tactical                choice        amounting          to'        "manifestly
            unreasonable"             cross-examination,                  which, if prejudicial,
            will require a                new     trial.          commonwealth          y.     Anderson,
            398    Mass.           838,               (1986),       habeas     granted sub.            nom.
            Anderson v. Butler,                 858   F.2d 16 (1st cir. 1988)~




                                                                  -6 -
       Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 72 of 167




         after the alleged Martens rape.                   The suggestion    of    such

         a   crime    could        hardly     be more devastatiz:ig to defendant

         in'the eyes of        the        jury.     Less     inflammatory    material

         suggesting     bad        acts by a defendant regularly requires a
         new trial.     See        e.g.,     Commonwealth      v.    Dion,   30   Mass
         App.   406    (1991);        Commonwealth         v. Smith, 21 Mass. App.
         619, --- (1986), aff'd, 400 Mass. 1002 (1987).

                Because       of     the      manifest       unreasonableness       of

         cross-examination           of     Chace    and its prejudicial impact,

         a new trial is required.


                                             CONCLUSION

                It is urged that             the    judgment    of   ·conviction    be

         reversed.
'--~




                                                    -9 -
 Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 73 of 167



                                                                                                                    fil I~ ~ J? fl 017 ~ --:;--~
                                                                                                                    lAl
                                                                                                                                  --
                                                                                                                         ~ ,f'! le: H .'
                                                                                                                                       _,
                                                                                                                                         .
                                                                                                                                            - -~   --   .



              COMMONWEA.Ltil OF MASSACHUSE
                                 APPEALS CouRT Foll TH'E Co1,n,tONWEALTB,


                                                                           March 6,

JN THE CASE OJI'

                                                COMMONWEALTH
                                                     t'••

                                         I     JOHN E. DUTCHER.

pending in the _ __:;S;.. ;u;:.i;p_.:;;e'""'r. .;;;;i;..;;;;o.. :;;;r_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court for the County of ____P_l-=-y-m_o_u_th
                                          _ _ _ _ _ _ _ _ _ _ _ _ __

      0RDEHD,      that the following entry be made in the docket; viz.,-



                                                    Judgments affirmed.




                                      B. r:-   mz   ~~• c-
__
 .Ma_r_c_h_6__"'""'....._..19.... 2_.______
                          9,__                                  (}



                                                                 ~
                                                                 lhe(lffglnlfd"-l'ifttJin~
                                                                wi1I ~ in due eoumi, pcll'IIUQl!t
                                                                to M.RAP. 23




                                                            .    --.. --=· ..... : . -·-· .....-.. ...   f'"   •   ..--.   ,{".
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 74 of 167




                       COMMONWEALTH OF MASS~CHUSETTS
                                 APPEALS COURT
                                                            91-P-897

                                     COMMONWEALTH
                                         vs.
                                JOHN E. DUTCHER.
                    MEMORANDUM AND ORDER UNDER RULE 1:28
                 A jury in Superior Court convicted the defendant
     of aggravated rape (G. L. c. 265, § 22(§.)), burglary and
     assault in a dwelling house (G. L. c. 266, § 14), and
     assault and battery (G. L. c. 265, § 13A).           o/   The
     defense was mistaken identification.            Represented by
     different counsel on appeal, the defendant claims that
     he was deprived of the effective assistance of counsel
     as a result of trial counsel's cross-examination of a
     Commonwealth witness, Sharon Chase.            We conclude that
     the nature of the cross-examination represented an
     ,exercise of trial tactics of the kind normally insulated
     from ineffective counsel claims, and which we do not
     place in the "manifestly unreasonable" category.
     Commonwealth      v.   Adams,    374 Mass. 72-2, 728 (1978).    We
     affirm the judgments.
               The-Commonwealth relied almost entirely on
     identification evidence.            The victim, whose face.was
      11
           inches 0 away from her assailant during the incident,

         \3'This last conviction was placed on file.with the
     defendant's consent.
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 75 of 167




     ~~~~!1-~'?curred on F~~ruary 19, 1987, d~scribed him as
     being in his late twenties, Caucasian, with long brown
     hair to the shoulders, a rather long nose which looked
      like it had been broken, and prominent cheekbones.                                                                                    The
     man appeared to be about five feet, ten inches tall, and
     he was wearing a bandanna.                            The victim testified that
     the man looked as if he had not shaved.                                                             She made a
     courtroom identification of the defendant as the 1nan who
     had assaulted her.        Tr. 1:68-72, 94, 101-1~2.
           The Commonwealth produced Chase to buttress the
     victim's identification of the defendant.                                                                  During direct
     examination, Chase testified that she had been in the
     company of the defendant for forty-five minutes to an
     hour on March 25, 1987, a'little more than a month after
     the incident.     She described the defendant on that date
     as having "long hair, shag-type haircut, about shoulder
     length, and looked like he hadn't shaved in a couple
     days."    Shown a photograph of the defendant which had
     been taken on March 31, 1987, Chase testified that he
     had le~s hair on his face when she saw him on March 25.
     Chase, thus, bolstered two aspects of the victim's
     description of the defendant: that he had long hair to
     the shoulders and that he needed a spave.                                                                  Even though
     her contact with the defendant occurred a month
     following the incident, her testimony helped establish
     that the defendant, during the early months of 1987, fit
     the victim's description rather than that of the defense



                                       -2-
                           - •• • -   •-•   .. -.   ·•• ,... .. ,,. • • ••• , ......; ,..... -. •~ r 1•~----.•~•---.-.-:~r. -:.·. ""'";'•
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 76 of 167




     witnesses ("well-groomed").                                              The prosecutor did not
     inquire of Chase as to the circumstances under which she
     had met the defendant that evening.
           The brief cross-examinat,ion of Chase was as
     follows:
                Trial counsel: "Ms. Chase, had you known John
           Dutcher before March 25?"   ·
                     The
                      = witness: "No, I did not.
                                              .
                                                 11



                     Trial counsel:                               "Would it be fair to say, Ms.
           Chase,~ don't like Mr. Dut.cher? 11

               The witness: uThere is good reason. 11
                =
               Trial counsel: "In fact, you hate Mr.
           Dutcher';cion't you?"
                      T~ witness:                         11
                                                                You bet."            Tr. 2:7.
           The .defendant claims on appeal that when trial
     counsel elicited testimony that Chase had "good reason"
     to dislike the defendant, the jury would necessarily
     conclude that the defendant had sexually assaulted
     Chase.     As a result, the defendant contends, the cross-
     examination caused him undue prejudice, and he is
     therefore entitled a new trial.
           Trial counsel was aware of the potential damage
     Chase'.s testimony -might do to the defense.                                                       At a bench
     conference, he mentioned that Chase had been the alleged
     victim of a previous sexual assault by the defendant and
     forewarned that if Chase were to testify that she had
     seen the defendant on March 25, and were to view a
     photograph of the defendant taken on March 31, the
     testimony would "obviously implicat[e the defendant in]


                                                         -3-
              ~--------·l"I. .........,,..... ... ....     ,:   ...... - ... - ...    • ~--. -:-•&, •   ---.,-::- - ...... ~::--:~-- ...,, ·-~ ~-- .:,- -J.-   "'!
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 77 of 167




     another criminal action."       The prosecutor stated that
     the witness had been appropriately instructed, however,
     and the judge allowed her testimony.        Tr. 2:3-5.
           That.trial counsel sought to mitigate any
     conceivable damage which would be caused by Chase's
     testimony speaks to his attentiveness.             As a result of
     his efforts, the prosecutor in his direct examination
     did not inquire of Chase as to the circumstances under
     which she had met the defendant.        It is true that the
      jury might have suspected from other evidence that the
      defendant was a suspect in an unrelated criminal case at
     the time that he was asked to come to the police station
     to have a photograph taken, and Chase's testimony on
     cross-examination had a tendency to suggest that her
      encounter with the defendant was criminal, if not
      sexual.   Ineffective assistance of counsel is not
      established, however, merely because trial counsel
      elicits testimony that a defendant had been arrested for
      an unrelated crime.    see, e.g.,· CoJillTlonwealth v.
     Anderson, 19 Mass. App.     ct.   968. 969-970 (1985).                                             see
      also, Commonwealth v. Fuller, 394 Mass. 251, 258 {1985).
      Here, in fact, counsel did not elicite such testimony.
     No crime was mentioned quring cross-examination.
           In context, trial counsel was attempting to make
      the best of a difticult situation by electing to

      exercise his "right to reasonable cross-examination of
      [Chase] for the purpose of showing bias."                        Commonwealth



                               -4-
                                                  •• : -:'· :~.,..--:.--• ··-;r"'i";.. ,..,:,,;: - •••_ ·.   • - •• .   .. -
                      Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 78 of 167




                                 v. Michel, 367 Mass~ 454, 459 (1975).               The witness's
                                 response that she had "good reason" to dislike the
                                 defendant was unanticipated.               Th~ cross-examination was
                                  a tactical or strategic decision, and, in those
                                  circumstances, "we conduct our review with some
                                  deference to avoid characterizing as unreasonable a
                                  defense that was merely unsuccessfU:l. 11           Commonwealth v.
                                 White, 409 Mass. 266, 272 {1991).
                                                                       Judgments affirmed.


                                                                           Laurene:::~
                                                                       By the court (Fine, Jacobs,               &




                                  Entered: March 6, 1992.




                                                                     -5-
. - . -. -· ···-=-· __,.. -~- •...-   ~   -.. , ..... -- .........                           .... --~-   ':'~.
 Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 79 of 167




                COMMONWEALTH OF MASSACHUSETTS
                    SUPREME JUDICIAL COURT
PLYMOUTH, SS.                            s.J.c.   No.   FAR-
                                         (A.c. No. 91-P-897)




                          COMMONWEALTH
                            Appellee
                                v.
                       JOHN E. DUTCHER
                      Defendant/Appellant




                  ON APPEAL FROM A JUDGMENT
                    OF THE SUPERIOR COURT




           DEFENDANT/APPELLANT JOHN E. DUTCHER'S
              APPLICATION FOR LEAVE TO OBTAIN
                  FURTHER APPELLATE REVIEW




                                     RICHARD J. SHEA, ESQ.
                                     P.O. Box 261
                                     (State House Post Office)
                                     Boston, MA 02133
                                     (617) 523-1962
                                     BBO #45.6300

                                     Counsel for John Dutcher
      Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 80 of 167




           Now       comes    John        E. Dutcher and applies for leave to

    obtain further appellate                 review        of     the    Appeals       Court's
    decision        aff_irming      his      convictions· for aggravated rape,
    burglary and assault in a dwelling house, and                               assault    and
    ·battery.

                                  PRIOR PROCEEDINGS
             Defendant       John      Dutcher           was     indicted in Plymouth
    Superior Court on May              27,        1987.         Defendant· was         tried
    before      a    jury    on     January 26 and January 27, 1989, and
    was   found       guilty      of      all      charges.             He     was     given
    concurrent        sentences        of       20-40      years at Cedar Junction
    on the rape- and assault/burglary charges.                                (The   assault
I
    and      battery·        indi6tment           was     filed    with        defendant's
    consent.)        The Appeals          Court         affirmed        the    convictions
    on March 6, 1992·.
                                  STATEMENT OF FACTS

           The        memorandum            opinion        of     the    Appeals       Court
    adequately         states       the           facts         relevant        to     this
    application for further appellate review.


                ISSUE PRESENT FOR FURTHER APPELLATE REVIEW
          · Whether         defense       counsel's             cross-examination         of
    the   Commonwealth's           identification                witness         who    had
    previously        accused     defendant              of raping her amounted to
    ineffect{ve        assistance·           of         counsel,        as·     manifestly
    unreasonable.



                                                  -2-
              Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 81 of 167



                                               ARGUMENT



                    DEFENSE   COUNSEL'S    CROSS-EXAMINATION. OF SHARON
                    CHACE SUGGESTED THAT      DEFENDANT   HAD   SEXUALLY
                    ASSAULTED   HER.    DEPRIVING   DEFENDANT   OF   THE
                    EFFECTIVE ASSISTANCE OF COUNSEL.
    r

                    On     direct        examination, witness Chace that she saw

            Dutcher on March 25, 1987, for 45 minutes                 to       one      hour;

            she    described· him          as havil)g a new growth of beard; and

            she compared him to the March 31, 1987                  photo      which      had

            been    admitted        as    an exhibit.      No question or answer on
            direct examination suggested anything unusual                      ·about     the

            March 25
                  )
                     encounter with Dutcher.
                                    .




                   The entire cross-examination was as follows:

-
.       '
        !
                    "Q.   Ms.· Chace,
                          March 25th?
                                             had     you known John Dutcher before

                   A.     No, I did not.

                   Q.     Would it be fair to say, ·Ms. Chace,                 you   don't
                          like Mr. Dutcher?
                   A.     There is good reason.

                   Q.     In fact, you hate Mr. Dutcher, don't you?
                   A.     You bet.

                          [Defense counsel]: No further questions."
                          (Tr. 2-7) •


                   Cross-examination               suggested   to     the       jury,     as
            direct examination had not, that defendant                   h~d     sexually
            assaulted      Chace.         First,    defense    counsel      established

            that   Chace     .had       not previously known Dutcher.            Next, he


                                                     -3-
         Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 82 of 167




        elicited that she hated him "with                                good. reason."                   Thus,

        the    witness          hated     Dutcher,               whom        she     had       never- met,
        afte~ spending 4~ minutes to                             one     hour       with       him.            The
        jury    already          knew     that the.police, for the first time,
        had a photograph ot Dutcher                          a     few       days     after          Chace's
        encounter         with        him.·    -Incontext, the cross-examination
        thus suggested to the jury that Chace's                                     brief          encounter
        with   the        hated        Dutcher        was criminal, probably sexual,
        in nature. ·rt is difficult to                             conclude          that          the        jury
        would deduce anything else.
               Cross-examination                 of          Chace       deprived defendant of
        his sixth Amendment               right        to ·effective                  assistance                of
        counsel      at     a        crucial     stage             of · his trial..!./               This is
---,   · because    counsel's            performance                fell        "measurably               below
        that which might be expected. from                              an     9rdinary             fallible
                                                       '--
        lawyer"      and             "likely     deprived               the· defendant                   of    an
        otherwise         available,           substantial               ground          of        defense."
        Commonwealth            v.    Saferian,              366       M~ss.       89,        96     (1974).

       Here, counsel's                "performance               fell        below       an        objective
       ·standard      of         reasonableness                  and                     there            is    a
       reasonable probability                   that         but        for     this          ineffective
       assistance         the        outc·ome     of         the. trial             would have been


             .!./ At oral argument in the Appeals Court, the
       Commonwealth waived its argument that the issue of
       ineffective assistance of counsel could not be·raised
       on direct appeal from a conviction, but must first be
       raised in a motion for a new trial.

                                                         -4-
       Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 83 of 167




     different."               united        states           v.        Carbone, 880 F.2d 1500,
     1so1.·(1st          tir.     1989),           cert.              denied,        110    s.ct.      1131
      (1990),       citing        Strickland ·v.                       Washington, 466 U.S. 668
      (1984).

              Ostensibly, defense                          counsel           was     trying    to      show
     bias     on     the        part        of     the witness.                    However, the three
     questions and answers                       suggested              that        the    witness     was
     biased        for     the        reason · that                   slie .had be.en assaulted by
     Dutcher.        Bias was thus ·eclipsed                            by     ~he        invitation     to
     the jury to believe that Dutcher had committed a rape
     or     assault        a     few        weeks           after        the       Martens     assault.
     ·counsel       therefore           made           a     tactical choice amounting to
     "manifestly unreasonable"                             cross-examination,                which,      if
     prejudicial,              will     require a new trial . . Commonwealth v.
     ·Anderson, 398             Mass.        838,           839        (1986),       habeas· granted
     sub.     nom.        Anderson           v.        Butler,           858       F.2d 16 (1st Cir.
                                                                                                                  .   j



     1988).
              Case .law           in        other          states         had       deemed . similar
     .conduct        by         defense            counsel               to . be      serious        error
     requiring a new trial.                       In       Peoole         v.       Dalessandro,        165
ri   Mich.      App.       569,        419 N.W.2d 609, app. denied, 430 Mich.
     880, 423        N.W.2d           573    ·(1988),                 defense       counsel     made     a

     tactical          choice           to        call            a    witness        who     testified
                                                                                                  .           .




     favorably to defendant                       on       direct         examination          but     who
     was     cross-examined·' with                     prior            inconsistent statements
     implicating defendant.                       "Without              the     statements,          there

                                                            -5-
     Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 84 of 167




probably            was         no     case     against           defendant."                 Such     a
tactical           choice        was     serious           error          which          prejudiced
defendant.               419     N.W.2d        at     613.            And,        in     People      v.
Perez,        83     Cal.App.3d              718, .735, 148 Cal. Reptr. 90, 100
 (1978),       defense           counsel        had        brought           out        on      direct
examination              of     defendant           a prior conviction for heroin
possession, an :egregious error                            constituting                 ineffective
assistance           of        counsel.         See        also ·Jerome B. v.. Cabell,
68      Cal.App.3d               395,·        403,         137.           Cal.         Reptr.        341
 (1977) (hearsay incriminating                        client              defendant           elicited
by counsel)'.
         In        the        present        case,     defense              counsel's mistake
was of the magnitude                    of     error        in        Massachusetts              cases
where         ineffective               assistance               of        counsel           has· been
found.        In Commonwealth v. Frisino, 21                                Mass.        App.     551, ·
553-54        (1986),           counsel        failed        to           object or request a
limiting           instruction               concerning               a      witness'           prior
·inconsistent                 statement,            allowing              that        statement      to
serve as the only                    substantive           evidence              of     defendant's
guilt.         In        Commonwealth v. Childs, 23 Mass. App. 33,.36
(1986), aff'd, 400 Mass. 1006                          (1987),              and        Commonwealth
v.     Rossi,        19        Mass.     App.        257,        258-60 (1985), counsel
allowed defendants to be impeached with                                      convictions             not
usable      for       that        purpose.           In Commonwealth v. Haggerty.
400 Mass. 437, 442                    (1987),        counsel              failed        to ·seek       a
medical       expert· on               the     cause        of        death where the only

                                                     -6-
     Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 85 of 167
                                                                                                                            \




 defense to        murder             was           lack          of     causation.                    See        also

 Commonwealth            v.           Cameron,                    31     Mass.            App.         928,           930
                                        '   .   :

 (.1991) (failure to argue a,t sentencing).
          Here     the        failure                of           counsel                was      not             only
                                                                               .    '·
 "manifestly             unreasonable"                                but          also . created                       a
                             '--. .
 "reasonable probability" that                                    the       jury          was     swayed               by
 the      cross-examination                          to           convict                defendant.
 Strickland        v.        Washington,                        supra,        446         U.S.         at         695;
                                                          ··-
                                                          ''
 Commonwealth           v.      Anderson, supra, 398 Mass. at 839.                                                    The
 case      was         closely              contested                    on         the          issue                 of
 identification,               with                 the           presence                or. absence                  of
 Dutcher's beard in February                                    and     March            the     subject               of
 much· testimony.                  Defendant                     testified in his own behalf
 and produced three witnesses who testified                                                    that         he        had
 a   beard       during        February                   and          March 1987.               Thus, there
 was ample basis for a verdict of                                       not        guilty,             at        least
 until     the     Chace           cross-examination convered its message
 to the jury.
                                                                                                 -,,
          The suggestion                of          defendant's .involvement                                     in     a
 sexual      assault          on       Chace          a .few weeks after the alleged
                                                                                                       ..
 Martens      rape       could          hardly                   be    more              devastating                  to
 defendant        in     the          eyes          of the jury.                    Clearly, evidence
 of other criminal acts is not admissible, save                                                        where           it
 proves     motive,           plan,             knowledge                or    the          like.             ~-,
 Commonwealth           v.     Libran,               405           Mass.       634,            640          (1989).
· Less    inflailllllatory            material                   suggesting              bad     acts            by a

                                                                -7-.
                  Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 86 of 167   13




                  1

                  2

                  3




                  5

                  6                      I, Marilyn Silvia, Official Court

                  7          Reporter in and for the courts of the Commonwealth

                  8          of Massachusetts,· do here_by certi_fy that the

                  9          foregoing transcript, Pages 1 through 13, are a

                 10          true and accurate transcription of my iteno~raphic

                 11          notes taken in the aforementioned matter, to the

                 12          best of my skill and ability.

--               13

                 14
             /



                 15

                 16                                        Marilyn s ilvia ·

                 17                                        Official Court Reporter

                 18

                 19

                 20
         5
                 21                                     --o--
                 22

                 23

                 24
...__,
       Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 87 of 167




                        COMMONWEALTH OF MASSACHUSETTS

PLYMOUTH, ss.                                                            SUPERIOR COURT .
                                                                         PLCR84018-20



                                      COMMONWEALTH

                                                ~-
                                      JOHN E. DUTCHER

                   MEMORANDUM OF DECISION AND ORDER ON
                 DEFENDANT'S MOTION TO VACATE, SET ASIDE OR
                CORRECT SENTENCE, SUPERIOR COURT RULE 61A

        In January of 1989, a jury convicted defendant John Dutcher of aggravated rape, burglary

and assault in a dwelling house, and assault and battery. For the reasons discussed below,

Dutcher's motion for a new trial is denied.



                                              BACKGROUND

       Dutcher was represented at trial by Attorney John Yunits on Indictment numbers 84018-

84020. The trial occurred on January 26 and 27 with Judge Hurd presiding. The jury.heard the

following evidence. On February 18, 19 87, the victim Iived with her children in the first f109r

apartment at 16 Pine Street in Brockton. At 11:30 p.m., she was asleep on the living room couch
                                                  I


with an overhead light and the television on. She awoke to find a man standing a foot away from

her. She saw his face. The man punched her in the face, climbed on top of her, tore her shirt,
            I
and stated, "It's every woman's fantasy to be raped." He then tore 0pen her pajamas, tore her

underpants, and forced his fingers inside her vagina. The victim saw the assailant's entire face

while he was on top of her. He noticed a picture of her kids and asked whether they were hers.

At that point, the victim stopped struggling. The assailant forced his penis in her mouth and
                                                 1
         Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 88 of 167




ejaculated, causing her to vomit. He then left and the victim called police, who called her

mother. She told her mother that she would never forget the assailant's face.

          The victim was hysterical when police arrived but gave a general description of the

assailant, including that he was white, his hair color and length, his approximate age and height,

and details of his facial features such as a big nose and high cheekbones. She described his

facial hair and stated that he looked like he needed a shave. The victim was treated at Brockton

Hospital, where a photograph of her face was taken. Police did not examine her apartment for

fingerprint evidence.

        The next afternoon, the victim met with the Brockton Police and looked at a photograph

book containing 1,000 pictures of white men. Dutcher's photograph was not included in this

book. Detective LaGarde drew a composite picture of the assailant based on the victim's.

description. The following day, the victim looked at another 500 photographs. Dutcher's

photograph was not included in this array. However, the victim picked a photograph of a young

man and stated that his nose and mouth looked "similar" to the assailant's. At some point, police

took a photograph of Dutcher. Six weeks later, the victim was shown an array of eight pictures

and she selected Dutcher's photograph.

          The victim identified Dutcher in court as her assailant. She also identified the clothes she

was wearing during the assault. The victim and the police detective testified that Dutcher looked

different because he had a full mustache and beard at the time of trial. Sharon Chace testified

that she saw Dutcher on March 25, 1987 for 45 minutes and on that date he had shoulder length

hair and had not shaved in a couple of days. Chase identified Dutcher in court. On cross-

examination, Chace admitted that she hated Dutcher "for good reason." 1


1
    Dutcher had sexually assaulted Chace, although the jury was never apprised of this fact.
                                                   2
         Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 89 of 167




          Dutcher's defense was misidentification. Dutcher testified, as did his sister, his sister's

friend and his brother-in-law, that in February of 1987, he had a well-groomed mustache and

short beard. Dutcher testified that at the time of the assault, he was at his brother's house.

Defense counsel did not dispute that the burglary and rape occurred, but argued that Dutcher was

not the assailant.

          On January 27, 1989, the jury convicted Dutcher of aggravated rape, burglary and assault

in a dwelling house, and assault and battery. Prior to sentencing, Dutcher was committed to the

Massachusetts Treatment Center at Bridgewater for evaluation as a sexually dangerous person,

and two qualified examiners opined that he was sexually dangerous. At his sentencing hearing

on March 22, 1989, Dutcher waived a ·sexual dangerousness hearing and the judge, after a waiver

colloquy, found him to be sexually dangerous and committed him to the Treatment Center. The

jud_ge also sentenced Dutcher to concurrent terms of twenty to forty years in prison for the rape
     •
and burglary convictions and placed the assault and -battery comdction on file. Dutcher was

represented by new counsel, Richard Shea, on appeal. The Appeals Court affirmed Dutcher's

convictions in an unpublished decision. See Commonwealth v. Dutcher, 32 Mass. App. Ct. 1108,

rev. den., 412 Mass. 1104 (1992).

         In May of 1989, in a separate case, Dutcher pleaded guilty to Indictment 84057 for

aggravated rape of a different victim and was sentenced to twenty to forty years in prison. i-Ie

also pleaded guilty to Indictment 84058 for rape of a third victim and was sentenced to eighteen

to twenty years in prison. The court ordered that both sentences run concurrently with each other

and with the March 1989 aggravated rape sentence.

         In September of 2004, Dutcher filed a Motion for Release from Unlawful Restraint,

asserting that his commitment as an SDP was improper. Dutcher also filed a pro se motion to

                                                    3
       Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 90 of 167




withdraw his May 1989 guilty plea. This Court (Giles, J.) denied both motions but awarded

Dutcher 295 days of jail credit toward his sentence.   The Appeals Court affirmed the _denial of

Dutcher's motions. See Commonwealth v. Dutcher, 2007 WL 1518924 (Mass. App. Ct. Rule

1:28), rev. den., 449 Mass. 1108 (2007).

        In 2009, Dutcher filed a motion for post-conviction discovery. Prior to trial, the

Commonwealth had agreed to produce any and all scientific tests. It was unclear from the record

whether Dutcher received any test results, including DNA testing. Dutcher sought an inventory

and access to any DNA evidence as well as funds for indep~ndent testing. In 2010, Dutcher filed

a motion for a new trial. This Court (Locke, J.) denied both motions. The Appeals Court

affirmed the denial of the motions, noting that Dutcher had not filed an affidavit from trial

counsel on the issue of the scientific tests and the evidence was not newly discovered-. See

Commonwealth v. Dutcher, 2012 WL 502603 at *2 (Mass. App. Ct. Rule 1:28). With respect to

the new trial motion, the Appeals Court rejected Dutcher's claim that the victim's identification

from a photo array and her eyewitness testimony were unreliable and inadmissible. See id. at * 1-

2.

       In May of 2013, Dutcher filed a second Motion For New Trial Pursuant to Mass. R.

Crim. P. 30(b) and G.L. c. 278A. This Court (Gaziano, J.) denied this motion but appointed

counsel and ordered discovery of whether the Commonwealth retained any biological materials

gathered from a rape kit and whether such materials were suitable for DNA testing. Dutcher

filed a notice of appeal in February of 2014 and his appeal is pending in the Appeals Court, No.

2014-P-0261.

       In 2015, Dutcher filed a motion for a corrected mittimus, arguing that he should have

received 720 days of jail time credit. He also filed a motion to vacate his sentences, arguing that

                                                 4
      Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 91 of 167




the aggravated rape and burglary convictions were duplicative because they involved the same

victim on the same date. This Court (McGuire, J.) denied those motions. The Appeals Court

affirmed the denial of the motions, noting that the aggravated rape and burglary convictions each

required proof of an element not required for the other and therefore were not duplicative. See

Commonwealth v. Dutcher, 2016 WL 6610313 at *2 (Mass. App. Ct. Rule 1:28), rev. den., 476

Mass. 1107 (2016).

        Dutcher has filed an affidavit in support of his motion averring that he was never
                 .                                                                        .
informed by counsel about the pretrial conference or that he was conceding the crimes charged in

Indictments 84018-20, relieving the Commonwealth of its burden to prove the crimes beyond a

reasonable doubt. He also avers that he is factually innocent of the crimes of which the jury

convicted him.




                                          DISCUSSION

       A motion for a new trial pursuant to Mass. R. Crim. P. 30(b) may be granted if it appears

that justice may not have been done. Commonwealth v. Brescia, 471 Mass. 381, 388 (2015);

Commonwealth v. Scott, 467 Mass. 336, 344 (2014). Such a motion is committed to the sound

discretion of the judge. Brescia, 471 Mass. at 391; Scott, 467 Mass. at 344.



       Request for Hearing

       Dutcher requests a hearing under Superior Court Rule 61A. That rule, which governs

motions for post-conviction relief, does not expressly mention a hearing but states that_ the judge

may act in the manner she deems appropriate as authorized by Mass. R. Crim. P. 3 0. Rule 3 0(c)(3)

provides: "The judge may rule on the issue or issues presented by such motion on the basis of the

                                                 5
       Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 92 of 167




facts alleged in the affidavits without further hearing if no substantial issue is raised by the motion

or the affidavits." The judge has broad discretion to determine whether a new trial motion properly

can be denied on the papers or should proceed to an evidentiary hearing. Commonwealth v.

Vaughn, 471 Mass. 398, 404 (2015); Commonwealth v. Goodreau, 442 Mass. 341, 348 (2004).

The court must consider the seriousness of the issues raised by the papers and supporting materials-

as well as the adequacy of the defendant's showing. Goodreau, 442 Mass. at 348-; Commonwealth

v. Lys, 91 Mass. App. Ct. 718, 721-722 (2017). The defendant must present sufficient credible

information to cast doubt on the issues raised. Goodreau, 442 Mass. at 348. The court also

considers whether holding a hearing will add anything to the information that has been presented

in the motion and affidavits. Id.

        Dutcher' s papers and supporting materials do not raise a substantial issue that warrants an

evidentiary hearing. This Court need not and does not credit his uncorroborated, self-serving

affidavit. See Vaughn, 471 Mass. _at 405 (court has discretion not to credit defendant's affidavit -

even ifuncontroverted by anything else in record). Conspicuously absent is an affidavit from trial

counsel or any explanation for defendant's failure to include one in the record. See Lys, 91 Mass.

App. Ct. at 721-722. Moreover, Dutcher's submission reveals that all of his claims are either

waived due to the failure to assert them sooner or estopped because they already have been

addressed by various courts. Accordingly, this Court, in its discretion, declines to hold an

evidentiary hearing. Nor is oral argument on the motion necessary, given the extensive briefing

by both parties. 2


        2
         Rule 30(c) does not require a hearing on a new trial motion, stating only that the parties
shall have at least 30 days' notice of "any hearing." See Mass. R. Crim. P. 30(c)(7). Cf. Mass. R.
Crim. P. 13(e) (party has a right to hearing on pre-trial motion). Nor does Superior Court Rule
61A require a hearing.

                                                  6
      Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 93 of 167




        Waived Claims

        Dutcher asserts numerous legal errors which he claims entitle him to a new trial. However,

this Court concludes that he has waived these claims of error.

               If a defendant fails to raise a claim that is generally known and
               available at the time of his direct appeal or in the first motion for
               postconviction relief, the claim is waived.... This requirement is
               critical to achieve finality in the litigation of criminal cases and to
               assure that limited judicial resources are not consumed by claims
               that should have been raised earlie:i;.

Rodwell v. Commonwealth, 432 Mass. 1016, 1018 (2000) (internal citations omitted). Even_

constitutional and structural error is subject to the doctrine of waiver. Commonwealth v. Roberts,

472 Mass. 355, 359 (2015); Commonwealth v. Morganti, 467 Mass. 96, 101-102, cert. den., 135

S.Ct. 356 (U.S. 2014). "It is neither unreasonable nor unduly burdensome to require a defendant

to advance his contentions, even those with constitutional ramifications, at the first opportune

time." Commonwealth v. Chase, 433 Mass. 293, 297 (2001). A defendant who has had a fair

opportunity to raise a claim may not belatedly invoke it to reopen a proceeding that has run its

course. Id.

        The court wiU review a waived claim only to determine whether it presents a substantial

risk of a miscarriage of justice: a serious doubt whether the outcome of the trial might have been

different had the error not been made. Brescia, 471 Mass. at 389; Commonwealth v. Simmons, 448

Mass. 687, 691 (2007). "Only rarely will an error exert an influence of this magnitude." Simmons,

448 Mass. at 691. Dutcher first contends that his failure to attend the-pretrial conference on July

6, 1987 was a structural error that violates due process and automatically requires a new trial. He

further argues ineffective assistance of counsel, claiming that he was never informed about the

pretrial conference. Dutcher has waived these claims by failing to raise them in his direct appeal

and prior motions for a new trial. See Morganti, 467 Mass. at 101-102; Rodwell, 432 Mass. at
                                                 7
      Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 94 of 167




1018. Moreover, he has failed to demonstrate a substantial likelihood of a miscarriage of justice.

This Court does not credit his unsubstantiated statement that he was excluded from the pretrial

conference and in any event, he calll1ot show that the outcome of the trial would have been different

had he attended.

        Dutcher further argues that defense counsel, without his knowledge or consent, relieved

the Commonwealth of its burden to prove the elements of the crime beyond a reasonable doubt

by conceding that a burglary and rape occurred. Dutcher contends that this ineffective assistance

of counsel was compounded by jury instructions in which the judge stated that it was conceded

that a burglary and rape occurred and he would only briefly define the elements of those crimes

because it was conceded that they were met. Dutcher has waived these claims by failing to raise

them in his direct appeal and prior motions for a new trial. See Morganti, 467 Mass. at 101-102;

Rodwell, 432 Mass. at 1018.

        Moreo:ver, he has not shown a substantial likelihood of a miscarriage of justice. Defense

counsel did not concede that Dutcher was the assailant; rather, he vigorously argued

misidentification. The judge's instructions clearly and repeatedly stated that the Commonwealth

was required to prove beyond a reasonable doubt that Dutcher committed the crimes charged.

Counsel's concession that a burglary and rape had occurred was not conclusive ofDutcher's

guilt and neither lessened the Commonwealth's burden of proof nor was a manifestly

unreasonable trial strategy. See Commonwealth v. Evelyn, 470 Mass. 765., 770-771 & n.10

(2015) (no constitutional violation where defense's stipulation to defendant's guilt of

manslaughter at murder trial was not manifestly unreasonable and defendant exercised his rights

to confront and cross-examine witnesses); Commonwealth v. Ortiz, 466 Mass. 475,484 (2013)

(defendant's stipulation that substance seized was cocaine did not relieve Commonwealth of

                                                 8
       Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 95 of 167




burden of proving all other elements of offense and did not require new trial); Commonwealth v.

Plante, 2016 WL 164217 at *2 (Mass. App. Ct. Rule 1:28), rev .. den., 473 Mass. 1112 (2016) (no

due process violation where counsel stipulated to three of four elements of charged crime as part

oflitigation strategy); Commonwealth v. Mwamuye, 2014 WL 551055 at *1 (Mass. App. Ct.

Rule 1:28), rev. den., 467 Mass. 1107 (2014) (reversal not required where counsel stipulated that

defendant was present on train where victim said she was indecently assaulted but disputed

whether assault occurred). Cf. Commonwealth v. Castillo, 66 Mass. App. Ct. 34, 37 (2006);

Commonwealth v. Hill, 20 Mass. App. Ct. 130, 132, rev. den., 395 Mass. 1104 (1985) (counsel's

stipulation to the truth of facts conclusive of guilt is improper where it amounts to involuntary

guilty plea by defendant).

        Dutcher next argues that his counsel was ineffective in failing to test the victim's

clothing, which was lost during the trial, because any vomit on the clotliing may have contained

semen which could be DNA tested to absolve him. This issue is waived by Dutcher's failure to

raise it in his direct appeal and prior new trial motions. See Morganti, 467 Mass. at 101-102;

Rodwell, 432 Mass. at 1018. Further, as noted by the Appeals Court, the issue-of DNA testing

was not newly discovered and Dutcher lacked any affidavit from trial counsel on that issue;

therefore, no new trial is warranted. See Commonwealth v. Dutcher, 2012 WL 502603 at *2

(Mass. App. Ct. Rule 1:28). Finally, the April 22, 1987 laboratory report states that no seminal ·

fluid was detected on the victim's shirt or underwear. Dutcher therefore has not demonstrated a

substantial likelihood of a miscarriage of justice.

       Dutcher further contends that counsel was ineffective in failing to request an alibi

instruction after Dutcher testified that he was at his brother's house at the time of the assault. This



                                                   9
      Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 96 of 167




argument is waived by Dutcher's failure to raise it in his direct appeal and prior new trial motions.

See Morganti, 467 Mass. at 101-102; Rodwell, 432 Mass. at 1018. Nor has he shown a

substantial likelihood of a miscarriage of justice from the absence of an alibi instruction, given

counsel's vigorous misidentification defense and the entirety of the instructions given. See

Commonwealth v. Thomas, 439 Mass. 362,371 (2003); Commonwealth v. Knight, 437 Mass.

487,499 (2002) (alibi instruction is not required where jury charge as whole makes clear that

Commonwealth must prove beyond reasonable doubt that defendant comi"'llitted crime charged).

        Dutcher next argues that he was prejudiced by the admission of prior bad act testimony by

Chace that she had "good reason" to hate him. This argument is waived by Dutcher's failure to

raise it in his direct appeal and prior new trial motions. See Morganti, 467 Mass. at 101-102;

Rodwell, 4-32 Mass. at 1018. Moreover, Judge Gaziano rejected the proposition that counsel was

ineffective for eliciting this testimony from Chase on cross-examination. Indeed, Chace's

statements were evidence of bias that was used to undermine her credibility. Dutcher has not shown

a substantial likelihood of a miscarriage of justice.

       Also waived is Dutcher' s argument that the prosecutor improperly vouched for the victim's
                      ,'

credibility by arguing in closing that she should be believed because she never wavered in her

identification of Dutcher and was not shaken on cross-examination. See Morganti, 467 Mass. at

101-102; Rodwell, 432 Mass. at 1018. Improper vouching_occurs when the prosecutor expresses

a personal belief in a witness's credibility or indicates that he has knowledge independent of the

evidence before the jury. Commonwealth v. Martinez, 476 Mass. 186 (2017); Commonwealth v.

Cai/lot, 454 Mass. 245, 259 (2009), cert. den., 559 U.S. 948 (2010). A prosecutor is entitled to

comment on and draw inferences from the trial evidence and may state logical reasons why a



                                                  10
          Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 97 of 167




witness's testimony should be believed. Id. Dutcher has not shown a substantial likelihood of a

miscarriage of justice because the prosecutor's statement did not constitute improper vouching.

          In addition, Dutcher has waived the argument that the reasonable doubt instruction was

erroneous because it included "moral certainty" language. In ·any event, due process does· not

require that any particular words be used to instruct the jury on the Commonwealth's burden of -

proof as long as the instruction impresses upon them the need to reach a subjective state of near

certitude as to the defendant's guilt. Commonwealth v. Veiovis, 477 Mass. 472, 489 (2017);

Commonwealth v. Russell, 470 Mass. 464, 468 (2015). Although the phrase "moral certainty"

has been criticized, when used in the traditional Webster charge, it does not improperly lower the

government's burden of proof. Russell, 470 Mass. at 469, 475-476. At the time ofDutcher's trial

in 1989, the Webster charge was the "gold standard" for instructions on reasonable doubt. See id.

at 475.    Although the Supreme Judicial Court prospectively has required the use of more

modernized language, the use of the Webster standard in this-case did not create a substantial risk

that the jury applied a lower standard of proofthan due process requires.



Claims Already Addressed

       A Rule 30 motion cannot be used as a vehicle to compel consideration of questions of

law on which the defendant has had his day in appellate court. Commonwealth v. Watson, 409

Mass. 110, 112 (1991). Where a new trial motion simply seeks to re-litigate issues-that were

previously decided by a motion judge and rejected on appeal, principles of direct estoppel bar the

defendant from attempting to re-litigate those issues. Commonwealth v. Ellis, 475 Mass. 459,

475 (2016); Commonwealth v. Rodriguez, 443 Mass. 707, 710 (2005). These principles apply to

several of Dutcher' s claims.

                                                11
        Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 98 of 167




           Dutcher argues that aggravated rape was a lesser included offense of aggravated burglary

and therefore he could notr be sentenced on both convictions. The Appeals Court already has

addressed and rejected this argument. See Commonwealth v. Dutcher, 2016 WL 6610313 at *2

(Mass. App. Ct. Rule 1:28), rev. den., 476 Mass. 1107 (2016). Accordingly, he is estopped from

re-litigating that issu~. Dutcher also contends that his plea agreement on Indictments 84057 and

84058 was invalid because he was "mis-informed as fo the lesser included offense" of rape.

This argument fails as just stated. 1v1oreover, the Appeals Court has affirmed this Court's denial

ofDutcher's motion to withdraw his May 1989 guilty plea. See Commonwealth v. Dutcher, 2007

WL 1518924 (Mass. App. Ct. Rule 1:28), rev. den., 449 Mass. 1108 (2007). He cannot re-

litigate that issue here.

        Dutcher further argues that the victim's identification of him as the assailant was unduly

suggestive and should have been suppressed. Again, the Appeals Court has addressed and

rejected this argument, and this Court will not revisit it. See Commonwealth v. Dutcher, 2012

WL 502603 at *2 (Mass. App. Ct. Rule 1:28).

        Finally, Dutcher's argument that this Court erred in failing to give a requested Bowden

instruction was addressed and rejected in Judge Gaziano's decision denying the second new trial

motion. That decision is currently~on appeal. Accordingly, this Court will not revisit the issue. 3

Dutcher has failed to demonstrate that justice was not done in this case.




       3
        This argument lacks merit insofar as a Bowden instruction is discretionary with the judge
and there is no error as long as the judge does not foreclose the jury from considering the
inadequacy of the police investigation. See Commonwealth v. Issa, 466 Mass. 1, 21 n. 26 (2013).
                                                 12
      Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 99 of 167




                                         ORDER

       For the foregoing reasons, it is ORDERED that Defendant's Motion To Vacate, Set

Aside, Or Correct Sentence, Superior Court Rule 61A is DENIED.




DATED: February 7, 2018




                                            13
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 100 of 167




               COMMONWEI\I..TH   OF !11i'\S-SACHUS81'TS

   PLYMOUTH   ss~                      1\PPE~LS COURT·

                                       NO~ 2018-P-0308




   -~-~------------------------
                JOHN E- DUTCHER, APPELL~NT

                                 -v-
         COMMOM'ii1BALTH OF MASS:i\CBUSETTS,       1\PPELLEE




    ON ~PPEAL ~ROM THE DENUH, OF A NEi'J TRIAL BY THE

       PLYMOUTH SUPERIOR COURT, ANGEL KELLY BROWN

               ASSOCII\TE JUSTICE, PRESIDING



   ~~~-~-----------------------
                        ~PPELLATE BRIEF


   ~..:.-,,   _______________________
                    JORN E- DUTCHER, PRO SE
                             BOX 43   .
                        NORFOLK M~ 02056


                          APRIL 2018
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 101 of 167




                       T~BLE OF CONTENTS


TABLE OF AUTHORITIES                                        ii-v
ISSUES PRESENTED ON ~PPE~L                                  1-2

ST~TEMENT OF THE CASE                                       3-4

ST~TEMENT OF FACTS                                          4-9

SUMMARY OF THE ARGUMENTS                                    9-19

LEG/.\L ARGUMENTS                                           19-42

CONCLUSION                                                  42

CERTIFIC~TE OF SERVICE                                      43

CERTIFICATE OF COMPLIANCE                                   43
    Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 102 of 167




                                 TABLE OF AUTHORITIES

· C!!i\TION:                                                   PAGE NO:
                                     Ml\SSACHUSETTS


 COMM- OF CORR~ V- SUP. CT- DEPT OF THE TRIAL
 COURT FOR COUNTY OF WORCESTER, 446 Mass.123 (2006)            23

 COM.,       v.   BONDS, 445     Ml\SS.   821 (2006)          · 33

 COM.   I    v.   BROWN, 395 MI\SS. 604 {1985)                 29

 COM., V., DEMARS, 42 f'l~SS. APP~CT~ 788, ( 1997)             35

 COM-1 V. DEPASQUALE, 91 MASS.APP.CT, 1102 (2017)              41
 COM-, V- OOUGAN, 377 MASS. 303 (1979)                         28

 COM-, V. FL~N~G~N, 20 MASS.APP.CT. 472 (1985)                 31

 COM,, V. GOLLMAN, 51 MASS.~PP.CT- 839 {2001)                  34
 COM., V. HELFANT, 398 MASS~ 214 (1986)                        33

 COM., V. HISER,· 91 MASS.APP.CT. 1119 (2017)                  41

 COM., V. JACKSON, 23 MASS-~PP-CT. 975 (1987)                  31

 COM-,       V. JOHNSON      420 MASS. 458 (1995)              28

 COM., 7/. JULIEN, 59 MASS.APP~CT. 679 (2003)                  33
 COM,, '\f.       KOZEC,   399 MASS.      514 (1987)           35

 COM., V. REID, 29 MASS.APP.CT- 537 (1985}                     32

 COM-, V. ROSA, 422 MASS. 18 (1996)                            32

 COM., V. VILLALOBOS, 7 MASS.APP.CT. 905 (1979)                36

 COM-, V~ WALKER, 442 MASS. 185 (2004)                         36

 EMPIRE APTS. INC-          v.    GRAY 353 MASSh 604 (1985)    29

 SC.,       426 MASS. 1008 (1998)                              36


                                            ii
    Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 103 of 167




                           TABLE_OF_AUTHORITIES CONT'

CITATION                                                    PA.GE NO
                                   FEDERAL COURTS

ABDUR RAHEEM V. KELLY 257 F~3D 122 (2001)                   27

ANDERSON V. BUTLER 23 p.3D 593 (1994)                       24

BROOKS V        MCCAUGHTRY 380 F-30 1009 (2004)             39

NORDE    v.    KEANE .294 F. 3o· 401 {"2002)                20

u.s.    v.    DAVENPORT 519 F.3D 940 (2008)                 30

u.s. v~       DECO LOGERO 530 F-3D 36 {2008)                27

u.s. v.       GONZi\lLEZ   110 F,3D 936 (1997)              20

u. .s. v.     HARBIN 250       F.3![} 532 (2001)            20

u.s. v.       LLOYD 71 F-3D 408 (1995)                      25

u.s. v.       ORETO 37 F.3D 739 (19.94)                     29

U-S-   V, PETTY 132 F-30 37~ (1997}                         30

u.s.   V~     Sl\NCHEZ 354 F.3D 7:0 (2004)                  39

u.s. v.       SHEA 211 F-3D 658 (2000)                      21

o.s. v.       'f>HGGitTS 429    F~3D 31 (2005}              37

WILLIAMS V. SINGLET~RY 78 F,3D 1510 (1996)                  22

Y~RBOROUGH V. KEANE 101 F~3D 894 (1996)                     20

                                 u.s.   SD?REME COURT

~RIZO~A V- FuLMINANTE 499 U.S. 279 (1991)                   19

BANKS V, DRET~E 540             u.s~ 668 (2004)             25

BR~DY V. M~RYL~ND 373 U-S~ 83 {1963)                        ·25

BREWER V. WILLI~MS 430 U-S. 387 (1977)                      39



                                          iii
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 104 of 167



                       T.l\BLE OF .1\UTHORITIES CONT 1

CITATION:                                                      Pi\GE NO:


COLEMAN V. !\Lil\BM•lA 399 U.S. 1 (1970)                       ·r
                                                               -1

COUNTY COURT V~         A.LLB?{ 442 U,S.          140 (1979}   24

DUSKY V-      u.s.    362    u.s.   402 (1960)                 37

IN RE WINSHIP 397 U.S. 358 (1970)                              24

KXMMELMAN      v.    MORRISON 477       u~s.      365 (1986)   28

M~NSON V~      BRATHWRITE 432 U.S. 98 (1977)                   27

MCNEIL V. WISCONSIN 501               u.s.    171 (1991)       38

MULLANEY V. WILBUR 421 U.S. 684 (1975)                         24

NE~L W- BIGGERS 409            U.S.    188 (1972)              26

STOV~LL V. DENNO 388 U.S. 293 (1967)                           26

STRICKLAND v. W:<\SHINGTON 466 u~s« 568 (1984)                 37
u.s.   V- BA.GI.BY 473 TJ.S,. 667 (1985)                       26

U-S- V~ CRONIC 466 U.S. 648 (1984)                             39

WATKINS V~ SA~DRRS 449              u.s~     341 (1981)        29
WH~LEN      v. u.s~    445   u.s.     684 (1980)               21

YARBOROUGH V. GENTRY 540 U.S. 1 {2003)                         39

                                        OTHER

i'.\RTICLE XII                                                 32

~-L, C, 265 §22{a)                                             22

G-L-   c.    266 §14                                           22



                                             iv
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 105 of 167




                        TABLE OF i\UTHORI'i'IES CONT 1
                        -·--·-----------
CIT~TION~                                                  PAGE NO:

G.L.   c.    278 §28E                                      37

s.J.c.      RULES 3;07,    3.8, 8.6                        35

Mi\SS,G- EVID- 404(b)                                      32




                                      V
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 106 of 167



                              -1-


                 ISSUES PRESENTED ON APPEAL


    11:        WHETHER THE DEFENDANT WAS ENTITLED
               TO ~TTEND tt'HE) PRETRIAL CONFERENCE,
               THE F~ILURE OF WHICH WAS A STRUC-
               TURAL DEFECT IN THE TRIAL PROCESS?

                                          PP~ 19-20

   12:         WHETHER THE COURT WAS REQUIRED TO
               DISMISS THE LESSER INCLUDED OFFENSE
              -OF AGGRAVATED RAPE BEC~USE IT WAS
               AN ELEMENT OF THE CRIME OF AGGRA-
               VATED BURGLARY?

                                          pp~- 20-23

    13:        WHETHER THE DEFEND~NT SHOULD HAVE
               BEEN NOTIFIED THE COMMONWEALTH WOULD
               BE RELIEVED OF ITS BURDEN TO PROVE
               EVERY ELEMENT OF THE CRIMES CHARGED
               BEYOND A REASONABLE DOUBT?

                                          pp. 23-24
   14:         WHETHER THE LOSS OF KEY EVIDENCE IN
               THE CASE BY THE GOVERNMENT DENIED THE
               DEFENDANT DUE PROCESS ON DIRECT APPEAL
               AND COtLATERAL REVIEW, WHERE TESTS
               WOULD HAVE PROVED HIS INNOCENCE?

                                          P~- 25-26

    #5:        WHETHER THE IDENTIFICATION OF THE
               DEFENDANT ONE-ON-ONE WITH THE GOVERN-
               MENT WAS SUGGESTIVE IN VIOLATION OF
               THE 14TH AMENDMENT?
                                          pp. 26-29
    #6:        WHETHER THE DEFENDANT WAS DENIED AN
               ALIBI INSTRUCTION TO THE JURY WHERE
               HIS ATTORNEY F~ILED TO NOTIFY THE
               GOVERNMETN OF DEFENDANT 1 S ALIBI DEFENSE?

                                          pp.   29-30
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 107 of 167



                               -2-


     #7:        WHETHER THE GOVERNMENT'S FAILURE TO
                INVESTIGATE THE CRIME SCENE OF OTHER
                PERPETRATORS WAS THE DEFENDANT DE-
                PRIVED OF A THIRD-PARTY DEFENSE?        pp. 31-32

     is:        WHETHER THE GOVERNMENT BREACHED THE
                 DEFENDANT'S MOTION IN LIMINE TO EX-
                ·cLUDE INFERENCE OF PRIOR BAD ACTS
                CREATED A MISCARRIAGE OF JUSTICE?

                                           PP· 32-34

    J9:         WHETHER THE PROSECUTOR VOUCHED FOR
                THE CREDIBIL-ITY OF THE VICTIM IN
                VIOLATION OF THE 6TH AND 14TH AMEND-
                MENTS TO THE U.S. CONSTITUTION?

                                           l?P- 34-36

    110:        WHETHER THE DEFENDANT w~s DENIED THE
                EFFECTIVE ASSISTANCE OF COUNSEL AT
                TRIAL AND ON DIRECT APPEAL?

                                           pp. 36-42
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 108 of 167



                                 -3-


                    STATEMENT OF THE CASE


           THE DEFENDANT   HAS   COMPLETED HIS SENTENCE(S1

   UPON~ PROPER RULING BY THE COURT.


           THE DEFENDANT WAS GRANTED LEAVE BY THE APPEALS

   COURT FOR THE TRIAL COURT TO CONSIDER ANOTHER MOTION

   FOR NEW TRIAL, THIS TIME PURSUANT TO SUPERIOR COURT

  RULE 617.\,


           BASE!D ON THE INEFFECTIVENESS OF TRIAL AND

   APPELL~TE COUNSEL, THE DEFENDANT IS FORCED TO PROVE

   BY A PREPONDERANCE OF THE EVIDENCE, HIS INNOCENCE

   FOR THE CRIMES CHARGED IN 1987. NEVERTHELESS, IF

  THE APPEALS COURT APPLIES THE SETTLED LAW1 THE DE-
                (

   FENDANT WILL HAVE COMPLETED ALL SBNTENCES AND WILL

  BE RELEASED FROM PRISON.


           THE DEFENDANT FILED A MEMORANDUM OF LAW {IMBUED

   IN THE 61A) AND AN AFFIDAVIT IN SUPPORT OF MOTION

  TO VACATE, SET ASIDE1 OR CORRECT SENTENCE~ (RECORD

  APPENDIX ("RA") 14-19)


           THE MOTION COURT1 BROWN, J., ON FEBRU~RY 7,

   2018,    DENIED THE DEFENDANT'S MOTION-     [RA 1-13]
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 109 of 167




                              -4-


         THE DEFENDANT FILED A ~OTICE OF APPEAL
                                    (
    [RA 20] AND IS NOW PROPERLY BEFORE THIS COURT.


                     · STATEMENT OF FACTS


         ON FEBRUARY 18, 1987, THE COMPLAINING WITNESS

    ("CWu) LIVED WITH HER CHILDREN AT 16 PINE STREET

    IN BROCKTON, THE FIRST-FLOOR APARTMENT OF A 3-

    FAMILY BUILDING.


         ~T 11:30 P~M., CW WAS WATCHING TELEVISION WHILE

   LYING ON THE COUCH IN THE PARLOR,        DRESSED IN AN OLD

    NIGHTSHIRT, P~JAMA TOP AND UNDERWEAR.         THERE WAS AN

    OVERHEAD LIGHTt COUPLED WITH THE LIGHT OF THE TELE-

    VISION; ILLUMINATING THE ROOM AWAY FROM THE COUCH.


         cw    FELL ASLEEP WATCHING TELEVISION- SHR     w~s
    AWAKENED BY A DRAFT FROM THE DOOR,      s~w   A MAN STAND-

    ING BETWEEN THE DOOR AND THE COUCH, ABOUT ONE FOOT

    FROM CW.


         LOOKING AT THE PERPETRATOR FROM THE W~IST UP,

    CW SAW HIS F~CE.    THE PERPETRATOR HIT CW IN HER FACE,
    Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 110 of 167



                                   5


climbed on top of her and tore .her shirt open.


  When the perpetrator~ body was directlJ ~ver CN's body she was

able to see the perpetrators face. Later CW gave a detailed

description to the responding officer (Poskus) including his

length of hair and color, approximate weight and age along with

~etails of his face with no mention of facial hair.


   CW testified at trial that the perpetrator looked like he

needed a shave. She identified the defendant as the perpetrator

in the courtroom during the trial.


   Digressing, the perpetrator spoke to CW after he was on top

her, stating it,s every girls fantasy to be raped. The perpetrator

then tore open her shirt and ripped her under pants. He inserted

his finger inside of her vagina, she tried to pull away but was

unsuccessful. The perpetrator looked at a picture of her kids

and asked if they werer hers. CW stopped her struggling and the.

perpetrator told CW to perform
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 111 of 167



                                     -6-


     ORi\L SEX WHILE HIS KNEE WAS IN HER RIBS~ THE

     PERPETRATOR FORCED HIS PENIS INTO HER MOUTH BY

     PULLING HER HAI~,AT THE S~ME TIME.            THEN,   HE

     EJ1tCULATED,       CAUSING CW TO VOMIT.


           THE PERPETR~TOR THEN CLIMBED OFF CW ~ND

     WAS LAST SBEN BY HRR IN THE PARLOR.            SHE WAS THEN

     SICK TO HER STOMACH-            AW~RE, NOW, THAT THE PERPE-

     TRATOR WAS GONE1 CW TOOK HER CHILDREN OUT OF THE

     HOUSE AND ASKED A NEIGHBOR TO CALL THE POLICE.


            WHEN THE POLICE ARRIVED, CW GAVE A GENER~t
                    1
     DESCRIPTION 0F THE PERPETRATOR TO OFFICER POSKUS,

     BUT SHE BECAME HYSTERICAL AND NEEDED THE COMFORT

     OF   HER MOTHER.


           cw•s   MOTHER WENT WITH HER TO THE BROCKTON

     HOSPITAL WHERE SHE        w~s   EXAMINED ~ND TREATED~ A

     PHOTO OF CW 1 S INJURIES TO HER F~CE AND ALSO HER

     CLOTHING WAS EVIDENCE ~T .THE CRIMIN~L TRIAL.


           CW TOLD HER MOTHER AS SHE DESCRIBED THE

     PERPETR~TOR SHE WOULD NEVER FORGET THAT FACE.
      Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 112 of 167




                                   -7-


   The NEXT AFTERNOON. CW MET WITH BROCKTON POLICE AND LOOKED
AT PHOTOGRAPHS IN A 1000 PAGE PICTURE BOOK, ALL WHITE MEN,
NO SPANISH. THE DEFENDANT'S FACE WAS NOT CONTAINED IN THE BOOK
SHOWN AS HE HAD NO PRIOR CRIMINAL RECORD. THEN CW AND DETECTIVE
LAGARDE PUT TOGETHER.A COMPOSITE SKETCH USING AN IDENTI-KIT.

   NEXT DAY CW WAS SHOWN ANOTHER 500 PHOTOS IN WHICH SH-E PICKED
OUT A PHOTO OF A YOUNG MALE. SHE TOLD THE DETECTIVE THAT THE
PHOTO LOOKED LIKE A YOUNGER VERSION OF THE MAN THAT HAD RAPED
HER .. CW STATED THAT THEY WERE THE SAME EYE'S, SAME NOSE AND
SAME MOUTH. THE PHOTO WAS OF A JUVENIAL WHO WAS 14 AT THE TIME
·THE PHOTO WAS TAKEN BUT WAS NOW IN HIS TWENTIES.


   ON THE DATE THE DEFENDANT WAS ARREBTED ON A DIFFERENT MATTER
CW WAS PRESENTED AN 8 PHOTO ARRAY AND TOLD THAT WE HAVE A NEW
SUSPECT. THE DEFENDANTS NEW POLAROID PHOTO WAS LAYED OUT ALONG
WITH SEVEN OLD PHOTOS, SOME WITH POLICE MARKINS,CW PICKED OUT
THE DEFENDANT AS THE PERPETRATOR.


   IT WAS STATED AT TRIAL BY CW AND THE DETECTIVE THAT THE
DEFENDANT "LOOKED DIFFERENT" AT
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 113 of 167




                                -8-


    TRIAL, AS HE HAD A MUSTACHE1 ~ND A BEARD, COMPARED

   TO THE PERPETRATOR ,T THE TIME OF THE CRIME-          THE

   PERPETRATOR WAS NOTED AS nNEEDING A SHAVE."


         TRE FINAL WITNESS FOR THE COMMONWEALTH WAS

    SHARON CHACE-       CHACE TESTIFIED SHE SAW THE DEFEN-

    DANT ON MARCH 25, 1987 IN THE EVENING FOR 45

    MINUTES, WHICH ALLOWED HER TO IDENTIFY HIM IN COURT-


         CHACE TESTIFIED THAT THE DEFENDANT R~D LONG

    HAIR, SHOULDER-LENGTH, AND THAT HE HADN'T SHAVED

    FOR A COUPLE OF D~YS-


          AFTER LOOKING AT A PHOTO OF THE DEFENDANT,

   WHICH WAS INTRODUCED INTO EVIDENC~ AT TRIAL, CHACE

    STATED THE DEFENDANT HAD LESS HAIR ON HIS FACE ON

    MARCH 25,, 1987 THAN THAT SHOWN IN THE PHOTo.'fAKIN-ON
    ;MARCH,·'31s 1{•· 1887.
         THE DEFENDANT'S COUNSEL MOVED FOR A REQUIRED

   FINDING OF NOT GUILTY AT rHE CLOSE OF THE COMMON-

   WEALTH'S CASE-        TBB MOTION WAS DENIED, DEFENDANT'S

   RIGHTS SAVED.
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 114 of 167




                               -9-


           FORCED TO PRESENT A DEFENSE, THE DEFENDANT

    PRODUCED THREE WITNESSES AND TESTIFIED IN HIS OWN

    BEHALF THAT HE Hil.D P. WELL-GROOMED MUS-TACHE AND

    BEARD,    THAT -HE WAS SEEN AT LEAST ONCE A WEEK FROM

    OCTOBER 1986 THROUGH SPRING 1987 WITH HIS APPE~R~NCE

    SIMILAR TO THAT AT TRIAL, EXCEPT HIS BEARD WAS

    SLIGHTLY SHORTER.      THE DEFENDANT WAS CONVICTED OF

    ALL THREE CHARGES-


                    SUMM~RY OF THE ARGUMENTS
            - - WHETJIER THE :DEFENDANT WAS ENTITTLED
 ·fl.   TO A PRE-TRIAL CONFERENCE ON THE CONCESSION- OF
         THE C~IMES BY TH-E JUDGE THE FAILURE OF -WHICH
         WAS '·A, STRUCTU~AL DEFECT IN THE TRIAL P-ROCESS,

           VARIOUS COURTS, INCLUDING THR TRI~L COURTS,
    A.ND THE APPEALS COURT,- HAVE CI../.\IM.ED THE PRETRIAL

    CONFERENCE IS NOT A CRITICAL STAGE OF THE CRIMINAL

    PROCEEDINGS~


           THE ORIGIN~L FLORID~ CRIMINAL PROCEDURE,

    FROM ~iHIClffi RULE 11 WAS ~:P,APTED,   INCLUDED Tff\R: Dt!:-

    ?ENDANT ~SA PARTICIP~NT AT TH~ PRETRIAL CONFER-

    ENCE. SOMEEOW. OVER A PERIOD OF TIME, THE COURT,

    DECIDED THE PRETRIAL CONFERENCE IS "NO BIG DEi\L"
     Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 115 of 167




                                  - 10 -


FOR THE DEFENDANT.

   THE TRIAL JUDGES CONCESSION TO THE JURY THAT THE BURGLARY
ASSAULT, AND RAPE HAD BEEN COMMITTED RELIEVED THE COMMONWEALTH
OF ITS BURDEON OF PROOF, THUS DENIENG THE DEFENDANT OF A CRUCIAL
ELEMENT OF A FAIR TRIAL.

   THIS ACTION SERIOUSLY AFFECTED THE REQUIRED FINDING OF N.OT
GUILTY HEARING UNDER RULE 25(a) HELD DURING THE TRIAL AS WELL.




                                                pp.-19-20

          #2:     WHETHER THE COURT WAS REQUIRED TO DISMISS
                  THR LESSER INCLUDED O?FENSS OF AGGRAVATED
                  RAPE BECAUSE IT WAS AN ELEMENT OF THE CRIME
                  OF AGGRl\Vl\~ED BURGLARY?


                WHAT IS THE DIFFERENCE BETWEEN FELONY-MURDER
        AND FELONY-BURGL~RY, OR FELONY-RAPE?


                THE COURTS H1\VE At.LOWED THE PROSECUTOR 1\

        FREEDOM OF EXPRESSION WHICH SUPERCEDES CONSTITD-

        T:tONAL RIGHTS~    THIS IS Mil A.BUSE OF DISCRETION~


                ~TTORNEYS DO NOT C~TCH THIS AT THE PROB~BLF.

        CAUSE STAGE, THA.T A CLIENT Ml\Y BE "OVERCHARGED."'
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 116 of 167



                                 -11-

         IF THE FELONY IN~ FELO~Y-MUROER IS R~PE,

   MULTIPLE PUNISHMENTS MAY NOT BE IMPOSED, BASED ON

   THE EL EMBNTS OF 'l'1B!~ Cli.UME:.


         IF THE ELEMENTS OF       ~     CRI~E li!BCESSARILY IN-

   CLUDE A SBP.!\RA.TE ENHANCING CRIMEs UPON CONVICTIOi1'J1
   '11 (·1·8 UNDERLYING ELEMEt-l!T MUST BE DISMISSED UNDER

   THR DOUBLE JEOPARDY CLAUSE.




                                                P!?· 20-23


   J3:          WHETHER THE DEFENDANT SHOULD HAVE
                BEEN NOTIFIED THE COMMONWEALTH WOULD
                BE RELIEVED OF ITS BURDEN TO PROVE
                EVERY ELEMENT OF THE CRIMES CHARGED
                BEYOND A REASONABLE DOUBT?


         THre C011UMONWEJ\I.TH OF M:i>..SS.U;.CmJS.ETTS HAS THE

   BURDEN OF PROOF ON E~CH AND EVERY ELEMENT OF THE

   CRIME CH!\RGED BEYOND A REASONABLE DOUBT-


         DUE PROCESS DEMANDS TIU\T THE COMMONWEALTH IS

   SADDLED WI'rH THIS CONSTITUTIONP'i.L CRiORE THROUGHOUT

   THE CRIMIN~L PROCESS FROM ARR~IGNMENT TO SENTENCF.o
     Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 117 of 167



                                   -12-

TRIAL COUNSELS FAILURE TO OBJECT THAT THE COMPLAINING WITNESS
WAS BURGLARIZED, ASSAULTED OR RAPED WHEN CONCEEDED BY THE JUDE
MEANT THE COMMONWEALTH WAS RELIEVED OF ITS BURDEN TO· PROVE
EVERY ELEMENT OF THE CHARGED ACTS. THIS ACTION AUTOMATICLY PUTS
THE BURDEN OF PROOF ON TH~ DEFENDANT TO REFUTE THE CONCESSION.
IF HIS ATTORNEY IS IN ON IT HOW DOES THE DEFENDANT ACCOMPLISH
THIS FEAT OR GET A FAIR TRIAL. AN I~REBUTTABLE CONCESSION WHICH
PLACES THE BURDEN OF PROOF Of THE DEFENDANT IS UNCONSTITUTIONAL.




        #4:        WHETHER THE LOSS OF KEY EVIDENCE IN
                   THE CASE BY THE GOVERNMENT DENIED THE ,
                   DEFENDANT DUE PROCESS ON DIRECT APPEAL
                   AND COLLATERAL REVIEW, WHERE TESTS
                   WOULD PROVE HIS INNOCENCE?


              THE COMMONWEALTH IS REQUIRED TO KEER IN ITS

        POSSESSION A'rJY EXCULPt\TORY EVIDENCE WHICH MAY SHOW

        THE DEFENDANT COULD NOT HAVE BESN THE PERPETRATOR

        OF 'T'BE CR!JlllES FOR WHICH HE t1AS C'Hi\RGED.


              AFTER DIRECT APPE~L IS PROCESSED, ESPECIALLY

        WE!ERE APPELLI\TE COUltlSBL DID NOT INVESTIG!\TE THE

        EVIDENCBF A MOTION FOR NEW TRilL IS CONSTITUTIONALLY
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 118 of 167



                              -13-

   PROVIDED, WHERE~ DEFENDANT, WITH OR WITHOUT AN

   ATTORNEY, ~AY PRESENT gVIDENCE NOT SEEN BEFORE BY

   A REVIEWING COURT~


         IF TijE EVIDENCE IS WITHHELD BY THE COMMON-

   WE/:\LTH,   AT S0~1E POINT IT Mt-\Y BE RECOVERED FOR A

   PROPER ADJUDICATIO~.


         HERE, THE COMMONWEALTH H~D THE EVIDENCE

   DESTROYED. [RA 38]

                                          PP~ 25-26

   #5:           WHETHER THE IDENTIFICATION OF THE
                 DEFEND~NT ONE-ON-ONE WITH THE
                 GOVERNMENT WAS SUGGESTIVE IN VIOLA-
                 TION OF THE 14TH AMENDMENT?


         WHO DOES THIS COURT TRUST?


         A GOVERNi>'lENT OFFICIAL, WHO IS A. DETECTIVE FOR

   THE BROCKTON POLICE, 30 D~YS AF~~R THE CRIMES HAD

   OCCURRBD, MADE i\RRANGENENTS TO GET TOGETHER ONE-ON-

   ONE, WITH THE COMPL~INING WITNESS. THE DEFEND~NT

   HAD JUST BEEN ARRESTED FOR & DIFFERENT CRIME.
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 119 of 167



                                -14-


         THE DE.TSCT.IVE BROUGHT A PHOTO ~t,'BUM OF 8

   PIC'TURES OF Wff[.TE M~t.ES BETWEEN THE A.GES OF 16- 30

   TO THE HOME OF THE COMPLAINING WITNESS.                  WHEN HE

   OPENED TEE ~LBU~ TO PUT IT ON THE T~Bt~, IT OPENED

   TO THE    PAGE   WHERE THE   DRFENDANT'S       PICTURE        Wl\S   KEPT-


         COUNSEL SHOULD HAVB TRIED TO A~VE THE PROC8DORB

   SXAMINED A.ND THE IDEi31TIFICl-\TION SUPPRESSED ••


                                                  PP~ 26-29·


   J6:         WHETHER THE DEFEND~NT Wi\S DENIED l\N
               ~LIBI INSTRUCTION TO THE JURY WHERE
               BIS ~TTORNEY F~ILED TO N0TI?Y THE -
               GOVERNMENT OF THE DEFENDANT'S ~LIBI?


         THE DEFEND~NT WAS S~FELY ~THIS BROTHER'S

   ROUSE \•JH.BN THE CRIME WENT       novm.   !l'JHERE   w;µ.s    HIS

   BROTHER   WHEN THE TRIAL     w~s    PROCEEDING? UNKNOWN,
   ·NEVER CALLED ~y THE ATTORNEY,,

         THE DEPENDANT SUBMITTED ·AN I\FFIDAW1T TO SUPPORT

 . HIS ALIBI CLA·IM.


         THE COURT DUNNED THE DEFEND~NT FOR ~N AFFI-

   D~VIT FROM HIS ATTORNEY.        ~BSENT     ~   CONTROVER-

   TING P.ND DISPUTING AFFIDA't{IT FROM THE COMMONWEA.LTB-,
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 120 of 167




                              -15-

   THE DEFENDANT'S I\PFIDii.VI'.R' IS TOTALLY EVIDBlciCE,

   NOT TO BE RSJECTBD BY THE COURT OUT OF Hl:\ND.

           THB RULES OF COURT FOR POST-CON'IICTIO~ SUB-

   MISSIONS FOR .I\ NEW TRii-\L DO NOT REQUIRE ~N AFFT-

   OAVIT FROM THE DEFENDANT'S ATTORNEY-


           THIS APPEARS TO BE~ "MIDE UPtt PREJUDICIAL

   E:DICT,   JUST I\NOTHER WAY OF t'llOT HAVING TO A.PPLY

   SETTLED Li'\.W TO JINDIVIDUALLY °CHOSEN" CASES ..

                                             PP~ 29-30

    #7-:        WHETHER THE GOVERNMENT'S FAILURE TO
                INVESTIGATE THE CRIME SCENE OF OTHER
                PERPETRATORS, WAS THE DEFENDANT DENIED
                THIRD-PARTY DEFENSE?


           THE COMPLAINING WI'ft~ESS'S APART~ENT ~UST HAVE

   SOME EV-IDENCE OF A CRIME?


           WERE THERE FINGERPRINTS?        WERE THERE BIOLOGI-

   C~L EVIDENCE FOUND AND TAKEN FOR          ANALYSIS BY THE

   CRIME SCENE INVESTIGATORS?        ~Q.


           THE COMP'I.A.HU~G WITMES'S TESTIFIED SHE VOMITED

   OUR.ING THE CRIMEa     ·sHJE TESTIFIED THA'I' ONLY 'l"HE
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 121 of 167




                             -16-


  TELEVISION WAS ON i\T· THE Till'lllB: OF THE CRIME.

  NO LIGHTING TESTS WERE !lJ:OilE BY THE COil'l!I>lmiWEALTH

  OR THE DEFENSE ...


        THE COURT SHOULD HAVE INSTRUCTED THE JURY

  THERE MAY HAVE BEEN~ THIRD P~RTY INVOLVE~ BASED

  ON THB ~~CK OF ANY CRIME SCENE INVESTIGATION BY

  THE GOVERNMENT, WBICH IS A RIGHT THE DEFENDA.NT HAS
  UNDER THE ALL PROOFS DOCTRINE 0? ~RTICLE 12.


                                          f?p.31-32

  18:          WHETHER THE GOVERNMERT BREACHED THE
               DEFENDANT'S MOTION IN LIMINE TO EX-
               CLUDE INFERENCES OF PRIOR BAD ACTS
               CREATED A MISC~RRIAGE OF JUSTICE?


        THE DEFENDANT·,•$   ATTORNEY FILED ii\ MOTION

  IN LIMINE TO EXCL~DE CHAR~CTER EVIDENCE1 INCLU-

  DING PRIOR B~D ACTS.


        ~   WITNESS FOR THE COMMONWEALTH TESTIFIED SHE

  H~TED THE DEFENDANT FOR GOOD REASON.


        THE_JURORS DID NOT HAVE TO BE ROCKE~ SCIENTISTS
    Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 122 of 167



                                     -17-


TO FIGURE OUT TO WHAT THE WITNESS WAS ALLUDING, THAT THIS GUY·
DID TO ME WHAT HE DID TO HER. HER PROPER TESTIMONY WAS TO BE ABOUT
THE DEFENDANTS APPEARENCE ON MARCH 25th WHEN SHE MET HIM, ONE
MONTH AFTER THE CRIME FOR WHICH THE DEFENDANT WAS ON TRIAL FOR.
THIS TESTIHONY HAD NO BEARING ON THE WAY THE DEFENDANT LOOKED ON
THE NIGHT OF THE OFFENSE AND THEREFOR SHOULD NOT HAVE BEEN ALLOWED.
THIS TESTIMONY WAS USED STRICTLY TO BOLSTER THE COMMONWEALTHS CASE.


   THIS WITNESSES TESTIMONY WAS SO PREJUDICIAL IT COULD NOT BE
OVERCOME ON CROSS EXAMINATION
                                                               oo.32-34

           19:         WHETHER THE PROSECUTOR VOUCHED FOR
                       THE CREDIBILITY OF THE VICTIM IN
                       VIOLATION OF THE 6TH AND 14TH AMEND-
                       MENTS TO THE u~s~ CONSTITUTION?

                 COULD THE PROSECUTOR "GET AWi'W WI'i'H''

       VOUCHING FOR THB CREDIBILITY OF THE COMPLAINING

       WITNESS BECAUSE THE TRU\L TOOK PLl\CE IN 1987?


                 "HE~S THE GUY WHO DID I".r," ][S   ~lB!E   SA.ME A.S
       1
       'HE•s GUILTY!"'       THAT WAS THE PROSECUTOR. 1 S PERSONAL

       _OPINION IN HIS CLOSING l\RGUMRNT.


                 HOW CA.N THIS COURT 1'.\BIDE BY KEEPING AN
       J"NNOCENT MAN IN PRISON BECAUSE HIS 1}._TTORNEY{S)

       F~ILED SO MISERABLY?
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 123 of 167




                              -18-

          THE PROSECUTOR MAY HA.VE JUST REPEATED THE

   COMPLAINIHG WITNESS'S OPIN!O!'l BUT HE P.DOP'rf.:D IT AS

   HIS OWN r WHICH IS WHhT THE ,JURORS HEARD-        'i'F.IS

   CONVICTION CANNOT ST~ND ON THE PROSECUTOR VOUCHING

   FOR HIS WITNESS, ES:!?ECIA.LL¥ WHERE THE COMMONWEALTH 1 .S

   BURDEN OF PROOF WAS SO LOWERED BY DEFENSR ~TTORNEY 1 S

   ONCONSTITUTION~L STIPULATION THAT~ CRIME OCCURRED.


          THE DBFEND~NT MUST BE GR~~fED A NE~ TRIAL ON
   THIS ISSUE ALONE-
                                            P!?· 34-36

   #10:        WHETHER THE DEFENDANT WAS DENIED THE
               EFFECTIVE ASSISTANCE OF COUNSEL AT
               TRIAL AND ON DIRECT APPEAL?


          MR. JORN YUNITS, THE TRI,L ~TTORNEY, W~S

   U;JEFFEC"fIVE AS A Mi~'I'TER OF U\.W,   WHEN THE COURT

   RULES HE WAS LESS THZ\N A PROPER REPRESE'D1'f~,TIVE OF

   THE DEF'END!\NT-

          HIS F~ILURES TO INVESTIGATE, HIS FAILURE TO

   HOLD THE COMMONWEALTH'S FEET TO THEIR BURDEN OF

   PROOF (FIRE) •.•
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 124 of 167




                               -19-

         MR. YUNITS EXCLUDED HIS CLIENT FROM A CRITICAL

   STAGE OF THE CRIMINAL PROCEEDINGS WHERE HE MADE A

   MI\JOR STIPULA:TION ~'HTHOUT THE DEFEND~NT' S KNOWLEDGE.


         HIS APPELLATE COUNSEL R~ISEO NONE OF THESE

   SO-CALLED   9
                   W~IYED" CLAI~S WHICH IPPEAR TO BE PRIMA

   FACIE OF THE INEFFECTIVENESS OF APPELLATE COUNSEL.




                                              PP· 36-42

                         LEGAL /'>.RGUMENTS



     WHETHER THE DEFEND~NT WAS INTITLED TO ATTEND
     THE PRETRIAL CONFERENCE; THE FAILURE OF WHICH
     WAS A STRUCTURAL DEFECT IN THE TRIAL PROCESS?

                   '--
        THIS WAS NOT ~•TRIAL ERROR-" ARIZONA V.
   FULMINANTE, 499 U.S. 279, 310 (1991)            A TRIAL

   ERROR IS "SIMPLY AN ERROR IN THE TRIAL PROCESS"

   AND THUS PROPERLY SUBJECT TO HARMLESS ERROR RE-

   VIEW BECAUSE IT DOES NOT NECESSARILY CALL FUNDA-

   MENTAL FAIRNESS OF THE TRIAL INTO QUESTION.


         STRUCTURAL ERRORS AS IN THE ONE HERE, ARE

   DEFECTS THAT FUNDAMENTALLY UNDERMINE THE RELIA-
     Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 125 of 167


                                 -20-


       BILITY AND FAIRNESS OP THE THE CRIMINAL PRO-
                 g
       CEEDINGS~CAN NEVER BE FOUND TO HAVE BEEN ''HARMLESS,"

       FULMINANTE, 499 U.S. at 310, AND TO DETERMINE WHE-

       THER AN ERROR IS STRUCTURAL, COURTS "MUST LOOK NOT

       ONLY AT THE RIGHT VIOL~TED, BUT ALSO AT THE PAR-

       TICULAR NATURE, CONTEXT,     AND SIGNIFICANCE OF THE

       VIOLATION-~    UNITED STATES V. GONZALEZ, 110 F-3D

       936, 946 (1997); YARBOROUGH V. KEANE, 101 p.3D

       894, 897 (1996); UNITED STATES V. HARBIN,        250 f.3D

       532, 544 (200l)(STRUCTURAL ERRORS ARE PRESUMPTIVELY
PREJUDICIAL). THE JUDGES CONCESSION OF THE CRIMES TO THE JURY
WAS STRUCTURAL ERROR AND THEREFOR PREJUDICIAL.

   IN NORDE V. KEANE, 294 F.3d 401, 414(2002) IT WAS HELD THAT
DENIAL OF COUNSEL EVEN TEMPORARILY DURING THE CRITICAL STAGE
OF A TRIAL IS NOT SUBJECT   ro   HARMLESS ERROR ANALYSIS. THE
FAILURE OF COUNSEL TO OBJECT DENIED THE DEFENDANT OF COUNSEL
AT A CRITICAL STAGE DUE TO ITS UNDERLYING CONSEQUENCES.

   BECAUSE THE DEFENDANT HAS THE CONSTITUTIONAL RIGHT TO BE
AND HAVE A PRE-TRIAL HEARING IN WHICH CRITICAL ISSUES FOR TRIAL
ARE TO BE WAIVED THAT ARE PROTECTED BY THE CONSTITUTION THE
FAILURE TO DO SO DENIED THE DEFENDANT OF A FAIR TRIAL. The eeft
CONVICTION MUST BE VACATED AND A NEW TRIAL ORDERED.

                                 ISSUE 2

            WhEThER the court was required to dismiss
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 126 of 167




                             -21-


      THE LESS&INCLUDED OFFENS OF AGGRAVATED RAPE
         BECAUSE IT WAS AN ELEMENT OF THE CRIME
                OF AGGRAV~TED BURGLARY?


         WHERE THE PREDICATE FELONY IN THIS CASE WAS

   ~GGRAVATED BURGLARY AND THE RAPE CHARGE WAS A

   NECESSARY ELEMENT TO AGGRAVATE THAT BU~GLARY, THE

   RAPE IS A LESSER-INCLUDED OFFENSE.


         IN UNITED STATES V. SHEA, 211 F-30 658, 673

    (2000), DOUBLE JEOPARDY BARRED CUMULITIVE PUNISH-

   MENT FOR BEING FELON-IN-POSSESSION OF FIREARM ~ND

   BEING DRUG USER IN POSSESSION OF FIREARM DESPITE

   EACH INVOLVING DIFFERENT ELEMENT(S) BEC~OSE CON-

   GRESS DID NOT INTEND TO INFLICT MULTIPLE PUNISH-

   MENT(S)~


         IN WHALEN v. UNITED STATES, 445 u~s- 684, 693-

   697 (1980) MULTIPLE PUNISHMENTS NOT AUTHORIZED

   BY CONGRESS AND MAY NOT BE IMPOSED BECAUSE RAPE

   IS LESSER-INCLUDED OFFENSE OP FELONY-MURDER IN

   COURSE OF RAPE.


         HERE, IT WAS AGGRAVATED {FELONY) BURGLARY

   AS THE RAPE WAS USED BY THE GOVERNMENT TO "AGGRA-

   VATE" THE BURGLARY,      AT THE SAME TIME, THE STATE
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 127 of 167




                               -22-


   USED THE BURGLARY TO "AGGRAVATE" THE RAPE.


          SEE; WILLIAMS V~ SINGLETARY, 78 F~3D 1510,
   1516 (1996f, WHERE DOUBLE JEOPARDY BARS CUMULATIVE

   CONVICTIONS AND SENTENCES FOR ASSAULT AND BURGLARY

   WITH AN ASSAULT BECAUSE NO CLEAR LANGUAGE IN THE

   ST~TE STATUTE AND NO INDICATION FROM THE STATE

   COURTS OR THE LEG~~LITURB AS TO THE PROPER INTER-

   PRETATION OF THE STATE LAW.


          HERE, THE STATUTE,    G.L.   c.   266 §14,   "WHOEVER

   BREAKS AND ENTERS A DWELLING HOUSE IN THE NIGHT

   TIME, WITH INTENT TO COMMIT A FELONY .•• " "NO LESS

   THAN 10 YEARS."    [AMENDED BY ST. 1966, c. 330]


          ACCORDING TO THE STATUTE1 THIS WAS A FELONY-

   BURGLARY {AGGRAVATED BY THE UNDERLYING FELONY).


          ON THE OTHER H~ND1 UNDER G,L.        c.   265 §22(a),

   "OR IS COMMITTED DURING THE COMMISSION OF SECTION

   FOURTEEN ••• Qp CHAPTER TWO HUNDRED AND SIXTY-SIX

       " SO, THAT IS FELONY-RAPE, WITH 1HE AGGRAVA-

   TING    FACTOR BEING THE BURGI..i\RY, BOTH ELEMENTS
              Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 128 of 167



_ _ _ _ _ _ _ _ _ _ _ _ _ _QQM~ONWEALT.H-OF--MASSACHUSET-TS------------ - ..... ---
                           PLYMOU'.J:IH SS.                                                  SUPE:RIQR COURT
                           -~==---                                    -··           ----~":t-'fo';.-"8"4UT8~8'2l0],-.,::.~9~·-;;.-~~~';:~~-;;~~-;;-;;-;;=·-·=·-=-=!- -
                                                                                                      84057-8405.8
                           Commonwealth v. Dutcher,

                                             AFFIDAVIT IN SUPPORT OF MOTION TO VACATE,
                                                   SET ASIDE, OR CORRECT SENTENCE    .


                                                     It John E. Butcher, do hereby depo~e and
                          st~t• the f6llciwing to be true;


                          i.                     I have read the official record which atate.s
                                                 that the PteTrial Conference vas h~ld on July
                                                 6, 1987.

                          2.                     I wa~ not notified, nor wast allowdd to at~en~
                                                 the Pretrial Conference as on july 6, 1987 I
                                                 was in the house of correqtion awaitln~ ttial.
                          3.                 If I ha.d beeri at the PreTrial conference I
                                             would not have a-llowed my a,ttorney to stipu-.
                                             late tbat qti~es a9tually Qccutred and w6uld
                                             have demanded the Commonwealth to prove ea.ch
                                             and every element oft.he crimes charged be-
                                             yond a reasQnable doubt.

                         4.                  If I ha~ been at the PreTrial Conferqce, I
                                             would have feQeived an~ subsequ•titly studied
                  ___       _ __ all t_he discovery for the case __ presented by
                                 the commonwealth in order to make a defense.




----··-------------------- .. -----·•-·-··-- - - - - - - - - - - - - - -- ------~· - - - - ,                                             .

--------------                                  .-----------·---------·-
-------------------------                  ---------------------



                        - - - - · - - · · - ··-- ..
                                                                                           ---------·-------------1
               ·--- -·-   c•   ••-~;     •
                           ·.:f-•<e.·-•· --·-.
                                                 •
                                                     :.
                                                          •   •
                                                              - •
                                                                  .         r~~i~t:.__     . . . ._. ----~~:-~---~0-r;·~·.... ------ -
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 129 of 167




                              -23-


   OF EACH OTHERr AND BOTH LESSER-INCLUDED OFFENSES,

   BY STATUTE, OF THE OTHER-


         CLE4R ~ND UNAMBIGUOUS LANGUAGE IN A STATUTE

   IS CONCLUSIVE AS TO THE LEGISLATURE'S INTENT.

   COMMISSIONER OF CORRECTION V. SUPERIOR COURT DEPT.

   OF THE TRIAL COURT FOR THE COUNTY OF WORCESTER, 446

   MASS. 123, 124 (2006)


                          ISSUE.:it3:

    WHETHER THE DEFENDANT SHOULD HAVE BEEN NOTIFIED
   THE COMMONWEALTH WOULD BE RELIEVED OF ITS BURDEN
     TO PROVE EVERY ELEMENT OF THE CRIMES CHARGED
               BEYOND A REASONABLE DOUBT?


        JOHN YUNITS, TRIAL COUNSEL, WITHOUT TH8 DE-

   FENDANT'S KNOWLEDr,E, OR APPROVAL, STIPULATED THAT

   CW'S HOUSE WAS BURGLARIZED, THAT SHE WAS ASSAULTED

   AND RAPED.   [RA 14, f3]


         THIS STIPULATION SHIFTED THE BURDEN OF

   PROOF TO THE DEFENDANT~      UNDER THE DUE PROCESS

   CLAUSE OF THE 5TH AMENDMENT, THE PROSECUTOR IS

   REQUIRED TO PROVEUBEYOND A REA.SONA.BLE DOUBT EVERY
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 130 of 167




                             -24-


   ELEMENT OF THE CRIME{S) WITH WHICH THE DEFENDANT

   WAS CHARGED. IN RE WINSHI~, 397      u.s.   358, 364 (1970)


          THE COMMONWEALTH MAY NOT RELIEVE THE PROSE-

   CUTION OP ITS BURDEN OF PROOF BY REQUIRING THB

   DEFENDANT TO USE AN ~FFIRMATIVE DEFENSE TO NEGATE

   AN.ESSENTIAL ELEMENT OF THE CRIME. MULLANEY V.

   WILBUR, 421 U.S. 684, 703-704 (1975)


          TRIAL ATTORNEY YUNITS~ STIPULATION AT THE

   PRETRIAL CONFERENCES, FROM WHICH THE DEFENDANT WAS

   EXCLUDED [ RA 14-15 ] CREI\.TED THE IRREBUTTABLE PRE-

   SUMPTION THAT THE CRIMES HAD OCCURRED, DID'NT NEtBD TO

   BE PROVEN1 AND UNDERMINED THE JURY'S FACT-FINDING

   RESPONSIBILITY TO PINPOINT THE ELEMENTS OF A CRIME

   BEYOND A REASONABLE DOUBT. MULLANEY, 421 U.S. 702

   [N.31]; ANDERSON V. BUTLER1 23 p.3D 593,        595 {1994)


          BY LAW, THE JURY WOULD HAVE HAD TO INDEPENDENTLY

   ASSESS THE EVIDENCE~ COUNTY COURT V. ALLENi 442

   u.s.   140, 156 (1~79)    THE PRESUMPTION THAT THE
   BURGLARY, ASSAULT,    AND RAPE HAD OCCURRED     w~s   A

   MAND~TORY ONE.    (ID~, A~ 157)
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 131 of 167




                               -25-


                          ISSUE #4:


     WHETHER THE LOSS OF KEY EVIDENCE IN THE CASE
       BY THE GOVERNMENT DENIED THE DEFEND~NT DUE
         PROCESS ON DIRECT APPEAL AND COLLATERAL
     REVIEW WHERE TESTS WOULD PROVE HIS INNOCENCE?


        THIS IS PROSECUTORIAL MISCONDUCT AT ITS WORST-

   THE VERY EVIDENCE NEEDED TO EXONERATE TB~ DEFEN-

   DANT WAS LOST/DESTROYED BY THE COMMONWE~LTB,         [RA 4]


         A STRUCTURALLY-DEFECTIVE DISCOVERY ERROR OCCURS

   WHEN THE GOVERNMENT WITHHOLDS MATERIAL FAVORABLE

   EVIDENCE AND THERE IS A REASONABLE PROBABILITY THAT

   TESTING THE EVIDENCE WOULD H~VE ALTERED THE RESULT

   OF THE TRIAL- BRADY MARYLAN~, 373 U-S- 83, 87

   (1963)


        SEE UNITED STATES V~ LLOYD, 71 Fa3D 408, 411

   (1995) WHERE THERE    w~s   A NEW TRI~L MOTION, BASED

   ON EVIDENCE WITHHELD IN VIOL~TION OF BR~DY WHICH

   COULD NOT BE DENIED ON THE BASIS Tti~T A NEW TRIAL

  WOULD NOT B~VB PRODUCED A DIFFERENT OUTCOME,          AS

   SUCH VIOLATIONS ARE NOT SUBJECT TO HARMLESS ERROR
   ANALYSIS. BANKS V. DRETKE,         540 U.S. 668 (2004)
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 132 of 167




                             -26-


         THE TESTIMONY BY CW TH~T SHE VOMITED AFTER

   THE PERPETR~TOR EJACULATED IS CONCLUSIVE OF THE

   CLOTHING BEING MATERIAL EVIDENCE UNDER UNITED

   STATES V. BAGLEY, 473 U.S. 667, 682 {1985)


                           ISSUE #5:


      WHETHER THE IDENTIFICATION OF THE DEFENDANT
     ONE-ON-ONE WITH THE GOVERNMENT WAS SUGGESTIVE
          IN VIOLATION OF THE 14TH AMENDMENT?


         ~NY DEFENDANT IN A CRIMINAL CASE MUST RELY

   ON DUE PROCESS PRINCIPLES TO CHALLENGE UNNECESSARILY

   SUGGESTIVE PROCEDURES THAT OCCUR AT NONCRITIC~L

   PRETRIAL ST~GES~ IN STOVALL V. DENNOr 388 U.S.

   293, 302 (1967) THE SUPREME COURT RECOGNIZED A

   DEFENDANT'S DUE PROCESS RIGHT TO EXCLUDE IDENTI-

   FICATION TESTIMONY 1'H/'i.T RESULTS FROM UNNECESSARILY

   SUGGESTIVE PROCEDURES ''ll'FH\"JI' MAY LEAD TO IRRBPA.R!\BLY

   MIST~KEN IDENTIFIC~TION•

         IN NEAL V, BIGGERS, 409 U.S. 188, 198 (1972)

   TRB SUPREME COURT FURTHER EX~LAINED THAT IT'S
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 133 of 167



                                -27-


   THE LIKELIHOOD OF MISIDENTIFIC~T!ON WHICH VIOLATES

   A DEFENDl-H~T' S RIGHT TO DUE PROCESS+      HERE, THE

   POLICE DETECTIVE TESTIFIED HE WENT TO        cwis   HOME
    WITH A PHOTO ARRAY OF EIGHT PHOTOGRAPHS1 ONE OF
   WHICH WAS THE DEFENDANT.


         THERE WERE ONLY TWO P8RSONS PRESENT AT THIS

   "IDENTIFICATION EVENT-"        THIS I08NTIFIC~TION SHOULD

   H~VE BEEN SUPPRESSED ~S IMPROPER AND SUGGESTIVE-


         THERE WAS NO TESTIMOMY THAT THE 8 PHOTOS WERE

   "SIMILA.R 01 TO THE DEFEND1.\NT 1 S PHOTO, AND HOW MANY

   DISSIMILAR?     UNITED ST~TES V. DECOLOGEROt 530 F-3D
                           '"
   36, 62 (2008)     NOT ONLY TH~T, THIS "IDENTIFIC~TION

   EVENT" WI\S COND_UCTED MORE THl'.\N 30 DAYS /:\FTER THE

   CRIMES WERE COMMITTED~       MANSON V~ BRI\THWAITE., 432

   ID~S. 98, 114-116 (1977)       HERE ~LSO, CW PICKED OUT

   A DIRRERENT PERSON AT A DIFFERENT TIME- ,:8ti:J~~     ABDUR

   RAHEEM V, KELLY, 257 F.3D 122, 138 (2001)


         THE DEFENDANT'S COUNSEL, JOHN YUNITS, WAS

   INEFFECTIVE FOR FAILING TO MOVE THE COURT FOR A

   SUPPRBS$ION HEARING BEFORE TRIAL.
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 134 of 167



                               -28-


         THAT THE DEFEND~NT HAD THE CONSTITUTIONAL

   RIGHT TO BE INFORMED OF THE (SUGGESTIVE) IDENTIFI-

   CATION PROCEDURE CONDUCTED IN A PRIVA.TE SESSION

   BETWEEN DETECTIVE L~G~RDE ~ND CW IS SETTLED

   MASSACHUSETTS LAW-       COMMONWE~LTH V.    DOUG~N, 377

   MASS, 303 (1979)


         COUNSEL WAS INEFFECTIVE FOR ~OT INVESTIGATING

   THIS "IDENDITIC~TION EVENT," BUT WAITED UNTIL TRIAL

   TO HE~R THE DETAILS· KIMMELMAN V- MORRISON, 477

   U.S. 365 (1986)      MR- YUNITS WAS ALSO INEFFECTIVE

   BECAUSE HE MA.DE NO EFFORT TO SUPPRESS THIS SUGGEST-

   IVE IDENTIFICATION-


         IT WOULD HAVE HAD .TO HAVE BEEN SHOWN BY THE

   GOVERNMENT THE PHOTO IDENTIFIC~TION PROCEDURE WAS

   ,CONDUCTED 1FR0;':-1/i A~l INDEPS~mENTL Y NEUTRE\L SOURCE,

   WITH NO BIAS IN THE SETTING. COMMONWEALTH V. JOHNSON,

   420 MASS. 458 (1995)


         THE COURT, AT TRIAL, SHOULD HAVE HELD A

   SUPPRESSION VOIR DIRE HEARING BECAUSE MR-           YUNITSi

   CROSS-EXAMINATION BROUGHT OUT THE FACTS ANENT THE
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 135 of 167




                                 -29-


   SUGGESTIVE PROCEDURE BUT THE JURORS WOULD NOT

   KNOW THE LAW ON SUGGESTIVENESS, NO MATTER THE

   WITNESSES' TESTIMONY- WATKINS~. SANDERS, 449

   U-S- 341, 347 (1981); UNITED STATES V. ORETO,

   37 F43D 739,   746 (1994)


                          ISSUE._2_•
                          _______ -ll-6•


         WHETHER THE DEFENDANT w~s DENIED AN ALIBI
        INSTRUCTION TO THE JURY WHERE HIS ATTORNEY
          FAILED TO NOTIFY THE GOVERNMENT OF THE
                 DEFENDANT'S ALIBI DEFENSE?


          "[C]ONSPICUOUSLY ABSENT IS AN ~FFID~VIT FROM

   TRIAL COUNSEL OR ANY EXPLANATION FOR DEFEND~NT 1 S

   FAILURE TO INCLUDE ONE IN THE RECORD-"        HERE'S

   AN EXPLANATION! NOWHERE IN SUPERIOR COURT RULE 61A

   OR   MASS.R-CRIM,P-   30(b) TS THE DEFEND~NT REQUIRED

   TO SUBMIT AN ~FFIDAVIT FROM HIS FORMER COUNSEL-

   TBE RULES OF COURT HAVE THE FORCE OP LAW, AND

   MAY NOT BE IGNORED BY AN INDIVIDUAL JUDGE- EMPIRE

   APTS. INC- V. GRAY, 353 M~SS- 604, 606 (1985);
                             \
   COMMONWEALTH V. BROWN, 395 MASS. 604 (1985)


          ASSUMING ANY AND ALL AFFID~VITS ARE PRETTY

   MUCH SELF-SERVING, THE DEFENDANT SWORE UNDER THE
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 136 of 167




                              -30-


    Pi\INS AND PENALTIES OF PERJURY THi\.T ON THE NIGHT

    OF THE CRIMES"I WAS OVRR TO MY BROTHER'S HOME

    IN BROCKTON-~(R~ 17 %20]        THE COURT: BROWN,J.,

    ABUSED ITS DISCRETION BY HOLDING AN AFFIDAVIT

    PROM COUNSEL WA.S   REQUIRED·    [ RA 6 ]


          THE DEFENDANT'S ATTORNEY WAS INEFFECTIVE

    FOR NOT NOTIFYING THE PROSECUTOR AT THE PRETRIAL

    CONFERENCE THE DEFENDANT HAD AN ALIBI.            ALTHOUGH

    THE COMMONWEALTH BEARS THE BURDEN OF PROVING EACH

    ST~TUTORY ELEMENT OF THE CHARGED OFFENSE, THE

    BURDEN OF PROVING AFFIRMl'.\TIVE DEFENSES IS SHIFTED

    TO THE DEFENDANT- UNITED STATES V.          P~TTY, 132

    F-3D 3731   378 (1997)


          THE COMMONWE~LTH MAY NOT RELIEVE THE PROSE-

    CUTION OF ITS BURDEN OF PROOF BY REQUIRING'THE

    D8FF.NDANT TO USE AN AFFIRMATIVE TO NEGATE AN

    ESSENTIAL ELEMENT OF THE CRIME, H&RE TRE IDENTITY

    OF THE PERPETR~TOR IS THE DEFENDANT.           THE COURT
                                        (

    SHOULD HAVE INSTRUCTED THE JURY THE COMMONWEALTH

    HAS THE BURDEN TO PROVE "THE ABSENCE OF ALIBI."

    UNITED STATE~D~_y.EN-PORT,       519 __ p, 3D 940__ { 2Q08_)
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 137 of 167




                               -31-


                            ISSUE #:7.:


      WHETHER THE GOVERNMENT'S FAILURE TO INVESTIGATE
       THE CRIME SCENE OF OTHER PERPETR~TORS w~s THE
           DEFEND~NT DENIED TRIRD-P~RTY DEFENSE?


          THE CRIME-SCENE INVESTIG~TORS (CSI) NEVER

    SHOWED UP ~T THE CW'S HOME-           THERE WERE NO RE-

    PORTS OF BIOLOGICAL EVIDENCE,          NO FINGERPRINTS

    T~KEN, NO LUMINOL IMPRESSIONS.           OF COURSE, IF

    THE COMMONWEALTH BELIEVED THa.T DETECTIVE LEGARDE

    uALREADY H~D BIS MAN," WHY SHOULD TBE POLICE

    INVESTIGATE?


          THERE WAS PROBABLE C~USE TO lNVESTtGATE THE

    CRIME SCS~E A.T CW' S   HOME.   CONMOrH'llEALTH V ~   J1',CKSON,

    23 MASS.APP.CT. 975 (1987)        THIS FAILURE TO I~VES-

    TIGATE GOES TO.THE CREDIBILITY OF THE GOVERNMENT

    ON ~LL ASPECTS OF THE CRIME REG~RDING PRECONCEIVED

    NOTIONS,   SUGGESTIVE "IDENTIFIC~TION, OTHER CRIMES

    7-\ND/OR CRIMINALS IN THE AREA,        ETC-   CQI~~r,:ALTH

    V. FL~NAGAN1 20 MASS+APP.CT* 472 (1985)


          THIS PROPOSES THE QUESTION OF WHETREq            ~


    JURY INSTRUCTION ON THE POLICE'S FAILURE TO IN-

    VESTIGATE COULD INFER GUILT, SHIFTING THE BURDEN
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 138 of 167




                                  -32-


    OF PROOF, OR, IN THE ALTERNATIVE, COULD INFER

    RE~SONABLE DOUBT- COMMONWE~LTH V- REID, 29 M~SS-

     APP-CT. 537 (1985)        ~RTICLE XII OF THE M~SS~CHU-

   , SETTS DECL~RATION OF RIGHTS GIVBS THE DEFEMD~NT

    THE RIGHT TO PRESENT A THIRD-P~RTY DEFENSE BASED

    ON THE POLICE'S F!HLURE TO CONDUCT A FORENSIC

     INVESTIGATION. COMMONWEALTH V. ROSA, 422 MASS-

     18, 22 (1996)(~LL DOUBT MUST BE RESOLVED IN F~VOR

    OF GIVING THE INSTRUCTION)


                               ISSUE :ll:8:


         WHETHER THE GOVERNMENT BRE~CHED THE DEFEND~NT 1 S
         MOTION IN LIMINE TO EXCLUDE INFERENCES OF PRIOR
           BAD ACTS CREATED
     ------~--             ... A ~ISCARRI~GE ·-
                              ----------      OF JUSTICE?
                                                  -~·---·-- -
                                                    ..... ......____   ,




             ~T THE PR~TRIAL CHARGE CONFERENCE ATTORNEY

    YUNITS FILED~ MOTION IN LIMINE TO EXCLUDE ~LL

    INFERENCES OF PRIOR BA~ ACTS- M~SS. G~_EVID- 404(b)


             WITNESS SH~RON CH~C&, THE ALLEGED VICTIM IN

     ~    PENDING ASSA,ULT CA.SE CHARGED l\Gl\INST THE DE-
    FEND~NT, TESTIFIED SHE HATED THE DEFEND~NT •FOR

    GOOD RE~SON," AN INFERENCE HE MAY PREVIOUSLY HAVE
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 139 of 167




                                 -33-


    CO~fiITTED A CRI~E ~G~INST HER. [TR 2: 7]


          SH~RON CHACE'S TESTIMONY, WITHOUT~ PROPER

    VOIR DIRE TO EXCLUDE PREJUDICI~t STATEMENTS COULD

    ONLY LEI\D TO THE INPBRENCE OF PRIOR           B.o,D AC'TS.
    COMMONWEALTH V. HELFANT, 398 MASS- 214, 224-225

    (1986)    HER TESTIMONY WAS NOT OFFERED AS PROOF

    OP MOTIVE, OPPORTUNITY, INTENT,          PREPARATION, PLAN,

    t{!NJOWLRDGE, N.Z\TURE OF REL!\TIONSHIP1 OR ABSENCE OF
    M!STAKE OR ACCIDENT~ COMMONWE~LTH V. JULIEN, 59

    MASS.APP~CT~ 679, 686-687 (2003)


          SHARON CHACE TESTIFIED SHE HATED THE DEFENDANT

    FOR SOUND REASON, THE COMMONWEALTH WAS PUSHING

    PRIOR BAD ~CTS AT THE JURY-          THE PROBATIVE Y~LUE

    OF SHARON CHA.CE 1 S ''FP-.TE'1 1\TTRI-BUTION '1'f:$TIMONY ..

    SUBSTA.NTIALLY PREJUDICED THE DEFENDANT~             SEE,

    COMMONWEALTH V. BONDS; 445 MASS, 821, 824 (2006)


          MR- YUNITS WAS INEFFECTIVE HERE BY NOT RE-

    QUESTING A SHORT, NO JURY, HEARING ON THE M~TTER
    Pi.ND ALLOWING THE STATEMENTS ON CROSS-EXAMIN1'.\TION-
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 140 of 167




                              -34-


         NO LIMITING INSTRUCTION COULD HAVE SAVED

   THIS VIOLATION. COMMONWEALTH V. GOLLM~N, 51 MASS.

   APP. CT, 839, 945 (2001)


                            ISSUE J9:


   WHETHER THE PROSECUTOR VOUCHED FOR THE CREDIBILITY
    OF TBE VICTIM IN VIOLATION OF THE 6TH AND 14TH
          ~MENDMENTS TO THE U-S- CONSTITUTION?
                                                 -----
         m •••   THINK ABOUT THAT ENCOUNTER WITH THIS MAN-

   (CW) WAS NOT AN INNOCENT BYSTANDER         TRIS   w~s   NOT

   A NEUTRAL SETTING-       THERE ARE CIRCUMSTANCES IN

   WHICH PEOPLE CAN LOOK YOU IN THE FACE FOR AN HOUR,

   A.ND IF YOU A.SK THEM FIVE MINUTES I.,i\TER WH,A'li.' YOU

   LOOK LIKE, THEY COULDN~T T~LL BECAUSR THEY HAVE

   NO REASON TO-       TRIS WAS A VERY UNIQUE SITUATION.

   (CW) H~D EVERY REASON TO REMEMBER WHAT HAPPENED

   TO HER AND WHAT THE PERSON LOOKED LIKE." [TR 2: 63-

   64]

         hso THE RElL QUESTION IS IS BE THB GUY WHO
   DIT IT? (CW) S~YS YES, HE      rs.   WHY SHOULD YOU

   BELIEVE HER? WHAT IS IT ABOUT HER TESTIMONY THAT

   WOULD LEAD-YOU TO BELIEF IN YOUR MINDS AND IN
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 141 of 167




                                     -35-


     YOUR HEARTS TH~T HE, JOHN DUTCHER, IS THE M~M

     WHO COMMITTED THESE CRIMES?            [TR 2: 65 ]


            "WE PUT (CW) UP ON THE ST~ND,          AND SHE

     IDENTIFIED HIM IN THE COURTROOM~ SHE HASN'T SEEN

     HIM SINCE THE NIGHT OF FEBRU~RY 19th 1987. YET,

     SHE Gorr UP THERE; AND WHEN I ASKED HER DO YOU

     SEE TH.AT iF.11\JNT IN' HERE,   SHE POINTED TO HIM- SHE

     POINTED TO HIM DIRECTLY, WITHOUT ANY RESERVA-

     TIONS, WITHOUT ANY W~VERING; AND DESPITE CROSS-

     EXAMINATION SHE WASN'T SHAKEN-u            [TR 2: 70-71]


            NOT ONLY IS MR~ MURRAY VOUCHING FOR THE

     CREDIBILITY OF THE COMPLAINING WITNESS, BE IS

     EXPRESSING HIS PERSON!\L OPINION AS TO THE TRUTH-
    FULNESS, TOUGHNESS, AND PERSEVERENCE OF THE COM-

     PL!\INING WITNESS I IN VIOLATION OF SUPREME JUDICIAL-

     COURT RULE 3:07, 3~8, ~-$: COMMONWEALTH V.              KOZEC,

     399 MASS- 514 (1987)


           THE CUMULATIVE EFFECT OF i"-1R.        MURRAY'S

     BLATANT VOUCHING MUST VACATE THE CONVICTION.

    COM~ONHEALTH V- DEMARS, 42 MASS-APP.CT~ 788 (1997)
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 142 of 167




                                 -36-


     SEE ALSO,   s.c.,   426 M~SS- 1008 (1998)


           THE APPEALS COURT HELD IN COMMONWEALTH V~

     VILLALOBOS, 7 MASS~APP.CT~ 905 (1979) THE DISTRICT

     ATTORNEY'S IMPROPER SUGGESTED PERSONAL KNOWLEDGE

     OP FACTS OF WHAT    w~s    IN THE WITNESS'S MIND     w~s
     GROUNDS lrOR A NEW TRIAL-       l\DA MURRAY'S PERSONAL

     OPIN"Im~1 C~NNOT SUBSTANTIATE CW 1 S MErnTAL CHAR?!i.CTER

     FROM HBR TESTIMONY. COMMONWEALTH Y. WALKER,           442

     MASS. 185, 197-199 (2004)


                               ISSUE JlO:


              WHETHER THE DEFENDANT WAS DENIED
             THE EFFECTIVE 1-\SSISTANCE OF COU1i.'1!SEL
                ~T TRIAL AND ON DIRECT ~PPEAL?


           FIRST; THE DEFENDANTfS ATTOR~RY EXCLUDED

     HIM FROM THE PRE-TRIAL CONFBRENCE~           THIS MEANS

     FOR THAT PROCEDURE THE DEFENDANT W/'.\.S INCOMPETENT

     TO ASSIST IN HIS OWN DEF8NSE.          [RA 14] THE DE-

     FENDl\NT'S "COMPETENCE" DEPENDS ON WHETHER RE

     "Hl\S SUFFICIENT PRESENT A.BILITY TO CONSULT WITH

     HIS LAWYER WITH A REASON~BLE DEGREE OF R~TION~t

     UNDERS·T~NDIWG /\ND WHETHER RE HAS A RATIONAL. AS
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 143 of 167




                                   -37-


     WELL AS A FACTUAL UNDERST1\NDING OF THE PROCEEDINGS

     AGAINST HIM. DUSKY V. UNITED STATES, 362 U.S.

     402 (1960) THE DEFEND~NT WAS DENIED "INTERACTION"

     WITH HIS ATTORNEY,       UNITED STATES V- WIGGINS~ 429

     t. 30   31,   37 ( 1ST CIR. 2005}, AND INCOMPETENT

     FOR THE PURPOSES OP ASSISTING IN HIS DEFENSE AT

     THE PRETRIAL CONFERENCE.


             THERE WAS AN ATTEMPT TO EXCLUDE THE COM-

     POSITE DRAWING PROM THE IDENTIKIT BUT AN A.TTEMPT

     TO SUPPRESS THE SUGGESTIVE IDENilPIC~TION PRO-

     CEDURE ONE-ON-ONE AT CW'S HOME WITH JUST THE

     DETECTIVE LEGARDE PRESENT~ WAS BEYOND MR. YUNITS'

     CA.PA.CITY. G. L.:.,,~.£.: ___278 §28E WA.S HIS DUTY·


             THE DEFEND~NT WAS PREJUDICED BY MR •            YUNITS'

     LACK OF INVESTIGATION SKILLS. STRICKLAND
                                      .,. .  ---- __ ____ __
                                             ........ V.



     WASHIMGTON 466 U.S.       668, 687 (1984) MR- YUNITS

     FAILED TO MAKE HIMSELF FAMILI~R WITH HIS CLIENT'S

     CASE, JUST TH~T "MY CLIENT IS NOT THE GOY" DEFENSE-

     THE DEFENDANT HA.D ST/'\~ED "NOT GUILTY" AT THE

     ARRAIGNMENT. COLEMAN V~ ALABAMA, 399 U.S. 1, 7

     (1970)(RIGHT TO COUNSEL ATTACHES ~T ARRAIGNMENT
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 144 of 167




                               -38-


   BECAUSE ARRAIGNMENT IS "CRITICl\L STAGE" OF TH.E

   CRIM.IN~L PROCESS)    IN FACT, WHAT WA.S THE DEFEN-
   DANT'S DEFENSE?


          THE SIXTH 1\M.ENDMENT RIGHT TO COUNSEL IS

                         11
   uOFFENSE -SPECIFIC~        ~~EIL V. WISCON§Q!, 501

   Us. 171, 175 {1991)


          UNDER SOME CIRCUMSTANCES TBE ABSENCE OF

   COUNSEL AFTER THE INITIATION OF ADVERSARI;li.L PRO-

   CEEDINGS MAY BE HARMLESS ERROR THP.T DOES NOT RE-

   QUIRE REVERSAL OF THE CONVICTION~ COLEMl\N V .. A.LABME.\,

   399   u.s. 1, 10-11 {1970)

          IF THE.SIXTH :z\MENDMENT VIOLATION "PERVADES
   THE ENTIRE PROCEEDINGS" THEN H1\RHLESS ERROR A.Ni\LYSIS

   IS INAPPLICABLE-


          AND THE VIOLATIONS !\RE ENOUGH TO OVERTURN 1'HF;

   CONVICTION REG~R0LESS OF THE SEVERITY OP THE RE-

   SULTS,    Hl ~DDITION,     THE COURTS HA.VE UNIFORMLY

   FOUND CC:•NSTITUTIONAL ERROR WITHOUT ANY SHOWING OE'

   PREJUDICE WHEN COQNSEL WA.S EITHER TOTALLY ~BSENT,
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 145 of 167




                                             -39-


   OR PREVENTED FROM ~SSISTING TRE ACCUSED, OR THE

   ACCUSED PREVENTED FROM ~SSISTING HIS COUNSEL, DURING

   ~   CRITICAL ST~GE OF THE PROCEEDING. UNITED ST~TES

   '.'!_:_ CR,9_~_1..f.•' 466   U.   s.    648,    659 [n. 25]       (1984)


            THE DBFBNDANT IN THIS C~SE HAS W~IVED NOTHING

   IN R$0~RDS TO PROFESSIONAL ADVOCATE REPRESENT~TION



   V-. SANCHEZ, 354 p.3D 70, 83 (1ST CIR- 2004) AT NO
   TIME DID THE DEFENDANT EXPRESS THE WISH TO REPRE-

   SENT HIMSELF, FROM ARRAIGNMENT TO DIREC''I' APPEAL.
   BROOKS V. MCCAUGHTRY~ 380 F-3D 1009, 1013 (2004);

   IOWA Y. TOVAR, 541                     u.s.    77, 92 (2004) ANO •••

   THERE WAS NEVER AN" "IMPLIED Wl:\ IVER-:,, -BREWER V.

   WILLI~MS, 430 U-S- 387, 404 (1977)

                                                                 1
            THE SIXTH AMENDMENT GU~R~RTEES                           TRE RIGHT

   TO EFFECTIVE ASSISTANCE OF CO~NSEL IN CRIMINqL

   PROSECUTIONS. Y~RBOROUGH V, GENTRY, 540 U.S. 1, 5

    "{2003} ( PER CURI.Z\M)




   1
          . :°GUAR_ANTEES." -~ tlECtf\l~AT!ON THA.T ONE WILL OR WILL N0-1'
             DO .1\ CERTi\IN THING: ASSUR!\NCE, COVENANT1 ENGAGEMENT, --
             Olffl.R~~"'IDTY, PLE:DGE., PROMISE, SOLE~1N WORD, VOW, WP.RR~NT,
             WORD OF HONOR. (ROGET'S II THE NEW W.ESAURUS1 THI~D
           EDITION. 2003)
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 146 of 167




                                    -40-

            TO.OBT~IN REVERSAL OF A CONVICT~ON, THE

    DEFENDANT MUST PROVE BY A PREPONDERANCE OF EVI-

    DENCE    THl-\.T;


          1)       COUN~!St 1 ~ ~~lRr~!RT[ilJ~NCB FEtt BEt•W AN
                   O~JECTIVE STANDARD OF REASON?l.BLENESS:

            2.)    COUNSEL'S DEE"ICIENT PERFORMl-\NCE PRE-
                   JUDICED THE DEFENDANT, RESULTING IN
                    1\N UNRELIABLE OR FUNDI\MENTALLY UNF!\IR
                   OUTCOME IN THE PROCEEDING-

          STRICKLAND V. WASHINGTON,
          -----··---,--  -· ,,._..----·--     466   u.s.   668, 687-
    692 (1984)


            IN DECIDING ~,vHETFlER COUNSEL I S PERFORMANCE

    WAS INEFFECTIVE, l COURT MUST CONSIDER THE TOTALITY
    OF THE CIRCUMSTANCES- STRICKL~ND, 446              u.s.   at 690.


            ~TTORNEY JOHN YUNITS "STIPULATED" WITHOUT
    TBE DEFENDA.NT: S KNOWLEDGE THAT AN A.GGRI-\V~TED BURGLARY
    ~ND ll..N tl,.GGRiWATED RA.PE   Hl-\PPENED T'O i!:'HE COMPU\IliUNG

    WITNESS.      (AFFID~VIT, (R~ 16])


            IN THE MOTION COURT'S ME"i'10R.il.NDUM OF DECISION

    ~ND ORDER--. ISSUED BY THE COURT, BROWN, J., ON
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 147 of 167




                                  -41-

    ON FEBRU~RY 7, 2018, THE COURT ACKNOWLEDGED THE

    DEFEND~NT " .. ,HAS PILED ~N AFFIDl\VIT IN SUPPORT

    OF HIS MOTION AVERRING TH~T HE         w~s   NEVER IN-

     FORMED BY COUNSEL 11.BOUT THE PRETRI/:iL CONFERENCB

    OR THAT BB CONCEDED THE CRIMES CH~RGED IN THE

     INDICTMENTS, 84018-20,        RELIEVING THE COMMONWEALTH

    OF ITS BURDEN TO PROVE THE CRIMES OCCURRED,

    BBYOND ~ REASONABLE         DOUBT-"   (MEMO, p. 5] ~HE
    COURT W~IVED HIS CL~IMS- [MEMO, p. 7], EXCEPT

    NO COURT HAS ADDRESSED THB ISSUE UNTIL COMNONW~ALT!'!_
    V. DEP~SQUALE, 91 MASS.APP.CT- 1102 (2017) AND

    COMMONWEALTH V. HISER, 91 M~SS,APP,CT- 1119 (2017)

    AND BOTH PANELS GAVE OIFFBRENT RE~SONS FOR NOT

    ~~ANTnm REJt,IEF O~l THE ISSUE.


          HOW /.\BOUT JUDGE BROWN'S RULING THAT "DUTCHER

    LACKED ~NY ~FFIDAVIT FROM TRIAL COUNSEL ON TH~T

     ISSUE;"   ( MEMO, !?· 9]    l\N AFFIO~VIT BY TRIAL COUNSEi1

    IS NOT REQUIRED BY RULE 30. "THE ~ULE:S OF COURI'

    HAVE THE FORCE OF LAW.n          COMMONWf<;A.~TH V. BROWN,
     395 MASS~ 604 (1985)
Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 148 of 167




                                      -42-


         IN FACT, THE nEFBNDANT' S AFFID~VIT IS SWORJ'1

   TESTI:H!ON'Y TO       SU?PORT    HIS CLAIMS, UNCH~t.LENGSD

   BY THE DISTRICT ATTORNEY OR                 THE       COURT.




   J., ON TSB ISSUES OF INEFFECTIVE ~SSISTANCE OF

   COUNSEL,   BOTH AT TRI~I. ;l\.ND ON 1\PP18:%Lr                 ;i\RE RULED




         OE~R MR. DUTCHER:




               Mf\ffl.    'FH~T DOES NOT- CJD!:'IT HI THIS STi\TE~
               WHAT      couirrs   IS Wh--erHBR THE COURT IS
               WILLING 'ID BE FAIR FOR POST-CONVICTION
               VINDICATIONS FOLLOiiitiG A JURY'S V!ERUICT
               OF GUILTY. IN         FACT,   WE kl'.(E   ~m~\

                             /s/
                                   -------
                                      THE COURT


                                   CONCLUSION


         POR THE RE~SONS S~~TBO ABOVB, IN F~CT

   AND LA.W, THS: DEFE:ND!\NTtS CONVICTION MUST BE: REVERSED
                              TRIAL.

   l\PRIL 19, 2018                  /s/_,4_c. d_~_f__
                                       ,J'.lZ)HN E.      DUTCHER,    PRO SE
                                       ~ox 43,_           NORFOLK     M, 02056
                                               Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 149 of 167
.J .,...
     !
 .!...~

                            -';   '\-
                                        \ --
-'f.:u..:'-..!ii-._ _ _..,___ _ _ _ _ _ _ _-1._.; OMM0NWE-I\-LlJ.!-Fl--0f-MA-S-S-~GHl-J-S-E-TT--~----------·-                                                                                                        -· - -- ·
 I                1-1
 !~                                                    PLYMOUTH SS.                                                 SUi?'ERIOR COURT
 I u -"
                                                  ..


r
=l==',lel=--=;=
                                                ,---                                                                N-.o.::•..:---81l_Q].c.B_;_;J.;9:!=-===~=--=··-=~"""~===-·_...:..._-4
                                                                                                                                     d".Y<lSJ~ :f"j
                                                       commonwealth        v. John .E. I)utc.her,
 I
 I
 !
                                                                                                                    ___________ ·s1,n~n~)                                   :1u "l\-'a\'.)
                                                                                                                                                                                               ---~---~
                                                                MOTION TO VAC.A'I'~, SE'.!;' ~SIPE~ OR C~R:ij~'.C,,-"J/;r('·~0
                                                                   SE~T.Eij_GE :... SUPERIOR COURT. RULE                                       ~6·i                     .   f.       '        "~~     !\
                                                                                   Introduction                                                                 [\CR             a       l,   l ',,    '
                                                                                                                                                                                                       I
                                                                       -       .         .   .   •
                                                                                                                                     .     .                             t \tt       .• ·
                                                                                                                                                                                 • · 1 ~,, .II,\
                                                                                                                                            .. -· ).l(!l\\.:':ll;,·.;,d.,:•.;'.il.\OllHdO
                                                                                                                                                                                                             s
                                                               The Appeals Court; McGuire, J., all91yf1~c\:.r-~~;:. \~JiMlmWl0:l
                                                                                                            .              \             1u11ITT,1 lc:f1''1'J\';,·,~,-•.;'• .,J     -·
                                                                                                                           !                  Sl.w-> r • 1 • {\311:1 . • · · · -----
                                                       defendant's mot ion t.o st.ay appeal F'.ebr~~i;::_y.....8,. 2'017
                                                                                                                       .       ,___                   "'"',
                                                       and grant¢d le!;tve to file an~ the trial court leave
                                                       to consider anot.~er motion tor new trial.                                                                 see,
                                                       [Exhibit l]

                                                               The defendant hereby moves this ijonorable
                                                       Court, pursuant to Superiqr Court Rule 61A(A)(B)
                                                       {C), to grant him post--c·o'nviction .relief as, accord-

                                                       ing to law upon this Court's action, the defendant
                                                       h~s tompleted his 1987 sentence after beihg charged.
                                                       and cpnvicted of Burglary; unatmed, in vlolation
                                                       of'G.L. d. 26ij §15, ~hidh carries a maximum sen-
           Q)                                          t~nde of 20 years.
           00------
           i::I
           0
           p..
           en
           Q)
         . 1-1
           Q)
          r-1
          'M
          'H
           0
           .jJ



__f_,,.._- - - - - - - - - - - -                                                   -------------------
-~
 QI N
     -~----------                                          .   -----------                           ----------------------
-~_c.,,--
  j:j 00 :__                      -
.:.J
  0
                   Pi----                                                            ·--------·· -----·- - · - - - - - - - -                                                                               (C"-. i)p1°~--
                                                                                                                                                                                                                     .Yfr -
           o-                                                                                                                                                                                 ----1.,;J-~----l
          t.)           .
                                                                                                                                                                    ~
                                                                                                                                                     --------.,.:.,7"~~--.-.--I
                                                                                                     -    -     -:-:·-.    --------------.,.,,..,.-.-----
                                                                                                     ~-:r-•••O,~•u-r...-:.--.. ,;-~. ·-·".;-4-,,:¼f..-f:"; •._, •.:..
                                                                                                                                     .;!•"'"".-.   -.·:.
                                 Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 150 of 167




                                             5.           Because I w~~ 119~ cit, the P.·re-,.Trial Conference
========·=-·-:..::··-:..::·=-·=--=---·-=-=·=·-=··-:..::··:.:::··=-1-i1t-a=trq-i:•-nea·i:--a-l=i E=tfe--f-'ac-cs=-o'f-e.:ne~~1:c¼:rrmra·ei'.i:i•st=-a~-;=======·----=---.---=
                                                                                                                                                                 ·=·-=·=---c:.:.J·
                                                                   understood by the commonwealth and did not get
                                                                   any opportunity to dispute those facts where
                                                                   they were untrue.
                                         6.                        If I ~as at the-PteTtial Confererice I would
                                                                   have personally told the prosecuto~ bhat on
                                                                   Febru·at'y lQ, 1987 I stayed overnight at my
                                                                   brother's house.

                                         7.                        I wa~ not allowed to read the PreTrial Con-
                                                                   fetence Report, nor did I sign my assent to
                                                                   it.

                                         8.                        At the time of trial, or at any time, my
                                                                   attorney, John Yunits, did not tell me that
                                                                   the charged aggravated rape was an element
                                                                   of-the crime of Burglary, or that Burglary
                                                                   wa~ an element of the crime of agg~avated rape.

                                         9.                        My attorney did not explain to me about any
                                                                   lesser included offenses or that the court was·
                                                                   required to instruct the jury; then ~fter its·.•
                                                                   decision, dismiss the lesser included pffense~

                                         10.                       ouring the instructions to the jury I heard
                                                                   the Judge tell the jurors that I w~s charged
                                               _ _ ~-~der G•L· c •. ~66 §14 and §15 and -~~~t it di~
                                                   not. matter wheth~r I was armed or unarmed •




                                                                                        .   -·-··-•   ---·   --   -----------------------··                  -   ------·---


------------ - - - - - - - - - - - - - - - - - - -
                                                                                                                      . ···~---·-·-----------
                                                                                                                  -----------·-------~-·------'
                                                                                                                            ---------------------l
                  ..   -----·   --- - - - - - - -                                                                      -------------
                                    -·   "'· . ;.,~,;.-i-:,.'",,   ·-:-"..; ... ;·· -
                Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 151 of 167



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___,-3~-------·---------------·-------------------- - '


                       11. X heard th, ~µ~g~            ~ell the jury that th~
                    .-·-~==                                         - .-- . -- -   -   ~~-   ·-    --
===============:::r-lB"iirgl=a~r=y==-wa-s-t-lle-=p·r-i-me=eliar:g~e~i-n-t-tfe:::cas~i=a.===============1--

                        12.         I heard the Judg~ tell the jury that t had
                                    conceded the crim~s being 9ommitted~ It
                                    appareQ~ly ~a$ my attorn•y who had don~ the
                                    conceding and not me. I conceded nothing.

                        13.        Because- I was not at the Pre-Trial Conference
                                   and the judge did not ask-:Jina(1i f I had co.n-
                                   ceded the crimes were committed, I know now
                                   my constitutional tights were tiolated atid
                                   I was hqt allowed a fait trial.

                       14.         During the trial. i: heard tJ1e COlllpiaini119 wit-
                                   ness testify that she had th~•~n up aftet the
                                   perpetrator forced her to perform oral sex.

                       15.         My attorney told me the Cofi\_r.noR9eai.lth dig not
                                   test any of the clothing and that they had lost
                                   this clot~ing in the Clerk!~ office. I then
                                   asked Mr. Y'units what he intended to do about
                                   it and he asked me "What can I do, they lost
                                   the stuff.,;

                       16.        I le~~ned fro~ at~ending the ta~ libtary
                                  that a new law had passed which all&wed
                                  t•sting on clothing for blood, s~man, an~
                               -- any--other: biological ma-t-e-~-1-,-which -I------
                                  tould not utilize to prove my innocence.




                    - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ·-- -- - - - - .
                    ------------------                           ------------------!

                                                          -   ,   -·--··---··----------


                                                       ~          ---
                      --   --,-,,.,;!-..
                                 --      ,::.-.• - -
                                                                             - ---~·     -t'•·--,-•-_· ·:':.i..:_: ___, -
                           Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 152 of 167



- - - - - - - - - - - - - - - - - - - - - - 4 1 1 - - - - - - - - -------·--· ··-· · - - - - - - - - - - - - - - - .


                                         17.          f       am          actu•lJy 1onoc~qt of ~11 th~~e       o! the
=-~---~-~::_ --       --~ - ·---- ·- ·· --- --- ··.   c-h~a-'rges~a~fa=fnst==-~-ocigifcF6y-th~eom1110~ we-a-l=t:'.:•..:;======-=·-=·-=·-==--=-=!::.·
                                                      in 19S7, and have been unable tb pbove that
                                                      I am innocent where the bu~den is now on me.

                                        18.           sometime lh the Spting of 1987 .Detective LaGarde
                                                      summoned me into the Brockton Police Department
                                                      and asked for an opportµnity to t:ak.e giy picture.
                                                      He did not tell me I was a suspect in a crime,
                                                      so I l.et him tak_e the picture, expecially as
                                                      he told me this is done all the time.

                                        19.           Whiie at trial I heard Detective taGarde state
                                                      that he had a meeting with the complaining wit-
                                                      ness at ber home, just him and her. I told
                                                      my attorney the police had taken •Y picture and
                                                      must have told the complaining witness _that I
                                                      was the perpetrator. I dld not think
                                                                                         ,. this was:::    .


                                                      a fair pr<;>cess.

                                        20.           I testified under oath ~hat on the gight of
                                                      February 19, 1987 I was ~t:aying overnight at
                                                      my brdther Dale's house in Btockton. My lawtet
                                                      never called in my brother to confjrm my alibi
                                                      and pec:;l,;l.use I_ was no~ i:lt th'=l PreTriai Con_ference
                                                      my attorney did not notify the pro~~¢Utor of
                                                      this alibi and because my brother was not asked
                  ________ --~·~ 1:_~stif.r.__ to con£ irm my whereabouts, __I ~_m __~ur~_
                             the jury did not believe me.




                                                               - - - - - - - - - - - - - - - ------·--- ----- ---
                                               -----------------------------------------1
             -----------
                  .   ---------    -   --------                                             -   . ·------- · - - - - - - - - - - -


      --------------                                                                                            ----------·
                       - -·----·--------
                                                          !·: ':: ::.~~-} :   -   -
                   Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 153 of 167
                                                                                                            •;,-,lclef.~-1~.JtiJ.t~~:f.eftl~}1'F•
                                                                                                                  ··-        .   --      --


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _______,-5..;. - - - - - - - - - · · - - - - · - · - · - - - - - - - - - - - - 1



                           ~1.    I ~sked my attorhey if th~ commbnw~~lth
;;;~~~;;;~;;;;;;;;;;;~~h-:ad=f.·o,un~=~:ny-f-'l=ng·e·li-pr~i~n:ti-s i::'n=tch-:-EFC~tnpli:F1fn-cj,=figt==========f:
                                  witne~s•s home, dr any oth~r evidende. M~.
                                  Yunits stated that as far as he knew the
                                  commonwealth did not even send a CSI team
                                  into that home.

                           22.    I told ~y appellate attorney that the dommon-
                                  wealtht aqcording ~o my trial attqrney, b~d
                                  not cond1.1cted any crime scene inve$ti~ation
                                  6n the place, but he did not ~ring thJt fac~
                                  up on direct appeal.

                           23.   At trial I heard my attorney ask the Common-
                                 wealth's witness ~harqn Ch~~e it she hattd me,
                                 and she replied that she had good reasoh to
                                 hate me. I notice that the four jutor~ in the
                                 ftdnt !~mediately turned and lo6ked~at me
                                 with what I catiea a very harq loqk.

                           24.   When the pro~eQutor maa, his clojing ~tgu~
                                 ~e~ts I heard him say what a good, strong
                                 witness she was in making the id~ntifi¢ation
                                 agaihst me. I knew I was irtn6~jnt and he
                                 was wrong, and I nudged my attorney, but he
                                 did not say anything.

                          25.    My a~pellate attorney never discussed which
                                 is~me(s)n_e_ was going to raise on clrrect-- --
                                 appeal, but I told him there ~ere a lot more
                                 he could raise. He told me that's all he
                                 had time for with what he raised.


----------------------       - - - - - - - - - - - - - - - · - - - - - -·- ---·~-
----------------------------------
         --------------------------------------------1

  -~----------------------·---------·-------------1
                    - --·-- -
                            -·-   ______
                                -----------·-·--·--·---------1         ,.


                                                                            --·-·---·-----------
                            --. .   :t--· -r -~ '"~:: _· , . --~-- .        -   -   -   .   - -··· -   ,.
                      Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 154 of 167

         I   o




                                                                        -6-


--~~~----        --=-= -
                                     26.
             -·--·- --------~----·
                                           84058 it was wit~ the implicit unde~standing
                                           that the eientences w_ould run concurrent with
                                           84018-19.

                                 27.       If I had known that the court was requirea
                                           to dismiss the les-et included offertse of
                                           aggr~vated rape beca~se it was an el~ment of
                                           the crime of aggravated burglcfry, I would have
                                           acte~ted the s~ritend~ of 20 years only.



                                 SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY THIS
                                 THIRD DAY OF MARCH, TWO ~HOUSA~D SE9ENTEEN,



                                                       /s/         Lr.
                                                              -yhn 9. Dutcher, Pro Se
                                                               ox 43,
                                                              Norfolk, MA 02056




  ------·--                 --   ..   ---                               ---------            -   ------·-·




---------------------                                - ·----------------                -----'----------     ···-----

                                           ---------------------
  .   ----------------------                              .   --   --   -----------~-   -------------
   Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 155 of 167




        Commonwealth-of Massachusetts

               · Appeals Court for the Commonwealth

                              At Boston

In the case no. 18-P-308

                            COMMONWEALTH

                                 vs.

                           JOHN E. DUTCHER.

Pending in the Superior
               -~-------------------------
                              ___________________
Court for the County of _....__
                        Plymouth                                        ---'-




    Order_ed, that the following entry be made on the docket:

                                       Order dated February 17,
                                         2018, denying defendant's·
                                         motion for new trial
                                         affirmed.




                                               ..• .   ~-...




                                . By the· Court,

                                -~~~~ , Clerk
                               , ~te August 30, 2019._         '
           Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 156 of 167


NOTICE: Summary decisions issued by the Appeals Court pursuant to its rule 1:28, as amended
by 73 Mass. App. Ct. 1001 (2009), are primarily directed to the parties and, therefore, may
not fully address the facts of the case or the panel's decisional rationale.      Moreover,
such d~cisions are not circulated to the entire court and, therefore, represent only the
views of the panel that decided the case. A summary decision pursuant to rule 1:28 issued
after February 25, 2008, may be cited for its persuasive value but, because of the
limitations noted above, not as binding precedent .. See Chace v. Curran, 71 Mass. App. Ct.
258, 260 n.4 (2008).

                            COMMONWEALTH OF MASSACHUSETTS

                                     APPEALS COURT

                                                      18-P-308

                                      COMMONWEALTH

                                           vs.

                                    JOHN E. DUTCHER.

                    MEMORANDUM AND ORDER PURSUANT TO RULE 1:28

            The defendant appeals from the denial of his latest.motion

      for a new trial. 1    He argues that (1) there was structural error



      1 After a 1989 jury trial, the defendant was found guilty of
      aggravated rape, G. L. c. 265j § 22 (~), aggravated burglary,
      G. L. c. 266, § 14, and assault and battery, G. L. c. 265,
      § 13A.   His convictions were affirmed by this court.
     ·commonwealth v. Dutcher, 32 Mass. App. Ct. 1108 (1992).      The
      order denying his first motion for a riew trial was affirmed by
      this court.    Commonwealth v. Dutcher, 81 Mass. App. Ct. 1115
      (2012).   There, .he argued that the eye.witness identific·ation at
      trial was unreliable and also pursued a claim for·postconviction
      discovery of scientific evidence.    In his second motion for a
      new t_rial, which was also denied, the defendant raised other
      motions for postconviction relief, including a motion for a
      corrected-mittimus on another case and a motion to vacate and
      resentence in this case, arguing that the charges were
      duplicative .. This court rejected.those arguments.    Commonwealth
      v. Dutcher, 90 Mass. App. Ct. 1115 (2016).     The defendant filed
      another motion for a new trial, which was also denied.      On
      appeal from the denial of that motion, the defendant argued
      ;'that he was entitled to a -new trial on multiple grounds:    a
      police officer falsely testified before the grand jury, the
      Commonwealth failed to provide exculpatory evidence at trial,
      his trial counsel and appellate counsel were constitutionally
      ineffective, and the trial judge failed to provide the jury with
   Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 157 of 167




b~cause.he did not attend a pretrial conference;      (2) his

conviction for a~gravated rape should have been dismissed as a

lesser included offense of aggravated.burglary;      (3) the

Commonwealth was somehow relieved of its burden to prove every

element of the crimes charged because his counsel conce~~d at

trial that the crimes had occurred, and pursued only a defense

of misidentification;   (4) the government lost key evidence,

denying__ him .. due process on direct appeal and collateral review;

(5) the victim's "one-on-one". identification violated his rights

under the Fourteenth Amendment to the United States

Constitution;   (6) he was unfairly denied an alibi instruction in

the trial judge's fina~ instructions to the jury due to his

counsel's failure to notify the Commonwealth of his alibi

defense;   (7) the government failed to investigate the crime

scene pr9perly, depriving him of a third-party defense;         (8)

certain testimony he describes as "bad acts" testimony violated

a ruling on a motion in limine and created a miscarriage of

justice;   (9) the prosecutor improperly vouched for the victim's



instructions on fresh complaint testimony.. ·Discerning no abuse
of discretion or other error," we affirmed.   Commonwealth v.
Dutcher, 92 Mass. App. Ct. 1129 (2018).   That appeal was pending
in this court when the motion judge entered her findings and the
defendant filed his brief in this matter.
      In addition, the defendant fiied a motion challenging his
guilty plea on an unrelated.case and his commitment as a      ·
sexual\y dangerous person. ·The denial of those motions also was
affirmed by this court.   Commonweal th  v·.
                                          Dutcher, 69 Mass. App
Ct . 1104 ( 2 0 0·7 ) .


                                   2
   Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 158 of 167




credibility; and (10) he was denied effective assistance of

·counsel at trial and on appeal.       We affirm, essentially for the

reasons well explained by the motion judge.

     Discussion.        Because this appeal originates from the denial

of a motion for new trial, -"we 'examine the motion judge's

conclusion only to determine whether there has been a

significant error of law or other abuse.of discretion.'"

Commonwealth v._ Brescia, 471 Mass. 381, 387       (2015), quoting

Commonwealth v. Wright, 447 Mass. 447, 461 (2014).         We see

neither.   Each of the claims in the defendant's motion either

has been waived for failure to raise it at trial, on direct

appeal, or in a prior motion for new trial, or else it is

directly estopped as it previously was adjudicated on its

merits.    See Mass. R. Crim. P. 30 (b) and (c)      (2), as appearing

in 435 Mass. 1501 (2001); Commonwealth v. Ellis, 475- Mass. 459,

476 (2016); Commonwealth v. Morganti, ·467 Mass. 96, 101-102,

cert. denied, 135 S. Ct. 356 (2014); Commonwealth v. Chase, 433

Mass. 293,. 297       (2001).

     "If a motion for a new trial rests on an . unpreserved claim
                  '             .
of nonconstitutional error, a new trial should be granted only

tf the defendant demonstrates a 'substantial risk of a

miscarriage of justice,' Commonwealth v. Childs, 445 Mass. 529,

530 (2005), namely,        'a serious doubt whether .the result of the

trial might have been different had the error not been made.'


                                       3
    Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 159 of 167




Commonwealth v. Randolph, 438 Mass. 290, 297        (2012) ."        Brescia,

471 Mass. at 389.

     "The ruLe of waiver 'applies equally to constitutional

claims which could have been raised, but were not raised' on

direct appeal cir in a prior moti~n for a new trial."

Commonweal th v. Roberts, 4_72 Mass. 355, 359 (2015 )·, quoting

Commonwealth v. Watson, 409 Mass. 110, 112 (·1991).                "A defendant

generally may not raise any ground in a motion for a new trial

that co~ld have been, but was not, raised at trial or on direct
                                        .      -         -     .
appeal.   Commonwealth v. P·isa, 384 Mass. 362, 366 (1981), and

cases·c1ted.   This reguirement ensures the finality of

convictions by eliminating_piecemeal litigation, which would

'unfairly consume public resources without any corresponding

benefit to the administration of justice.'         ld.       It is neither

unreasonable nor unduly burdensome to require a defendant to

advance his contentions, even those with constitutional

ramifications, at the first opportune time.         Murch     v.    ·Mottram,

409 U.S. 41, 45 (1972).     'We cannot retry every criminal [case]

on the basis of what might have been.'      Commonwealth v. Stout,

356 Mass. 237, 243 (1969).     Thus, even when a claim is one of

constitutional dimension, a defendant who has had a fair

opportunity to raise it may not 'belatedly invoke that right to

reopen a proceeding that has already run its course.'

Commonwealth v. Amirault, -424 Mass. 618, 639 .(1997) ."             Chase,


                                   4
   Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 160 of 167




433 Mass. at 297.    See Morganti, 467 Mass~ at 101~102

("structural error is subject to the doctrine of waiver"

[quotation omitted]).

     Further, under the principle of direct estoppel, arguments

that previously were raised, and adjudicated, cannot be reheard .

. See Ellis, 475 ·Mass. at 475, quoting Commonwealth v. Rodriguez,

443 Mass. 707, 70~-710 (2005)    ("where a defendant 'raises no new

factu~l .or legal issu·e' in a motion under Mass. R. Crim. P. 30

(p), as appearing in 435 Mass. 1501 [2001], and simply seeks to

relitigate a motiori that was previously denied by the motion

judge and rejected on appeal,    'principles of direct estoppel

operate as a bar to the defendant's attempt ·in [the] rule 30 [b]

motion to relitigate issues'").

     A.   Waived claims.   1.   Failure to attend pretrial

conference.    The defendant contends his .failure to attend a

pretrial conference on July 6, 1987, was structural error that

violated his due process rights and automatically requires a new

trial.    He argues also that his counsel was ineffective because

the defendant ·was not made aware of the conference.       Neither

claim was raised on direct appeal nor in prior motions for new

trial.    As a result, those claims are waived.     Further, we see

no risk of a miscarriage of justiGe from the defendant's absence

at the pretrial conference.     There is no offer of proof to

substantiate his claim that he was "excluded" from the


                                   5
    Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 161 of 167




conference.        Nor.are we pers~aded that his presence at the

conference would have altered the outcome of the· trial.

     2.     Concession by counsel at trial.that the C+imes

occurred.     The defendant argues that ·defense counsei was

ineffective when he concede·d that the burglary and· rape had

occurred.     This argument also is waived.    Moreover, the motion

judge dete1;mined that defense counsel "vigorously argued"

misidentification, the defendant's theory at trial.        We cannot

say that that strategy was unreasonable at the time, or that the

concession reduced the Commonwealth's burden to prove that the

defendant in fact committed the crimes.        Further, the trial

judge specifically instructed the jury that the Commonwealth

must prove, beyond a reasonable doubt, that the defendant

committed the crimes charged.        The defendant has given us no

reason to believe that, had trial counsel not conceded t&at the

crimes occurred, the outcome would have been different.

     3.     Deoxyribonucleic acid (DNA) testing.     The defendant

also claims that his due process rights were violated because

the Commonweal th los_t key evidence -- DNA on the victim' s
              .     .
clothes -- which he asserts could have exonerated him.         Because

this is the first time this issue has been raised, it too is

waived.     In addit~on, a laboratory report from 1987 stated that

no seminal fluid was detected on the victim's shirt or

underwear.        Therefore, we see no reason to conclude that "the


                                      6
      Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 162 of 167




result of the trial might have been different had the [alleged]

error not been made."· Brescia, 471 Mass. at 389.

        4.     Alibi instruction.         The defendant's contention at trial
                    I
was that he was at his brother's house during the burglary and

rape.        He now argues, for the first time, that trial counsel was

ineffective fo·r failing to request an alibi instruction.              Again,

this claim is waived.           See Commonwealth v. Phinney, 446 Mass.

155, 167-168 (2U06)           ("defendant's claim of ineffective

assistance of counsel [concerning failure to object to jury
  .           . .                                  .   -
instructions] was not raised in his direct appeal and therefore·

was waived, subjecting it to· review solely' for a substantial

risk of a miscarriag~ of justice on appeal").               See also

Commonweal th v. Robinson, 480 Mass. 14 6, 152 (2018)            ( "Cases

riotirig·-·-:uiat·- a de"fendant-·also failed to raise the claim in his or

her first motion for a new trial or on direct appeal oniy serve

to emphasize the egregiousness of the defendant's delay in

raising the claim").

        Further, "it cannot be counted a mistake to _omit the

[alibi] charge, if it is otherwise made clear that the burden of
                                 .    .
showing that the defendant was present at the time and place,

and thus .capable of commit-ting the crime, remains on the

Commonwealth."           Commonwe·alth v. Knight; 437 Mass. 487, 499

(2002), quoting Commonwealth v. Medina, 380 Mass. 565, 579

(1980),       ~-f-,     430 Mass. 800 (2000).


                                             7
    Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 163 of 167




            5.   Prior bad act testimony.        The defendant argues for the

first time that he was.prejudiced by the admission of what he

describes as prior bad act testimony, from a witness                         (6ther than

the victim), who testified that she had "good reason" to hate

hi.m.        The argument 'is waived.        Further, we see no risk of a

miscarriage of justice because the witness's admitted bias. was

used by trial counsel on cross-examination to·undermine her

credibility.          Arguably, the statement resulted in a tactical

trial advantage for the _defendant, and we are not persuaded that
                         .       -   -                                              ..
the statement's omission would have changed the trial's outcome;

            6.   Prosecutor's vouching for victim's credibility.                     I~

closing argument, the prosecutor argued that the victim should

pe believed because she ne.ver wavered in her identification of

the defendant and she was not shaken on cross-examination.                               The

defendant contends, again for the ·first time, that these

statements consti~uted improper. vouching'.                      This claim is waived.

            In addition, we see no error.            "A.prosecutor engages in

improper vouching if he or she 'expresses a personal belief in

the credibility of a witness, or indicates that he or she has
        .                    .           .       .     .   . -          -     .
knowledge independent of the evidence before the jury.'"

Commonwealth v. Martinez, 476 Mass. 186, 199 (2017), quoting

Commonwealth v. Wilson, 427 McJ.SS. 336, 350                     (1998').   Here,

however, the prosecutor's statements reasonably represented the

evidence at trial.               See Martinez, supra ("A prosecutor properly


                                             8
    Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 164 of 167




may comment on and urge the jury to draw inferences fro~ the

trial evidence, Commonwealth v. Chavis, 415 Mass. 703, 713

[1993], and may state logical reasons based on inferences from

the evidence why a witness's testimony should be believed").

     7.     Reasonable doubt instruction.      The defendant argues

that the reasonable doubt instruction was erroneous because it

included the term "moral certainty."         This argument, too, is

waived.     In addition, "the Constitution does not require that

any particu~ar form of words be used in advising the jury of the·

government's burden of proof."     Commonwealth v. Veiovis, 477

Mass. 472, 489 (2017).     We agree with the ~otion judge that, in

1989, when the defendant was tried, the Webster-charge was the

"gold standard" for instructions on reasonable doubt.

Commonwealth v. Webster, 5 Cush. 295, 320 (1850).         See

Commonwealth v. Russell, 470 Mass. 464, 477 (2015)        (setting out

for use "going forward" "uniform instruction on proof beyond a

reasonable doubt that uses more modern language, but preserves

the power, efficacy, and essence of the Webster charge").              We

see no error.

     B . . Directly estopped claims.    1.     Lesser included

offenses.     The defendant argues again that aggravated rape is a

lesser included offense of aggravated burglaiy, and that·

therefore he could not be sentenced on both charges.            This




                                   9
   Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 165 of 167




argument already has been rejected by this·court.                      Commonwealth

v. Dutcher, 90 Mass. App. Ct. 1115 (2016).                 _See note 1, supra.

     2.   Unnecessarily suggestive. ·photographic array.                      The

defendant ·also argues that the victim's identification of him as

her attacker·was unnecessarily suggestive and should have been

suppressed, and that trial counsel "was ineffective for failing

to move the court for a suppression hearing before trial."                             As a

preliminary matter~ we note that defense counsel_apparently did,

in fact, move to suppress the identification and that an
           .     -           -   .
evidentiary hearing was conducted.

     In addition, in an earlier motion.for a new trial, the

defendant aigued that the victim's identificaiion was unreliable

because she initially selected a different individual from a

photographic array.    Commonwealth v. Dutcher, 81 Mass. App. Ct.

1115 (20.12).   For this reason, the motion judge concluded the

defendant was precluded from making this argument.                      We agree

and, even if he were not so precluded, there was no error.

     It appears that the defendant's present argument is that

"[t]here were only two persons.present at this 'identification
                                          .   -        .    .           .      .   .

event.'". That is, because only one police officer was present

to show the victim the array, the array was "one-on-one" and

therefore unnecessarily suggestive.               This is not what the cases

mean by a "one-on-one" identification
                                  )
                                      process.                  .
                                                                    Compare

Commonwealth v. Crayton, 4 70 Mass. 228, 235 (2014) · ( "We have


                                     10
      Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 166 of 167




applied the 'unnecessarily suggestive' standard to showup

identifications, where the police show a suspect to an

eyewitness individually rather than as part of a lineup or

photographic array").         See Commonwealth v. Silva-Santiago, 453

Mass. 782, 797 (2009).          Furthermore, before the victim was

provided with the eight-picture array, she had examined over

1,000 pictures of white males.          Even having in mind recent case

law on eyewitness identification, which, for the most part would

not apply to the defendant, we s~e no error and certainly no
                      .   .
risk of a miscarriage of justice.

       3.   Bowden· instruction.      The defendant now argues that the

trial judge f~iled to give a-requested Bowden instruction. 2

Co:mrhonwealth v. Bowden, 379 Mass. 472, 485-486 (1980).        This

issue, too, was a"adressed· and rejected previ-ously.       Dutcher, 81

Mass. App. Ct. 1115 ._        The defendant is precluded from raising

the issue again.     In any event, whether to provide a Bowden

instruction is discretionary with the trial judge, so long as

the.trial judge does not foreclose the jury f~om considering the

details of the police investigation.          See Commonwealth v. Issa~

466 Mass. 1, 21 n.26 (2013), quoting Commonwealth v. Perez, ·460

Mass. -683, 692 (2011)        ("We have often stated that, so long as

the-judge does not 'remove issues of inadequacy of a police




2   We note that there was no objection at trial.


                                       11
    Case 1:19-cv-12580-PBS Document 1-1 Filed 12/24/19 Page 167 of 167




 investigation or lack of evidence from the jury's consideration

 . . '. a judge is not required to instruct on the claimed

 inadequacy of a police investigation'").

      We see no error or abuse of discretion in the motion

 judge's thorough findings and conclusions. 3

                                        Order dated February 17,
                                          2018, denying defendant's
                                          motion for new trial
                                          affirmed.

                                        By the Court (Vuono, Harilon &
                                          Shin, JJ. 4 ) ,


                                        !l-~-'- ~ s ~
                                        Clerk               .


 Entered:   August 30, 2019.




3
     "To the extent we have not explicitly discussed them, we have
 ·carefully considered the defendant's ~emaining arguments, _and we
  find them to be without merit." Commonwealth v: Silva, 93 Mass.
  App. Ct. 609, 619 n.8 (2018).
· 4 .The panelists are listed in order of seniority.




                                   12
